 DANIEL CONSTRUCTION COMPANYDaniel Construction Company, A Division of DanielInternational Corporation and North CarolinaState Building & Construction Trades Council,AFL-CIO and Phillip L. Cobb and CharlesVernon Dove, Sr. Cases I I-CA-9019, 11-CA-9105, 11-CA-9246, 11-CA-9288, 11-CA-9343,I 1-CA-9364, 11-CA-9365, 1 1-CA-9061, and11-CA-9217September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn July 29, 1981, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled exceptions and a supporting brief, as well asan answering brief to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawI Respondent has excepted. and the General Counsel has implicity ex-cepted, to certain credibility findings made by the Administrative LawJudge It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd 188 F2d 362 (3d Cir 1951). We have carefully examinedthe record and find no basis for reversing his findings.We disavow any reliance on the Administrative Law Judge's discus-sion, in sec I,G, of his Decision, of Texas Department of Communiry Af-fairs v. Burdine, 101 S.Ct. 1089 (1981), and McDonnell Douglas Corp. v.Green, 411 U.S. 792 (1973), two Supreme Court cases litigated underTitle Vll of the Civil Rights Act of 1964, which he examined in conjunc-tion with his analysis of the basic elements of a prima focie case underWright Line, a Division of Wright Line, Inc., 251 NLRB 1083 (1980).We disavows as well the Administrative Law Judge's statement in thelast paragraph of sec 111.A, of his Decision, that the Board has seeminglyadopted a per se or presumptive rule with respect to unlawful interroga-tion of employees. As we stated in SAS Ambulance Service, Inc., d/b/aFlorida Ambulance Service, et aL, 255 NLRB 286, fn. 1 (1980), the "test ofwhether an employer's interrogation of an employee violated section8(aXl) is whether, under all the circumstances, the interrogation reason-ably tends to restrain or interfere with employees in the exercise of rightsguaranteed them by the Act."In sec. IV,A,l,a, fourth paragraph, of his Decision, the AdministrativeLaw Judge noted that Respondent's employee handbook contained a rulethat prohibited solicitation of distribution during "working time," andfound that the definition the handbook thereafter gave of "working time"afforded the rule presumptive validity. In view of this subsequent clarifi-cation of the rule, we adopt the Administrative Law Judge's findings. SeeTR. W Bearinrmgs Division. a Division of T.R. W. Inc., 257 NLRB 442(1981), wherein the Board held that "rules prohibiting solicitation dunng'work time' or 'working hours,' presumptively invalid." In adopting theAdministrative Law Judge's finding, however, Chairman Van de Waterand Member Hunter conclude that the rule is valid under Essex Interna-rional, Inc., 211 NLRB 749 (1974), to which they adhere. See their dis-senting opinion in Intermedics, Inc.. et al, 262 NLRB 1407 (1982).264 NLRB No. 79Judge and to adopt his recommended Order,2asmodified herein.We disagree with the Administrative LawJudge's conclusion that Bob Banks, a vice presidentof Respondent's parent company, answered em-ployees' questions about job security during thecourse of several meetings in a manner purposeful-ly designed to impart an implicit threat that unionrepresentation would mean the loss of jobs, andthereby violated Section 8(a)(1) of the Act.Respondent provided contract maintenance andconstruction services at the Hercofina Company'schemical manufacturing plant in Wilmington,North Carolina. Some of Respondent's employeeswho worked at the Hercofina location asked Banksif the Hercofina Company would cancel its con-tracts with Respondent if the Union came in, andBanks replied:I said that the contract does give the client, allof our maintenance clients throughout theUnited States, the right to cancel the contractwithin [sic] 30 days notice, and they had theright for any reason, that we had to maintain acompetitive posture on this job as we do onother jobs, and if we were no longer competi-tive, why they could cancel the contract.Banks did not elaborate on his use of the word"competitive." His failure to do so led the Admin-istrative Law Judge to conclude that Banks intend-ed to paint a subtle, yet ominous, picture of Re-spondent's inability to remain competitive in theevent it became unionized. This, the AdministrativeLaw Judge found, was exactly the type of predic-tion the Supreme Court had proscribed in N.L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).In Gissel,3the Supreme Court stated, in pertinentpart, that:[A]n employer is free to communicate to hisemployees any of his general views about un-In finding that Respondent did not interrogate employee J. D. Carlislein violation of Sec. 8(aXl), the Administrative Law Judge observed, infn. 77 of his Decision, that it would be unlikely that an employee wouldconsider circumstances such as those involved in the incident in questionto be coercive. While we agree with his ultimate conclusion, we notethat the legality or illegality of a statement is not measured by the subjec-tive reaction of the listener, but by the objective character of the state-ment made in the circumstances. SAS Ambulance Service, supra; NortonConcrete Company of Longview, Inc., 249 NLRB 1270 (1980).a In par. 2(g) of his recommended Order, the Administrative LawJudge mistakenly ordered Respondent to notify the Regional Director forRegion I 1 within 20 days from the day of receipt, rather than to notifyhim, in writing, within 20 days of the date of the Order, what steps Re-spondent has taken to comply herewith. We will modify the Administra-tive Law Judge's recommended Order accordingly.Member Jenkins would provide interest on the backpay required hereinin accordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980)s 395 U.S. at 618569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDionism or any of his specific views about aparticular union, so long as the communica-tions do not contain a "threat of reprisal offorce or promise of benefit." He may evenmake a prediction as to the precise effect hebelieves unionization will have on his compa-ny. In such a case, however, the predictionmust be carefully phrased on the basis of ob-jective fact to convey an employer's belief asto demonstrably probable consequencesbeyond his control or to convey a manage-ment.decision already arrived at to close theplant in case of unionization.Inasmuch as Banks neither expressly nor implicitlypredicted what impact unionization would have onRespondent, nor did he threaten employees withreprisals if the Union won the election, the Admin-istrative Law Judge's citing of Gissel was inappo-site. Banks simply said, "[I]f we were no longercompetitive, why they could cancel. the contract."He did not say that unionization would make it im-possible for Respondent to remain competitive, oreven that it was likely to have that effect. Never-theless, from Respondent's failure to explain to em-ployees the various ways in which the Companycould become noncompetitive, the AdministrativeLaw Judge and our dissenting colleague wouldhave us infer that Respondent directly equatedunionization with noncompetitiveness. This we de-cline to do, since the word "noncompetitive," usedbroadly in a business context, is neither difficult tounderstand nor readily susceptible to conflicting in-terpretations. Indeed, in such a context the word'seconomic underpinnings are clear. Consequently,we refuse to accept the notion that Respondent'sempiotces were incapable of discerning its ordi-nary meaning, or that they were misled because ofRespondent's failure to explain how a company canbecome noncompetitive. Nothing in the statementitself or the circumstances surrounding its utter-ance, in our view, supports the conclusions that itconstituted an implicit threat that Respondent auto-matically would throw its employees out of work ifit became unionized. To the contrary, we find thatBanks' answer was merely a plain statement of fact,not a prediction, and, therefore, that it was square-ly protected by Section 8(c) of the Act.Member Jenkins is of the view that the line ofcases represented by Pasty Bee, Inc.,4and BlaserTool & Mold Company, Inc.,5are controlling. Bothcases, however, are readily distinguishable. Thepresidents of the employers in Patsy Bee and BlaserTool & Mold threatened employees that important4 249 NL.RB 976 (1980)5 196 NL.RB 374 (1972).customers would no longer do business with theirrespective companies if the employees voted forthe Union. In Pasty Bee, the president informed hisemployees, inter alia, that his customers were notunionized and, if the company became unionized,his customers would "pull their contracts."6Simi-larly, in Blaser Tool & Mold, the president said thathe was apprehensive that the company's major cus-tomer would withdraw its patronage if the employ-ees voted for the Union.7Economic necessities didnot play a role in their assessment of how theircustomers would react if their companies becameunionized. Instead, the presidents of these two em-ployers sought to establish a direct, cause-effect re-lationship between a union victory in the electionand the loss of important business.Banks' approach was markedly different. Uponthe inquiry of Respondent's employees into thepossibility of the Hercofina Company canceling itscontract, Banks explained to them that Respond-ent's maintenance clients all had the right to canceltheir contracts for any reason by giving 30 days'notice, that Respondent had to remain competitive,and, if it did not, its clients could decide to exercisetheir option to cancel.Thus, in assessing the legality of Banks' remarks,it is cases such as LeBoe Tire and Rubber Company,d/b/a Mission Tire & Rubber Company8and B. F:Goodrich Footwear Company,9which are apposite.In LeBoe, the Board dismissed an 8(a)(1) allegationand overruled an objection relating to an allegedthreatened plant closing, where the statement inquestion discussed noncompetitiveness in connec-tion with unionization alone. The Board held:We disagree with the Administrative LawJudge's finding that Respondent violated Sec.8(a)(1) of the Act through Supervisor Lee'sMay 5 statement to the effect that Respondentneither would be competitive nor able toremain in business in the event the Union"came in" and made the same demands on Re-spondent as are contained in that Union's con-tracts with others. In our view, that statementis merely an expression of opinion reasonablybased on known economic facts which is pro-tected by Sec. 8(c) of the Act. '06 249 NLRB at 977.7 196 NLRB at 374. Member Jenkins also cited Herrzka & Knowles, 206NLRB 191, 194 (1973). In that case the Board also found an impliedthreat of job loss in the employer's comment that its "clients would prob-ably not be in favor of giving work to our office because we were union;most businessmen are avidly against unions."8 208 NLRB 84 (1974).9 201 NLRB 353 (1973).'o 208 NLRB at 84, fn. 5.570 DANIEL CONSTRUCTION COMPANYSimilarly, the Board in B. F. Goodrich found thatallegedly coercive statements made by a supervisorto a job applicant to the effect that "some of thepeople in the company were trying to get theunion in, and that if the Union were voted into thecompany, that the company would very likely ...have to close down because they couldn't afford aunion because the first thing that they would wantis higher wages," were not violative of the Act.The Board held:On cross-examination, Honeycutt admittedthat during the interview Hardy discussed thefootwear industry with him, mentioning thatthe industry was very competitive and that theRespondent had not made a profit in severalyears. It is thus apparent that the remarks ofHardy set out above were made in the contextof a discussion of the economics of the foot-wear industry and Respondent's poor econom-ic performance. It is not contended thatHardy's statement about the competitivenature of the footwear industry or about Re-spondent's financial losses were inaccurate.Nor did Hardy say that if the employees se-lected the Union the plant would inevitablyclose. The point of his discussions with Hon-eycutt was that, in view of its losses, Respond-ent could not afford to grant large wage in-creases and if forced to do so would, in hisopinion, cease operations. This was not athreat but an opinion based on demonstrablefacts as to the economic consequences whichmight reasonably be expected to result fromunionization. As such it was protected by Sec-tion 8(c) of the Act. iAccordingly, Banks' remarks, which merely cau-tioned that Respondent's contracts on any of itsjobs could be jeopardized if it did not remain com-petitive, are protected as well. We shall, therefore,dismiss that portion of the complaint which allegesthat his statement violated Section 8(a)(1) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Daniel Construction Company, A Division ofDaniel International Corporation, Wilmington andLeland, North Carolina, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:'' 201 NLRB at 5341. Substitute the following for paragraph 2(d):"(d) Rescind and expunge from our personnelfiles the written warnings or any references to dis-charges of the above-named employees."2. Substitute the following for paragraph 2(g):"(g) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I join in all my colleagues' findings except theirdismissal of the allegation that Bob Banks, a vicepresident of Respondent's parent corporation, un-lawfully threatened employees that union represen-tation would result in a loss of jobs. In my view,the Administrative Law Judge properly found thatunder existing Board precedent Banks' threat wasviolative of Section 8(a)(1) of the Act.The facts with respect to this allegation aresimply stated. Between approximately March 17and 27, 1980, Banks conducted a series of "16 orso" meetings with small groups of employees.During a least some, and perhaps most, of thesemeetings, discussions took place concerning whateffect unionization would have on Respondent'scontracts with its customers, and in particular amajor contract at the Hercofina Company's chemi-cal manufacturing plant. While not perfectly clearfrom the record, it appears that most of these dis-cussions occurred in response to employees' ques-tions, while the others were initiated by Banks.Banks testified that in response to questions aboutwhether "if the Union came in would ...Herco-fina cancel our contract," he answered as follows:I said that the contract does give the client, allof our maintenance clients throughout theUnited States, the right to cancel the contractwithin [sic] 30 days notice, and they had theright for any reason, that we had to maintain acompetitive posture on this job as we do onother jobs, and if we were no longer competi-tive, why they could cancel the contract.Banks further stated that there was no discussion atthe meetings "about the reason why union workwould not be competitive in this area," and thatafter he made such statements the employees either"understood or let it drop at that."Based on the foregoing facts, the AdministrativeLaw Judge, citing Pasty Bee, Inc., 249 NLRB 976,977 (1980); Hertzka & Knowles, 206 NLRB 191, 194(1973), and Blaser Tool & Mold Company, Inc., 196NLRB 374 (1972), found that Banks' statement was571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolative of Section 8(a)(l), as interpreted by theSupreme Court in N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 618 (1969). My colleagues, how-ever, without reference to the longstanding Boardprecedent cited by the Administrative Law Judge,hold that Banks' statement was protected by Sec-tion 8(c) of the Act. I cannot agree.In Pasty Bee, supra at 977, a unanimous Boardpanel reversed an Administrative Law Judge's find-ing that a statement similar to that made by Bankswas protected by Section 8(c), stating:...Gissel does not sanction predictions re-garding the consequences of unionizationwhich are based solely on subjective consider-ations. Under this test, a determination of le-gality or illegality would be virtually impossi-ble. To come within the aegis of Gissel, suchpredictions must be based on objective factsfrom which the employer can convey a rea-sonable belief as to demonstrably probableconsequences of unionization. Here, [Respond-ent] had no indication from the Union that itwould make demands that would cause eco-nomic hardship, let alone plant closure. Nei-ther did Respondent adduce any probative evi-dence that his customers would, in fact oreven might, "pull their contracts."This reasoning is fully applicable in the instantcase. Here, Respondent had no indication that theUnion would make economic demands whichcould result in Respondent's no longer being "com-petitive," and had no grounds for believing thatany of its customers might cancel their contracts.Accordingly, I would find that Banks' statementswere "implied threats of job loss and plant closuremade for the purpose of inducing the employees tovote against the Union in the forthcoming Boardelection. As such, they constituted a violation ofSection 8(a)(1) of the Act." Blaser Tool & MoldCompany, supra.In contrast, the cases relied on by the majorityprovide little or no guidance in deciding this case.In both LeBoe Tire and Rubber Company, d/b/aMission Tire & Rubber Company, 208 NLRB 84(1974), and B. F. Goodrich Footwear Company, 201NLRB 353 (1973), the employers conditioned their"predictions" of adverse effects on unit employeesupon the unions' making economic demands whichthe companies could not afford. Thus, in B. F.Goodrich 12 the employer carefully conditioned hisprediction on two objective facts: (1) that the em-ployer operated at a loss; and (2) that the unionasked for and received substantial increases in pay.12 Supra, 201 NLRB at 354, fn. 3.Similarly, in LeBoe 3the employer stated that itwould be neither competitive nor able to remain inbusiness if the union made the same demands ascontained in the union's contracts with other em-ployers. Obviously, then, neither of the cases reliedon by the majority involved situations where anemployer predicted that adverse consequencescould result from bare unionization. In the instantcase, Respondent equated unionization with non-competitiveness-and made no reference to exces-sive economic demands. Under these circum-stances, Banks' statement hardly can be considereda mere "discussion of production economics," par-ticularly when viewed in context with Respond-ent's many contemporaneous unfair labor practicesfound herein. It is clear that the violation has beenestablished, and I would so find. See WeatherTamer, Inc. v. N.L.R.B., 676 F.2d 483 (11th Cir.1982), enfg. in relevant part 253 NLRB 293 (1980);C. P. & W. Printing Ink Company, Inc., 238 NLRB1483, 1500-01 (1978); El Rancho Market, 235NLRB 468, 471 (1978); Solboro Knitting Mills, Inc.,227 NLRB 738, 758 (1977); Yearbook House, a sub-sidiary of Shaw-Barton, 223 NLRB 1456, 1463(1976); Ann Lee Sportswear, Inc., 220 NLRB 982,982-983 (1975); Glasgow Industries, Inc., 204 NLRB625, 627 (1973). Hence, I dissent from my col-leagues' implicit overruling of well-settled Boardprecedent.I:3 Supra, 208 NL.RB at 84, fn. 5.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.572 DANIEL CONSTRUCTION COMPANYWE WILL NOT discharge, refuse to hire, orotherwise discriminate against any employeesto discourage membership in North CarolinaState Building & Constructon Trades Council,AFL-CIO, or any other labor organization.WE WILL NOT expressly or implicitly threat-en employees with reprisal, loss of jobs, orclosing our operations for assisting, supporting,or selecting the Union or any other labor orga-nization.WE WILL NOT coercively interrogate em-ployees about their union sentiments, interests,or activities.WE WILl NOT coercively solicit our em-ployees to rescind union authorization cards.WE Will NOT engage in surveillance of em-ployee protected concerted activities.WE WI.I. NOT impose rules which unlawful-ly restrict employees from talking about unionswhen they are entitled to legally do so; andWE WILL NOT promise benefits to employeesto induce them to refuse to support the Union,or any other labor organization.WE WIL. NOT in any other manner interferewith, restrain, or coerce employees in therights guaranteed by Section 8(a)(1) of theAct.WE WILL, if we have not already done so,offer to James A. Piner, James Perdue, RalphM. Wilson, Jacqueline M. Wilson, and HeberA. Norris immediate and full reinstatement totheir former jobs, or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, at theDuPont worksite: WE WILL offer, if we havenot already done so, to Larry C. McDowell,Sammy R. Wood, Jerry M. Carter, andDonald H. Rouse immediate and full reinstate-ment to their former jobs, or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyedat the Hercofina worksite; WE WILL offer toCharles K. Boyd a position substantially equiv-alent to the one he applied for at the DuPontsite; and WE WILl. compensate the foregoingemployees (and James W. Stokes), with inter-est, for any loss of pay they may have sufferedbecause of our discrimination against them, asordered by the Board.WE WILL rescind and expunge from ourpersonnel files the written warnings or any ref-erences to the discharges of the above-namedemployees, and we will notify them in writingthat we have done so and that such referenceswill not be used for future personnel actionsagainst them.DANIEL CONSTRUCTION COMPANY, ADIVISION OF DANIEL INTERNATION-AL CORPORATIONDECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: This pro-ceeding upon consolidated complaints was heard by mein Wilmington, North Carolina, on 11 days in Novemberand December 1980 and January 1981. The amendedcomplaints charge Daniel Construction Company, A Di-vision of Daniel International Corporation' (hereincalled Respondent), with the commission of a variety ofviolations of Section 8(a)(l) of the Act-coercive inter-rogations, threats, surveillance, and the like-and 25 actsof unlawful discrimination-principally arising from lay-offs-against its employees in violation of Section8(a)(3). 2Briefs were received from the General Counsel andRespondent on or about March 30, 1981, and the UnionCharging Party has filed a "Request for ExtraordinaryRelief."3 On the basis of the entire record and my recol-lection of the demeanor of the witnesses, I make the fol-lowing findings of fact, conclusions of law, and recom-mendations.4I. SOME GENERAL OBSERVATIONSA. Respondent is a major firrp engaged in various en-terprises throughout the United States. We are presentlyconcerned with support services which it provides in andnear Wilmington, North Carolina, under contract withfour industrial companies. At Wilmington, Respondentperforms maintenance and construction work at a plantoperated by the Hercofina Company, which produceschemicals; at a location referred to as Cape Fear, inLeland, North Carolina, Respondent contractually pro-vides maintenance and construction work for theDuPont Company, which produces chemicals and fiberat that location; at a General Electric Company projectin Wilmington, Respondent supports a nuclear fuel facili-As amended at the hearing.2 Respondent moved to dismiss the allegation pertaining to employeeStephen Carlton at the conclusion of the General Counsel's case. Withthe acquiescence of the General Counsel, the motion was granted.3 Unfortunately, the bnefs filed here are more provoking than helpful.Implying that certain testimony is a witness' last and only word on a sub-ject, when it is not; relying on one piece of testimony as if it is the soleevidence on the topic when there is, in fact, other material contradictoryevidence; and stating that the transcript says one thing when, in fact. itsays another, are inappropriate briefing techniques. In so noting, I havetaken into account the impossibility of reciting all material evidence in aproceeding of this length.The record shows that Respondent is an employer engaged in com-merce within the meaning of the Act, and I find it appropriate for theBoard to exercise jurisdiction here. Respondent conceded at the hearingthat North Carolina State Building & Construction Trades Council,AFL-CIO (herein called the Union), is a labor organization as contem-plated by the statute.Certain errors in the transcript are hereby noted and corrected.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDty by doing necessary maintenance and mechanicalwork; and at a Pfizer Company plant producing chemi-cals in Southport, North Carolina. Respondent's employ-ees engage in similar work.The instant proceedings focus primarily on Respond-ent's work forces at the Hercofina and DuPont complex-es (these work forces are hereafter sometimes called, forpurposes of economy, Daniel Hercofina and DanielDuPont).5In the first part of March 1980, some employ-ee unrest at Daniel Hercofina led to a brief strike at thatlocation; the Union became involved; and some interestin these developments was displayed by Daniel DuPontworkers.On March 20,6 there was a reduction of force (ROF)at Daniel DuPont, resulting in the layoff of about 30 em-ployees from a work force of about 650. The complaintalleges that eight of the employees so terminated werethe victims of unlawful discrimination. At Daniel Herco-fina, which is located about 15 miles from the DuPontsite and has a complement of more than 200 employees,there were two group layoffs following the strike, thefirst on April 18 and the second on June 27. The com-plaint charges that of the 227 employees released in theformer reduction, 3 were chosen because of their unionactivities or sympathies, and of the 28 laid off on thelatter occasion, 8 were selected for the same reasons.8Thus, on the face of the amended complaint, of the 80employees terminated in the three personnel actions, 19were let go for reasons proscribed by the statute. At thehearing, however, after first stating that he was "not al-leging the overall layoff as violative," counsel for theGeneral Counsel asserted that he was pursuing "alterna-tive theories"; i.e., "that there was no need for a layoffor that even if there was they selected somebody for im-proper reasons."The complaint was not, however, amended to allegethat all 80 employees were wrongfully laid off in orderto mask an effort to weed out the 19 expressly named inthe complaint. Nonetheless, on brief, the General Coun-sel makes the broad argument that "Respondent had nojustifiable reason for implementing the layoffs at DuPontor Hercofina" and requests that a reinstatement andbackpay remedy should be extended not only to the 19named employees but also to "all other employees laidoff' at Hercofina and DuPont on the 3 dates in issue.A request on brief for a fourfold increase in thenumber of alleged discriminatees somehow fails to strikea receptive chord in that area of the mind which enter-tains due process considerations. It has become an ac-cepted procedure in Board cases, however, to permitI In its brief, Respondent renews a motion to sever originally made atthe beginning of the case. I denied the motion then on the representationof the General Counsel that the events at the four sites were interrelated.I reaffirm my ruling. Although there does appear to be relative independ-ence in the daily operation of the four projects, the evidence shows thatthey are also subject to common ultimate managerial control and that, forthe most part, the allegations relating to Hercofina and DuPont are asser-tedly based on a single catalytic union organizing effort affecting both lo-cations. No reason presents itself for separate treatment of the separatelocations.6 All dates hereafter refer to 1980, unless otherwise specified.7 See G.C. Exh. 12.8 I exclude Carlton, see fn. 2, supra. Other 8(a)(3) allegations are moreisolated in character.findings of unalleged violations where it may fairly besaid that there was full and conscious litigation of therelevant circumstances.9In the present case, although hedid not move to amend the complaint or otherwise an-nounce an intention to seek such a broad remedy, theGeneral Counsel made known his alternative positionsprior to the close of his case-in-chief, and Respondent,evidently reacting to that disclosure, presented some tes-timony and documentary evidence in an effort to demon-strate the legitimate origins of the layoffs. In this posture,then, it would perhaps be appropriate to find the moresweeping violations if the evidence permitted such an in-ference. '0 I do not believe that it does.That is not to say that there is no ground for suspi-cion. Thomas E. Godfrey, Respondent's manager ofprojects in charge of its 10 DuPont contracts, testifiedthat he consulted with DuPont officials in early 1980about DuPont's financial situation, which was then af-fected by high interest rates and cash flow problems, andhe was instructed by DuPont to reduce the Daniel laborforce "wherever they could." In addition to reductionsat other projects, Godfrey ordered Charles Garrett, Dan-iel's project manager at the Cape Fear DuPont plant, tolay off 40-50 workers. On March 13, Garrett terminatedabout 13 employees." During the period March 12-16,the walkout at nearby Hercofina and the first showing ofunion interest in the situation occurred. On March 20,Garrett laid off 30 more employees.Godfrey testified that when he heard, early in theweek of March 13, that Garrett had laid off only a quar-ter of the number which he had been instructed to termi-nate, he called Garrett and told him to comply with theearlier order. He also attributed Garrett's initial reluc-tance to implement the original order to an understand-able desire to keep his work force as intact as possible (abuilder wants "to build") and to a blind hope thatDuPont might rescind its cutback requirement. God-frey's attitude toward Garrett's resistance seemed tocompare to the concealed amusement of a father towardthe antics of his mischievous but lovable son.There was something elusive about the testimony ofGodfrey and Garrett on this point, and the sequence thusdescribed did not seem very probable; it is not, however,so improbable as to call for rejection. There is also some-thing suspect about a letter dated April I to Godfreyfrom R. C. Marden, the manager of DuPont's construc-tion division, offered in evidence as documentation of alegitimate business purpose behind the March 20 layoff:it has the ring of a post hoc effort to paper the recordfollowing the filing of unfair labor practice charges onMarch 26.12 The fact, however, that Respondent mayMonroe Feed Store, 112 NLRB 1336, 1337 (1955): Lorenz & Sons, Inc.,217 NLRB 471 (1975).'° Although Respondent, made fully cognizant of the relief sought,might well have litigated the issue more thoroughly than it didI' None of the employees laid off on March 13 is named in the com-plaint. Garrett testified that there had been a large layoff in January aswell.12 The letter reads, in partContinued574 DANIEL CONSTRUCTION COMPANYhave made an effort after the fact to obtain evidence in-tended to corroborate its claim of purity in the inceptionof the layoff does not irrefutably negate the existence ofthat purity.The final major factor suggesting a retaliatory layoff atDaniel DuPont is the evidence of the considerableamount of hiring done beginning about 1 month after thelayoff, on April 21 and thereafter. Between April 21 andJune 2, about 145 new employees were put on, in all theclassifications of those who had been laid off. Godfreyexplained very succinctly, without offering any confirm-ing documentation, that while the March layoff repre-sented a decision to stretch out the completion of certainprojects, "[t]here were, in fact, other programs appropri-ated and approved by the DuPont Company that wereinitiated which resulted in us doing some additionalhiring after the study phase." While this new hiringseems inconsistent with the financial circumstances of-fered to explain the layoffs of March 13 and 20, I haveno reason to believe that the situation did not changesufficiently to warrant the work undertaken in April.Perhaps the most persuasive argument against theclaim of unnecessary layoff is the improbability that Re-spondent, contract-bound to perform various services forDuPont, would have attempted to scrape by for a monthwith 30 fewer employees than it needed to perform thework, all for the calculated purpose of ridding itself ofthe 8 employees named in the complaint. The evidencefurnishes a response to this argument, but it is only a par-tial one. Payroll records show a marked increase in over-time worked for the week ending March 29: for pipefit-ters, for example, overtime amounted to 1,385 hours ascompared to the 629 hours of pipefitter overtime workedduring the week ending March 22 and the 636.5 over-time hours put in for the week preceding that. AlthoughRespondent contends, and there is testimony on thepoint, that overtime on maintenance work is unpredict-able and usually designed to meet emergencies, it may bequestioned whether such a remarkable increase can be soexplained. Nonetheless, the General Counsel made noeffort to trace the nature of the overtime performed (andperhaps understandably so, since the task would havebeen formidable).It appears to me that the overtime may be attributedto a "shutdown" which, the evidence indicates, began onMarch 21.13 Moreover, although the General CounselRecent economic trends have prompted a reassessment of our rateof construction expenditures on a number of authorized projects.some of which are in the early stages of completion.Your recent reduction in field forces at Cape Fear is consistentwith the discussions we have been holding with you over the pastfour weeks relative to these studies. Until a firm decision has beenreached regarding the extent of construction curtailment, it is appro-priate that we proceed at a reduced rate of expenditures.Godfrey testified that this was simply routine memorializing corre-spondence, but I rather doubt it. In addition, although the letter speaksonly of "construction" expenditures and curtailment, Godfrey denied thathe and Marden spoke only of construction work reduction. This is sig-nificant in that the employees laid off were engaged in maintenance,rather than construction, work. The record indicates, however, that theremay be some blurring of that distinction in operation.is A "shutdown" of an assembly line is scheduled every so often topermit Daniel employees to repair the line. At such times, DuPont em-ployees are idle while Daniel employees work. To hasten the return toproduction, the Daniel employees evidently work substantial amounts ofhad access to Respondent's records, he restricted hisproffer to the weeks ending March 22 and 29 and intro-duced no evidence of overtime worked after the latterweek. It is reasonable to infer from this decision that therecords show no unusual overtime after that payrollperiod.In sum, while there are circumstances in the March 20DuPont layoff which give pause for thought about thetrue reason underlying the action, I am not persuadedthat the layoff itself was motivated by other than lawfulconsiderations.With respect to the Hercofina layoffs, an April 11letter to a Hercofina representative from Allen L. Green,a mid-Atlantic region official of Respondent, recapitu-lates a meeting held on April 10 between five Danielagents (including one of its attorneys) and four Hercofinarepresentatives. The letter recites, in part, that at themeeting "Hercofina stated that a reduction of force wasnecessary because of decreased construction and mainte-nance requirements. Daniel was directed to implement areduction of force consisting of 18 people in the con-struction group and 6 to 7 people in the maintenancegroup. Daniel was further directed to complete the im-plementation of this ROF no later than April 18, 1980.The letter also recounted an agreement that, there beingno further need for ironworkers, "three or four of theironworkers needed to be laid off on April 11, 1980."The record of terminations (G.C. Exh. 12), however,does not show that any ironworkers were laid off onApril 11 or, for that matter, on April 18.'4On the latterdate, however, 22 employees were terminated, 8 of themfrom the crews of so-called maintenance supervisors.A June 25 letter from a Hercofina representative to aDaniel official, citing "the current production forecastand the drop off of the number of capital expendituresanticipated during the next few months," similarly man-dates a 28-man ROF effective June 27, and even'suggest[s]" the categories and numbers of employees ineach category to be affected. General Counsel's Exhibit12 shows that 28 employees were terminated on June 27,in the approximate proportions suggested in the letter.One peculiar aspect of these letters arises from the tes-timony of Daniel International's manager of industrial re-lations, Bob Banks, who said that the normal procedureis that Hercofina merely tells Daniel the scope of thework to be done and Daniel figures out what employeesare needed to do it. Even on redirect, he "doubt[ed]" ifHercofina ever got into numbers and classifications,which, according to the letters, they clearly did in Apriland June. A second suspicious factor, as the GeneralCounsel points out. is that the April 11 Hercofina letterpredicts that after April 18, the work force wouldremain "relatively stable for approximately one year," aprediction which did not survive the June 27 layoff. TheGeneral Counsel points to the fact that a petition forelection at Hercofina was filed on June 6. I am not in-overtime on nights. Fridays, and weekends during shutdown periods, inaddition to their normal 4-day, 10-hour-per-day, workweek. The periodof a shutdown appears normally to be about 2 weeks.14 G C Exh 12 does show that two ironworker apprentices were laidoff on April 18575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdined to believe, however, having considered these mat-ters, that these letters were either fabrications or theproduct of a conspiracy between Respondent and Herco-fina to engage in unnecessary layoffs. It is particularlydifficult to conceive that Respondent laid off 22 peopleon April 18 in order to eliminate the 3 named discrimina-tees of that date.In addition, unlike the DuPont situation, there wasvery little hiring done at Hercofina after April 18. Gen-eral Counsel's Exhibit 11 shows only 17 new employeesbetween that date and November 5, and most of thosewere not hired until September and thereafter. Further,the amount of overtime worked at Hercofina was un-doubtedly scant; the General Counsel was satisfied witha stipulation that, between April 5-July 26, "there wereovertime hours worked" in six relevant classifications.All things considered, I find the evidence insufficientto support the assertion that the three layoffs were con-trived simply as vehicles for effecting the elimination ofemployees perceived to be supporters of the Union. Thisdoes not mean, of course, that there might not have beensome padding here or there of a legitimately conceivedlayoff for the purpose of folding in an employee for sucha reason. As a general approach, however, I shall assumethat the layoffs were themselves founded in neutral busi-ness considerations, and that the only real questionbefore me is whether discriminatory selection was prac-ticed.B. As described, the evidence shows that the layoffsresulted from instructions given by the Hercofina andDuPont companies that the Daniel complements at theirplants should be reduced. ' These companies presumablyhad reasons and objectives of their own for doing so,none of which were of particular importance to Danielor known to most Daniel employees. As an independentsupplier of supporting services to these firms, Daniel hadno separate long-term production goals or ambitionsother than to maintain its contractual obligations pursu-ant to the dictates of its clients.It therefore follows that the several instances in whichDaniel supervisors purportedly informed employees thatthere was much work to be done, such statements beingpromptly followed by a layoff, are not very material. Ihave no doubt that there were various construction proj-ects underway which would not, at the times of layoff,be completed for many months. Decision as to whetherto proceed with those projects at any given time was,however, determined by the financial needs and positionsof the clients, not by Respondent, and the fact that aDaniel foreman may have remarked that a lot of workremained to be done gives rise to no authoritative impli-cation of an intention to continue doing that work until itwas finished.C. Proving that an employee was discriminatorilychosen for inclusion in an otherwise unexceptionablelayoff presents difficulties not ordinarily found in most8(a)(3) discharge and discipline cases. In the latter, thereis under examination an employer's discrete and volition-15 Daniel provides its services to these firms under a cost-plus-fixed-feearrangement, thus passing the cost of labor directly through to the cli-ents. The size of the work force would appear to be of no financial con-sequence to Daniel in view of the fixed-fee contract.al decision to take the extraordinary action of penalizingan employee whose employment history has been, to thatpoint, relatively acceptable; the employer usually ex-plains his action by attempting to demonstrate some in-tolerable departure from the norm by the employee.Where, however, an employer can establish that he wasrequired to remove a certain number of employees fromhis payroll, not as a disciplinary measure but rather forpurposes of economy, and that he did so by choosing theleast desirable of a group of adequate employees, it is notso easy for the General Counsel to mount a challenge tohis claim. When the employer cites certain deficiencies inthe work of an employee selected for layoff, and he isasked why he did not rid himself of such a deficient em-ployee earlier, he can proffer the reasonable responsethat the deficiency had not been enough to warrant dis-charge of the employee but, given the necessity of layingoff someone, was a sufficient basis for deciding that theemployee was least among equals. Justification for selec-tion becomes, in this setting, less subject to attack.D. The role of seniority in choosing for layoff presentssomething of a problem here. Daniel has no officialpolicy favoring more senior employees. A number ofmanagement witnesses testified that Daniel never lays offstrictly by seniority, although in situations where lineforemen are given the power to select, they might welltake that factor into account. 6 Two of the GeneralCounsel's employee witnesses testified, based on theirprior experience with Respondent, that Daniel does notaccord weight to seniority.' 7 While it has been held thatthe failure to take seniority into account is a factor tend-ing to prove unlawful motive, N.L.R.B. v. AmericanCasting Service, Inc., 365 F.2d 168, 172 (7th Cir. 1966),the evidence here operates to make that assumption lesstenable.Added to the problem of assessing the value of senior-ity is the difficulty of determining what an employersuch as Daniel might, if it were to weigh the factor atall, consider to constitute seniority. A number of the em-ployees testified to lengthy overall employment with Re-spondent. Further inquiry usually revealed that their cu-mulative years of employment had occurred at several ofthe many projects operated by Respondent, and hadbeen punctuated by quits, layoffs, and periods of workfor other employers. In addition, even employees whohad worked at, say, Hercofina for long uninterrupted pe-riods might have been working in the particular crewsfrom which they were laid off for relatively brief spansof time. It seems entirely possible that a foreman who isgiven authority to select one employee from his crew forlayoff might choose to retain an employee who has been6I See the testimony of Hercofina Foreman Donald Coston, who"sometimes" goes by seniority, and Hercofina Foreman Webb, who saidit was only "natural" to lay off his least senior man when he was nobetter than the others.i7 Alleged discriminatee Dove answered "No" to the question,"[D]oes Daniel lay off by seniority," and alleged dis-riminatee Nornsstated in his pretrial affidavit that "[iln the past, the ROF's were notgiven on a seniority basis. Daniels Isic] laid off who they wanted to layoff" At the hearing, he testified to the contrary, and finally said, "Well,they do and then they don't." Norris, however, appeared not to have hadenough experience with Respondent to give an authoritative opinion.576 DANIEL CONSTRUCTION COMPANYwith him for 2 years as opposed to another who has beenin the crew for only 1 year, despite the fact that thelatter has worked at the site for 3 years.Despite Respondent's protestations about the lack ofweight given to seniority per se, however, it is fair to saythat when years of employment are viewed not abstract-ly but as an indicator of skill and reliability-the kind ofcriteria on which Respondent assertedly relies in makinglayoff decisions-it would be only normal for an employ-er to prefer the craftsman who has been around the long-est time and is, ipso facto, presumably the most skilledand reliable. This need not, of course, be an invariablerule. With age, skills sometimes deteriorate, boredomsometimes sets in, personal problems sometimes multiply,and a fresh employee may appear to be, by comparison,the best bargain.E. Seventy-five witnesses appeared in this proceeding.Most of them made a positive impression on me, or atleast presented no visual basis for concluding that theywere not telling the truth. Some were, I must say, morepersonally compelling than other witnesses who contra-dicted them, but that is not to say that the latter wouldbe dismissed out of hand as liars by reasonable observers.Discernible changes in the demeanor of certain witnessesled me to believe some parts of their testimony but notother portions. Finally, I have been guided in reachingcredibility resolutions by inexplicable inconsistencies intestimony, variances between testimony and prior state-ments, and serious instances of implausibility.F. Respondent's managerial and supervisory witnessesengaged in a good deal of parrying and feinting on thesubject of Respondent's attitude toward unionization. Re-spondent did not exactly oppose the union effort, theysaid, and really had nothing against unions; the fact was,simply put, that Respondent had decided that, in nonun-ionized North Carolina, it would operate an "openshop"; i.e., a nonunion project.'8Despite all of the cir-cumlocutions by these witnesses about the limited extentof their opposition to the organizing drive, I have nodoubt that the following excerpt from a June 11 letter toDaniel DuPont employees from Project SuperintendentGarrett conveys the true flavor of Daniel's attitude: "Ipersonally will do whatever I can to defeat any uniondrive."G. In Wright Line, a Division of Wright Line, Inc., 251NLRB 1083, 1089 (1980), the Board enunciated a "causa-tion test in all cases alleging violation of Section 8(a)(3)or violations of Section 8(a)(1) turning on employer mo-tivation." Under that test, the General Counsel is re-quired to "make a prima facie showing sufficient to sup-port the inference that protected conduct was a 'motivat-ing factor' in the employer's decision." After such ashowing, "the burden will shift to the employer to dem-onstrate that the same action would have taken placeeven in the absence of the protected conduct." Id. at1089-90. While the Board's discussion in Wright Line fo-cused primarily on so-called dual motive cases, it ap-is Thus, the manager of DuPont projects, Godfrey, testified that "Wetold [the supervisors) that we were an open shop contractor at the CapeFear site, and that's what we intended to remain to be, but we've neverbeen against unions."peared to be saying that the test applies as well to so-called pretext cases, see id., fn. 13, 1089.19The question of what constitutes a "prima facie" casemay perhaps best be answered simply with another ques-tion. Professor Wigmore, quoting from Bridges v. R. Co.,L. R. 7 H. L. 213, offers his preferred formula: "Arethere facts in evidence which if unanswered would justi-fy men of ordinary reason and fairness in affirming thequestion which the plaintiff is bound to maintain?" 9Wigmore, Evidence § 2494 (3d ed.). Recently, in TexasDepartment of Community Affairs v. Joyce Ann Burdine,101 S.Ct. 1089 (1981), an action laid under Title VII ofthe Civil Rights Act of 1964, the Supreme Court statedthat "[t]he burden of establishing a prima facie case ofdisparate treatment is not onerous," and it approved ear-lier language that the appropriate standard is whether itcan be said that the "acts, if otherwise unexplained, aremore likely than not based on the consideration of imper-missible factors." Id. at 1094.In reaffirming, in Burdine, the "appropriate model fora prima facie case" of racial discrimination set out in Mc-Donnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973),the Court signified that the test is not an exacting one-the plaintiff must show:(i) that he belongs to a racial minority; (ii) that heapplied and was qualified for a job, for which theemployer was seeking applicants; (iii) that, despitehis qualifications, he was rejected; and (iv) that,after his rejection, the position remained open andthe employer continued to seek applicants from per-sons of complainant's qualifications.While the Court said in Burdine that such a test "elimi-nates the most common nondiscriminatory reasons forthe plaintiff's rejection," the test does not negate a hostof possibilities, such as, e.g., the applicant's getting tipsyat lunch or his/her stealing the prospective employer'sfountain pen.20The Board has not, so far as I know, elucidated in anysystematic way the characteristics of a prima facie case,but I assume that it entertains a notion something likethat espoused in McDonnell Douglas and Burdine.21Inmany of the 8(a)(3) issues in the instant case, various in-dicia of the sort often relied upon in this kind of pro-19 Subsequently, a majority of the Board has taken the position thatthe Wright Line analysis may, but need not, he expressly applied in "pre-text" cases, while Member Jenkins apparently regards the new analyticalapproach as inapplicable to such cases. Limestone Apparel Corp., 255NLRB 722 (1981); Castle Instant Maintenance/Maid. Inc., 256 NLRB 130(1981); Golden Beverage ofSan Antonia Inc., 256 NLRB 1255 (1981).20 One must assume that in using the word "qualified," the Court re-ferred only to such criteria as training and ability. Any more comprehen-sive definition of the word, to include such qualities as the ability to re-frain from overtippling at lunch, would put a burden on the plaintiffwhich the Court plainly did not intend.21 Burdine seems to take a different path from Wright Line once aprima facie case has been made, out. Under Burdine, when a prima facieshowing has been made, and a rebuttable presumption thus raised, if thedefendant is able to "articulate some legitimate, nondiscriminatory reasonfor the employee's rejection," the burden of persuasion requires the plain-tiff to "demonstrate that the proffered reason was not the true reason forthe employment decision" Whether the Board will adopt this Title VIIapproach in its Labor Act cases remains to be seen.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding are not present. Direct evidence of employerknowledge of an employee's activities, for example, is forthe most part absent, as is, in a number of instances, thekind of energetic and notable union activity which mightmark an employee as especially undesirable.For most of the cases here considered, the named em-ployees (a) participated in a strike, as did practically allof their fellow employees (referring here only to Herco-fina employees); (b) participated in picketing in conjunc-tion with the strike, as did many of their fellow employ-ees (again referring just to Hercofina); and/or (c) attend-ed a union rally in a park, as did a smaller but unknownnumber of their fellow employees (this activity includesboth Daniel Hercofina and Daniel DuPont employees).The latter conduct seems to set these employees off fromothers more than the first two forms of behavior, but itcan be argued that even the attendance of individual em-ployees at the rally was both innocuous and, for the mostpart, not shown to have been communicated to Respond-ent.It may be true that attendance at a union rally is a rel-atively trivial act, and not necessarily indicative of a par-ticular sympathy. On the other hand, the evidence isquite clear that once the Union reared its head on March16, Respondent sounded a battle stations alert at bothHercofina and DuPont. Respondent's notably tense re-sponse to the threat of a union campaign leads me to be-lieve that it might well, in selecting employees for layofflater on, have attempted to embrace within the layoffsthose employees who had shown enough interest in theUnion to attend its rally.Whether Respondent knew the identity of all such em-ployees is not directly proven. What we do know, how-ever, as found below, is that two of Respondent'sDuPont foremen were present at the rallyand that Re-spondent drew up a list prior to the March 20 DuPontlayoff which included some of the employees in attend-ance there. There is no evidence that any Daniel Herco-fina agents attended the rally. Nonetheless, an inferenceof knowledge may be drawn both from Respondent's ob-vious interest in the rally and the likely accessibility ofinformation about those who had been present. It seemssafe to say that such information was probably availableto Respondent.Timing and abruptness, often relied upon as indicia ofdiscriminatory conduct, are not factors here. Nonethe-less, despite the problems faced in the instant case by theGeneral Counsel in putting together prima facie show-ings, it seems to me that such demonstrations can bemade here, under the authorities previously discussed, bya combination of factors. When an employee testifies thathe has worked successfully at a job for a substantialperiod of time, that he is a better worker than and seniorto other employees in his classification, and that he par-ticipated in a union activity which distinguishes himfrom many of his colleagues, and he is nonetheless in-cluded in a layoff, a prima facie case may be made out.More certainly, it can be said that when the employeroffers an explanation for the choice which does not with-stand scrutiny, the necessary showing has been made.Cf., e.g., Bronco Wine Company, 256 NLRB 53, 54(1981): "[I]t is clear from [the employer's] testimony thatsuch conduct was a factor in the decision to dischargeLocke. Accordingly, we find that the General Counselhas presented a prima facie case to support the allega-tion...." The decision of the Administrative LawJudge in Bronco indicates that this testimony was elicitedin the course of the respondent's presentation of its de-fense. See also Wright Line, supra at 1088, fn. 12.In discussing below the 8(a)(3) allegations, I do sowith Wright Line in mind, although the manner of devel-opment of the facts which seems most appropriate doesnot always track the formula set out in that case.II. THE RELEVANT BACKGROUND; THE STRIKE; ANDTHE MARCH 16 MEETINGThe following contextual matter is based on the testi-mony of Larry C. McDowell, an alleged discriminatee atthe Hercofina project.In March, McDowell began hearing rumors that in-strument men were receiving higher pay than the other"A" mechanics, like himself, and he spoke about this toboth his supervisor, Marvin Taylor, and the Hercofinaproject superintendent, Bill Johnson, who confirmed theaccuracy of the rumor. Unhappy about this apparent de-parture from company policy, McDowell and some 150other Hercofina employees met to discuss the matteraround March 6 in front of a local restaurant. The groupelected J. P. Stevens (sic), Floyd Wescott, andMcDowell as their spokesmen. The three having agreedthat McDowell should speak for them, they met withSuperintendent Johnson and discussed the problem of theextra pay being given to instrument men. WhenMcDowell said that the employees were unhappy aboutthe differential, Johnson replied that it was "like every-thing else, if you don't like it you don't have to workhere." The three employees told Johnson they wouldmeet with the others and report back to him.A meeting was held that afternoon, and the spokesmenthereafter again held discussions with Johnson, and thenagain with the employees, but the latter received no sat-isfaction of their grievance. Johnson maintained that hehad been unable to contact his superiors in Greenville,South Carolina. Eventually, the Hercofina employeesagreed to strike on Wednesday, March 12.The strike was almost total, and the strikers picketedon three shifts. The strike began to dissipate on Friday,March 14, and picketing ended on Sunday, after Re-spondent had threatened to hire replacements starting onMonday. During the strike, some management agentsfrom Respondent's Greenville office visited the site andurged the strikers to return to work, and the manage-ment officials met three times during the week with thethree spokesmen, with McDowell serving as principalspokesman. During these meetings, wages were discussedand, as well, other matters such as "benefits, vacations,and sick leave" which the employees had "wanted tothrow in." The management representatives said, accord-ing to McDowell, that any increased benefits were out ofthe question.On Sunday, March 16, a meeting sponsored by theNorth Carolina State Building & Construction TradesCouncil, AFL-CIO, was held at Hugh McRae Park in578 DANIEL CONSTRUCTION COMPANYWilmington. Some 100-20022 people from the localDaniel jobsites heard a union representative advise em-ployees about their picketing rights, the assistance theUnion could offer, and his belief that it was pointless tocontinue the strike. He advised them to go back to workand undertake an organizational effort. He also encour-aged the employees to sign authorization cards, whichwere passed out at the park.The strikers returned to work on Monday, March 17.Ill. THE MARCH 20 DANIEL DUPONT LAYOFFThe strike at Hercofina and the union-sponsored rallyat the park received considerable publicity in the localpress and television. The park meeting was attended byDaniel employees from, among other locations, bothHercofina and DuPont. There were also two DanielDuPont supervisors present at the park rally.In attempting to establish motive for the DuPont8(a)(3) allegations, the General Counsel has relativelylittle to work with in the way of open and notoriousunion activity by the eight employees laid off on March20 who are named in the complaint. Unlike Hercofina,there was no strike at the DuPont site. The only distinc-tive conduct engaged in by the eight DuPont employeeswhich may be said to have noticeably allied them withthe Hercofina concerted activities and the entry of theUnion into the picture on March 16 was the attendanceof most of them at the union meeting in the park onMarch 16 (and, for two, their efforts in circulating unionauthorization cards on the DuPont job thereafter).For most of the eight Daniel DuPont employeesnamed in the complaint, it is this fact of their presence atthe park on which the General Counsel must rely as asignificant determinant of their selection for layoff onMarch 20. That particular conduct might not ordinarilyseem to loom very large; mere attendance at a publicmeeting in a park on a Sunday might be thought by anemployer as denoting simply idle curiosity or a pleasantrecreational choice rather than as clearly conveying acommitment to a union cause. On the other hand, therecord indicates a rather sharp, urgent reaction by Re-spondent's management to the insinuation of the Unionon March 16 into concerted activities which had begunthe week before without any special union orientation.Thus, beginning on Monday, March 17, when theDaniel Hercofina employees returned to work, BobBanks, vice president of industrial relations for Respond-ent's parent corporation, and Ted Johnson, a vice presi-dent of Respondent, both of whom had come from theGreenville home office to Wilmington in the precedingweek to attempt to pacify the strikers and monitor thestrike, held a ;eries of meetings with groups of Hercofinaemployees. While Banks testified that he had promisedthe employee spokesmen that he would conduct suchmeetings upon termination of the strike "to see what [theemployees] had to say," and while it may be that a gooddeal of the discussion at these meetings which concernedthe Union originated with employee questions, it is a facta2 Different estimates were given by the witnesses While McDowellthought there were 150-200 present. employee Tedder guessed "aroundi00."that Banks displayed a blank authorization card at someof the meetings and warned employees about the legaleffect of signing such a document.23It is also true that beginning on March 17, Respondentheld supervisory meetings at both Hercofina and DuPontin which the union organizing effort was discussed andsupervisors were instructed, inter alia, to keep an eye outfor authorization card solicitation. Almost immediately,some Hercofina employees were disciplined for engagingin such activity.24It appears, accordingly, that Respondent was, byMarch 17, fully cognizant of and sensitive to the suddenappearance of the Union on the scene, and was furthertroubled by the prospect that the Union might reap aharvest from the swirling discontent which had spilledout at Hercofina. The potential in the situation mightwell have convinced Respondent that it would not beuntoward to choose for layoff at DuPont those who hadpublicly acted in the most prominent manner in which,as of March 20, possible union supporters might be iden-tified-attendance at the March 16 Hugh McRae Parkmeeting.As noted above, the record shows that two DanielDuPont supervisors attended the park convocation. Idoubt that Pipe Department Foreman David Pender orMillwright General Foreman Ken Willetts was assignedby Respondent to observe the meeting and those in at-tendance; I imagine that they went out of curiosity.25Pender testified that he was acquainted with some of theeight alleged Daniel DuPont discriminatees, did notknow others, and saw only two of the former group-Ralph and Jacqueline Wilson-at the park. Since therewas no contradiction forthcoming of Pender's assertionthat he is unacquainted with James Perdue and HeberNorris, and since such an assertion would seem easy tocontradict, I see no reason to disbelieve him on thatscore.As to Pender's denial that he saw J. B. Carlisle. J. DCarlisle, James Piner, and Charles Dove, that may ormay not be so. Pender's concession that he saw the Wil-sons suggests his veracity, but his testimony that hepopped into the office of his general foreman, WillieSuggs, on Monday, told him that he had attended themeeting, and left without saying anything more (includ-ing the identification of those in attendance) seenmedquite unreal as Pender described it. "[T]wo or threedays" after the March 16 meeting, Project Manager Gar-rett called Pender to his office to say that he should notattend such meetings;26while Pender denied having in-:2 The allegations regarding statements purportedly madle by Banks a;these meetings will be developed in detail hereafter.24 DuPont Project Manager Garrett testified that he held a meeting,probably on March 17, at which the supervisors were told hy an Itornrs"what they could and couldn't do in case we were petitioned rith theunion petition"; a union card was also displayed to the supervisors, sothat they might "be familiar with it."25 On the projects involved in this case, a foreman occupies the lowestrank of supervisory status (at DuPont, about 60-65 of them), but is con-ceded to be a "supervisor" aL defined in Sec. 2(11) of the Act; the othersupervisory grades are general foreman (at DuPont, about 12); depart-ment superintendent (at DuPont, about 7); and a single project superin-terident26 Garrett testified that he knew of Pender's presence at the park bsseeing him "on TV"579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed Garrett of the identity of those in attendance, hemight, of course, have done so.'?General Foreman Willetts testified that he saw none ofthe asserted DuPont discriminatees at the meeting,saying he did not know Norris or Dove, and that hisonly conversation about the meeting with members ofmanagement was more than a week later when Garrettcalled him in to caution him against attendance at em-ployee rallies. If Willetts in fact told no other supervisorsof his presence at the park, then, of course, the fact thatGarrett somehow became aware of it is of considerableinterest. Garrett testified that he could not "recall exact-ly how I learned of it"; the fact that he did become soinformed indicates either that Willetts spoke of the affairto others or that Garrett had his own sources.28Willetts'appearance did not particularly vouch for the worth ofhis testimony, and he also said that Garrett did not men-tion to him that he knew that Willetts had attended thepark meeting, but only spoke in abstract terms, whichseems most unlikely to me.In consequence of the above, and in evidence to be re-lated hereafter with regard to employees Piner andPerdue, there is adequate ground for belief that the man-agement officials responsible for selecting for layoff onMarch 20 could have been, despite their denials, awareof the identity of some or all of the Daniel DuPont em-ployees in attendance at the Hugh McRae meeting onMarch 16. In some significant testimony, Daniel managerof DuPont projects, Godfrey, said on cross-examinationthat he learned "some time later that one or two [DanielDuPont employees] had been identified as being there..[i]n various meetings and whatever," hastening thento add that "in terms of the Cape Fear site I've neverhad a concern and never had any knowledge of any ofour boys participating in any of that, other than one thatI know of." He later ultimately said that the "one" was asupervisor, who was discharged. It does not seem likelythat only a supervisor's participation was noticed.Project Manager Garrett also was aware, as he said, ofthe connection between the Union and the rally perhaps"the next day or two" after the latter. It was presumablyat least that soon, because a meeting of Garrett's supervi-sors was held probably on March 17 at which an attor-ney displayed a union card to those assembled. Whethersuch knowledge played a role in the selection of theeight employees under consideration is, of course, an-other question.Garrett testified that, after being told by Manager ofDuPont Projects Godfrey that he had to reduce theforce by 30 or more employees on March 20 (in additionto the 15 or 16 already laid off on March 13), he selected"most" of the employees for layoff himself. When askedif it was unusual for him to personally play such a role,he replied, "Not totally unusual, no." He later agreedthat he had not been "as heavily involved" in the March13 layoff as he was on March 20. This pregnant issuewas, unfortunately, not further explored with Garrett,17 Pender was one of the few witnesses whose demeanor left a strongnegative impression.'I Garrett testified, "Somebody came to me and told me, or some-thing."and he was not asked to explain why he chose to princi-pally make the selections on this particular occasion.Michael McClamore, a former millwright superintend-ent who testified for Respondent, stated that the normalcourse of selection for layoff prior to March 20 had beenthat the "front office" would tell him the number of em-ployees to be laid off, and he in turn would tell his gen-eral foremen to consult with the foremen under them totranslate that number into names. On March 20, howev-er, at a meeting with Garrett and his assistant, J. C. Wig-gins, just before noon, McClamore was told that mill-wrights Piner and Perdue, specifically, should be termi-nated; as the three men totaled up their manpower re-quirements, it was decided to let another millwright go,and the three picked Ben Register. Asked if he knewwhy Piner and Perdue had come from Garrett preselect-ed for layoff, contrary to the regular procedure, McCla-more said, "No, sir, not really, but those three spots, Iguess that you would actually [sic] that hurts us ...least as far as the millwright craft was concerned."General Foreman Willetts, General Foreman Stallings,and Foreman Thetford, on the other hand, testified thatboth procedures have been used in the past: sometimesthe foremen are told to pick employees for layoff, andsometimes the superintendent "gives us the names of themen." As later discussed, the subsequent layoffs atDaniel Hercofina, contrary to the March 20 reduction atDuPont, assertedly employed another procedure: there,the foremen were purportedly told to submit names forlayoff, and those choices were honored.29There is, Ithink it fair to say, something suspicious about the factthat Garrett, on March 20, decided to lay off by a "nottotally unusual" system.Garrett testified that together with J. C. Wiggins, hissecond-in-command and also the superintendent of thepainting, sheet metal, and insulation crafts, he chose the30 employees terminated on March 20. He said that hewas familiar not only with all 30, but, indeed, with all650 employees on the project, and maintains a board inhis office on which is shown each employee in eachcrew. In selecting the 30, he "in some degree talked toall" of the 7 superintendents at a group meeting onMarch 20. The selection process took about "3 hours orso."Garrett and Wiggins gave testimony about the reasonsfor selecting the eight alleged discriminatees. Their ex-planations will be discussed hereafter in connection withthe eight cases. Analysis will begin with simultaneousconsideration of Piner and Perdue, two millwrightswhose fates, according to the testimony, were linked to-gether in March 1980.29 Daniel Hercofina Project Manager Bill Johnson explained: "I feellike the person who works the man knows more about his capabilitiesthan a man who just walks by and sees them occasionally." To likeeffect, Bob Banks testified that the "normal" procedure is to have the lineforemen recommend for ROF, although he "guess[esJ it could" be doneotherwise, and Manager of Employee Relations Emerson Johnson said"the recommendation [for layoff selectionl would always come. probably,from the foreman, the first line supervisor," although he has seen it done"both ways."580 DANIEL CONSTRUCTION COMPANYA. James A. Piner and James PerdueJames Piner began to work for Daniel in the late1960's, and had been at the DuPont site for 6 or 7 yearsat the time of his March 20 layoff. He had been laid offfrom that job on one previous occasion, about 3 yearsbefore. At DuPont, he was the only "small tool repairman," and he repaired such tools and other larger equip-ment. His foreman was Billy Johnson and his generalforeman was Ken Willetts.Piner attended the Hugh McRae meeting for 5 or 10minutes, and saw General Foreman Willetts there. OnMarch 19, Michael McClamore, the millwright superin-tendent, came to Piner's workbench and asked if he hadattended the meeting in the park.30Piner said that hehad, and asked McClamore if that meant he would belaid off. Piner then recounted:He said, James, I'm going to be fair with you, hesaid, they've got a list of names in the front office,he says yours and James Perdue's names is on thelist. He also said that they had a newspaper fromthe news media, I guess they are the one who printsit, I reckon, and said they had it blew up to seehow many people that they could identify at thatmeeting. And he said that there were a bunch ofpeople in the picture standing there with theirhands up, and I said, well you didn't see my handup because I didn't raise it. And, he said, well, allthey could identify was two electricians ...Iasked him, I said, does that mean I am going to belaid off. He said, James, I'm going to put it to youjust like this, he said, it is beyond my control. Andthat was in the presence of Earl Melvin.Earl Melvin, the millwright expediter, testified that onMarch 19 he overheard part of a conversation betweenPiner and McClamore in which the former said, "Mr.Mac, if I'd known it'd done me out of my job I wouldn'thave gone to this meeting," and the latter said somethinglike, "James, I don't think you have anything to worryabout."When Piner learned on March 20 of his layoff, hewent to see Project Manager Garrett, who told him that"there comes a time that every man has to go" and that"there is no need in me lying to you that I don't knowwhat is going on, he said, because I do."31 Piner thenasked Willetts to summon McClamore; when the twomen subsequently approached, McClamore said, "James,I hated to face you because, he said, I didn't know whatto say to you." When Piner asked why he was being re-leased, the following occurred:He said, James, the best I can tell you, he said, Itold you that they had a list of names up there. Hesaid, yours and James Perdue['s] names were onthat list, and, he said, it is beyond my control. Hesaid, it is coming strictly out of the front office. Hesaid, they told me to let you and James Perdue go30 This question is alleged separately to constitute a violation of Sec.8(aXI).sl Garrett agreed that Piner had visited him on March 20, inquiringabout "rumors" of a layoff, but said he was noncomittal on the subject.today, and he said, they told me that I could pickone man32.... [H]e said, James, he said, I couldtell you more than that if it wouldn't jeopardize myjob but it would jeopardize my job .... He said, ifyou ever need any recommendations for work, hesaid, you are the best man I have ever had on thisjob, prior to the other three men, and he told me,he said, I have talked with Billy a number of timeson your work and he said it was 100 percent up topar.Piner returned to work for Respondent on May 14; hehad promptly filed an application after his layoff inMarch. The call he received to return to work was fromPersonnel Manager J. B. Larrimore, who testified gener-ally that employees were hardly ever recalled to work,but did not comment on Piner's testimony.James Perdue was a millwright at the DuPont project;he had worked there for 7 years, without interruption,when he was laid off on March 20. He worked on acrew of 10 or II millwrights and machinists (includingPiner) under Foreman Johnson. Perdue operated the 48-inch drill press, and he was the only crewmember whonormally did so.33As of March 20, every employee inthe shop had less seniority on the job than Perdue exceptfor a foreman and a welder.Perdue went to Hugh McRae Park for "four or fiveminutes" on March 16; there he saw General ForemanWilletts. When he was told on March 20 that he wasbeing laid off, he saw Piner speaking to SupervisorsMcClamore and Willetts and, upon approaching, heardMcClamore say that he "had no control whatsoever overit," that Piner and Perdue were the best men he had, andthat he had no one to replace them.Ben Register was the third millwright laid off alongwith Piner and Perdue.34He testified that on March 20,McClamore told him, Perdue, and Piner "that it wasbeyond his control that they were laying us off, but hesaid he didn't have no one else to take our places ....He said that they had a list at the main office with Mr.Piner's and Mr. Perdue's names on it and they had togo."35McClamore, who left Respondent's employ at DuPonton May 5,36 was called as a witness by Respondent. Hea2 The third man selected was Ben Register.3s Perdue estimated that a worker who already knew how to operate adrill press would take 90 days to skillfully run the large one he had beenoperating.a4 He returned to work at the site in May. Register's termination is notalleged to be violative of the Act.1s Register also testified that on the Monday or Tuesday preceding thelayoff, his foreman, Keith Huitt, asked him "did I sign one of those cardsand pass it around." Register replied that "if he looked real hard hemight find my name on it." The complaint was amended at the hearingto allege that Huitt coercively interrogated Register.Huitt answered "no" to the questions whether he had ever asked Reg-ister if he had signed a card or whether he had discussed cards with Reg-ister; asked if Register had told him that if he looked hard, he might findRegister's name on a card, Huitt replied, "No, sir, not that I recall." Inhis bref appearance, Huitt did not inspire much confidence, but Registermade an excellent impression. I credit his testimony36 The record is unclear as to whether McClamore remained on Re-spondent's payroll at another location.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that he did have a conversation with Pinershortly before the layoff, and he "believe[d] that it wasthe day before," but his version was that Piner hadstated that "he heard that there was a reduction in forcegoing to happen and that his name was on the list."Piner then mused that if he was on such a list, "in allprobability it is because I attended a meeting at HughMcRae Park." McClamore, testifying that he knew noth-ing of a layoff at the time, told Piner that he had heardsimilar rumors about a layoff but nothing "concrete." Hefurther testified that it was Piner who "probably" saidsomething about the newspaper photograph, and that he"probably" replied that he had seen the picture (whichhad appeared on the front page of a newspaper) butcould recognize no one. McClamore denied Piner's in-criminating testimony in all material respects.Garrett testified that, on March 20, he and Wiggins37decided that they could "eliminate" Piner's tool repairjob by allocating "this particular type of work to thevarious crafts to look after their own equipment." Whilea "very small part on a very limited type of basis" ofPiner's function was retained, the job was substantially"dissolved." He further testified that, when Piner re-turned to work in May, he did not resume his formerjob, but was assigned to "field" (as opposed to "shop")work, and the tool repair is now "sort of shared by sev-eral ...whoever's available." That Piner's job was es-sentially being dispersed was confirmed by Wiggins:"Mr. Piner was a small tool repair and shop repair man,and we let the shops take care of their own equipment,and called other people in to repair the small hydraulictools as we needed them, and we could best do withoutthose two [Piner's and Perdue's] positions in the mill-wright shop." Wiggins further testified that "different"people, and "[n]o particular one," repaired small toolsafter Piner left.As for Perdue, Garrett said that he was chosen be-cause Garrett "had been getting a lot of reports on Mr.Perdue's performance, and he had made quite a few mis-takes and this type of thing"; Perdue could be eliminatedbecause Garrett had "5 or 6 other people that could op-erate that radial press, the drill press he was on."Wiggins' testimony about Perdue seemed to clarifyGarrett's in the sense that he indicated that Perdue's po-sition of drill press operator was being eliminated: "[litwas my opinion that that position could be filled easier,and we could do best without that position than some ofthe others."38He also said that he told Garrett that Gen-eral Foreman Willetts had reported that Perdue hadmade "several" mistakes in drilling holes and flanges.Millwright Superintendent McClamore, however, testi-fied that he told Piner, Perdue, and Register on March20 that "they were good workers, that [he] didn't haveany pi blems with their work." It seems most unlikelythat Willetts and McClamore would have conflictingopinions about Perdue's productivity.1a Wiggins testified that Garrett first asked him to nominate two mill-wrights for ROF, and later a third. He picked Piner, Perdue, and thenRegister.38 Also, speaking of both Piner and Perdue, Wiggins, as noted, said,"[W]e could best do without those 2 positions in the millwright shop."The testimony by Garrett and Wiggins that the jobs ofPiner and Perdue were being eliminated was, in myview, blown out of the water by the evidence given onrebuttal by two current Daniel employees. Clarence Li-vengood, a 6-year employee, and George Irving, a 5-year employee, testified that they were working in thebaler area on the Monday following the layoff whenGeneral Foreman Willetts asked for "volunteers" towork in the shop. Although they said they were not in-terested, Willetts reappeared the next day and orderedthem to transfer. Livengood thereupon was put to workoperating the big drill press, Perdue's former job, andhas been doing that work ever since; he had previouslyoperated the press on only two occasions at night.Irving was assigned to taking care of small tools,Piner's recent job; although Willetts had told Irving thathe would do that work only for a couple of weeks, heactually performed it for 7 weeks, at which time Pinerreturned to work and Irving went back to the field.Irving had not previously done small tool work.While Superintendent McClamore testified that he hadfour or five millwrights in the shop who could operatethe drill press, the fact is that the drill press work wasnot split up among them. What is more, McClamore tes-tified that while it was his "job to put somebody on thatdrill press," he did not in fact assign Livengood to thejob; the implication is that the assignment came fromabove McClamore.The testimony of Livengood and Irving, both most ap-pealing witnesses, reduces to a shambles the claim madeby Garrett and Wiggins that Piner and Perdue were re-moved as a result of a planned redistribution of theirfunctions. This false testimony, taken together with theother evidence, persuades me that Piner and Perduewere selected because of their presence at the union-sponsored rally.The testimony of Piner that Superintendent McCla-more spoke to him on March 19 about his attendance atthe rally, about the blown-up newspaper photograph,and about the list on which his and Perdue's names ap-peared, is obviously of the most critical importance.39For one thing, it demolishes Garrett's assertion that theselection process did not occur until March 20. For an-other, it establishes that Respondent was attempting tofocus on employees, like Piner and Perdue, who had at-tended the park meeting.40Although McClamore didsay to Piner that Respondent had only been able to iden-tify "two electricians" from the enlarged photographs,there clearly were ample alternative sources for identifi-cation of Piner and Perdue as attendees at the rally.The testimony establishing that the positions in whichPiner and Perdue had been working were not in fact:'" I would employ the term "terrific" in describing the impressionPiner made; he was one of the outstanding witnesses of the entire hear-ing. McClamore was not nearly as convincing.40 As stated above, Earl Melvin, another credible witness, substantiat-ed the tenor of this March 19 conversation. While he also helieved thatMcClamore said that he did not think Piner had "anything to worryabout," that attempted consolation does not seem necessarily inconsistentwith Piner's version. What is important here is the strong indication ofconcern by a high-ranking supervisor that Piner and Perdue were on alist of nominees by virtue of their attendance at the meeting.582 DANIEL CONSTRUCTION COMPANYeliminated, as Garrett and Wiggins contended, and thatthe two long-term employees were immediately replacedby other employees with little or no experience at thework they assumed,41 justifiably warrants invocation ofthe Shattuck Denn Mining Corporation principle that afalse reason may give rise to an inference that an unlaw-ful motive is being concealed.42The circumstances dis-cussed above lead me to believe that the rule is properlyinvoked here. For the reasons indicated, I conclude thatPiner and Perdue were chosen for layoff on March 20because of their attendance at the union rally on March16, and that Respondent thereby violated Section 8(a)(3)and (1) of the Act.43In the foregoing analysis, I have referred to two en-counters which the complaint charges as violative ofSection 8(a)(l): McClamore's March 19 question to Pineras to whether he had attended the March 16 meeting,and Huitt's question to Register, on March 17 or 18,about whether Register had signed a card and passed itaround,While the Board has recently reiterated that the "testof whether an employer's interrogation of an employeeviolates Section 8(a)(1) is whether, under all the circum-stances, the interrogation reasonably tends to restrain orinterfere with employees in the exercise of rights guaran-teed them by the Act," SAS Ambulance Service, Inc., eta., 255 NLRB 286, fn. 1 (1981), it has also indicated,seemingly as a per se or presumptive rule, that "an em-ployer's inquiries into the union sentiments of its employ-ees, even in the absence of a threat of reprisal or promiseof benefit, or when the employee's union sympathies arewell known, results in an unlawful interrogation in viola-tion of Section 8(a)(1) of the Act." Edgcomb Metals Co.,One of the Williams Companies, 254 NLRB 1085 (1981);see also PPG Industries, Inc.. Lexington Plant, Fiber GlassDivision, 251 NLRB 1146 (1980). I would suppose thatthis guideline applies to questions about employee activi-ties, as here, as well as sympathies. But even if no per se4' Garrett testified that, when Piner returned to work in May, he wasassigned to field work, and not his former shop job. While Piner was notrecalled to deny this assertion, the fact is that, once Piner returned,Irving went back to the field, and Irving's testimony that he performedPiner's old work for 7 weeks is not contradicted and is inconsistent withthe stated plan to eliminate Piner's job.42 That case holds that:If (the trier of fact] "finds that the stated motive for a discharge isfalse, he certainly can infer that there is another motive. More thanthat, he can infer that the motive is one that the employer desires toconceal-an unlawful motive-at least where, as in this case, the sur-rounding facts tend to reinforce that inference." [Shattuck DennMining Corporation (Iron King Branch) v. N.LR.B., 362 F.2d 466,470 (9th Cir. 1966).]Accord: American Casting Service, Inc. supra, 365 F.2d at 172: "The fail-ure of respondent to adequately explain its reasons for the selection ofcertain employees for discharge may also be considered in determiningthe true motives for the action."4' Noted above is some testimony that Project Manager Godfrey testi-fied to having been told of the presence of "one or two" DuPont em-ployees at the McRae Park rally. He went on to identify one of thosepeople as "Piner," but, on redirect, said it might have been Prevatte, asupervisor who was discharged for participating in concerted activities.Even at the end of his redirect testimony, however, Godfrey said he"cannot now truthfully say which one it was." There are arguments forand against considering this testimony to be probative of Respondent'sknowledge about Piner; the casual way in which Godfrey mentionedPiner suggests that he may truly have been confused.rule applies, the particular contexts here suggest improp-er intrusiveness. Certainly, the whole of the Piner-McClamore conversation made the opening question anominous one; and Huitt's direct, unexplained, and unjusti-fied query of Register would reasonably have promisedto cause him to restrict his activities on behalf of theUnion. Consequently, I find both of the 8(a)(1) violationscharged.B. Ralph M. and Jacqueline WilsonRalph M. Wilson was employed as a pipewelder andpipefitter at Daniel DuPont when he was laid off onMarch 20. He had worked for Daniel, all tolled, 13 or 14out of the preceding 16 years, and had been steadily em-ployed at Cape Fear for 3-1/2 years at the time of layoff.For 3 years prior to November 1979, at which time hevolunteered to return to welding, Wilson had worked asa planner, or "sketcher," designing the piping which hadto be installed in consultation with a DuPont engineer,and overseeing its erection. On several occasions in the 3years preceding 1980, Wilson had been detailed for ex-tended periods to act as a foreman and welding inspec-tor, receiving commensurate wages therefor.The crew on which Wilson worked at the time oflayoff consisted of nine employees. There were twoother welders on the crew, Jack Self and Ray Carlisle.Carlisle was laid off along with Wilson; Self, a 7-or 8-year employee, remained. Wilson testified that he, al-leged discriminatee J. B. Carlisle, a pipefitter, and the lat-ter's son Ray, had been working for 2 weeks on a special"hot" project for DuPont, and that, as of March 20,there "was three weeks' work for the three of us, and noslowing down."It is also claimed that Wilson's wife Jacqueline was thevictim of unlawful discrimination on March 20. Jacque-line Wilson had worked for Respondent for about 6years, and at the DuPont site for 3-1/2 years, when shewas laid off on March 20 from her job as a pipewelder inthe fabrication shop. Jacqueline Wilson had been laid offonce before from the DuPont job: in January 1977, tosave a family man from losing employment, she volun-teered to take the layoff.44Up to March 20, JacquelineWilson said, she had been working on "hot," i.e., urgent-ly needed, items in preparation for the shutdown of anassembly line, and the concomitant repair work, whichwas immediately forthcoming.The Wilsons attended the Hugh McRae Park meetingon March 16 and, while there, signed authorizationcards. Wilson testified that he saw and spoke to ForemenWilletts and Pender at the meeting.45The following week, reference to the Union surfacedat the DuPont site. At the regular Monday morningsafety meeting, abuzz with talk of the Hugh McRae as-sembly, Foreman Charlie Thetford, stating that "We'regoing to have a safety meeting," also said that he did not"want to hear nothing about no unions."44 Project Manager Garrett testified that she had been "in and out ofthere 2 or 3 times." I credit Wilson.4" As earlier stated, Pender testified that he saw the Wilsons; Willettsdenied recognizing any employees.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next morning, Wilson overheard Foreman RalphHolland counsel his crew that they "don't need unions"and to "let those dumb sons of bitches bump theirgums." On Wednesday morning, Wilson received a callfrom his wife about a rumor that he was passing outunion cards on the job. Concerned, Wilson spoke to SamCollins, a superintendent apparently not directly aboveWilson in the line of authority; he told Collins that hehad attended the meeting and signed a card, but hedenied that he had brought cards on the job. Collins in-dicated that he knew nothing of the matter and had nocontrol over it.46On Thursday, March 20, Foreman Thetford toldWilson at 3 p.m. that he had received word from Gener-al Foreman Luke Burns to lay off Wilson and the Car-lisles, J. B. and his son Ray.47Wilson, with the two Carlisles, went to General Fore-man Burns' office and demanded to know who was re-sponsible for his layoff. Burns "just hung his head" and,when pressed, said he did not know who was responsiblefor their selection.Angered and still wanting to hear the reason for theirselection, Wilson and his wife refused to accept the finalpaychecks offered them; instead, together with J. B. Car-lisle, they went to see Project Manager Garrett. Wilsonasked Garrett who had laid them off, and Garrett said he"assume[d] it came from your work area." Garrett alsonoted that there were no rules about selecting for layoff,and that the Wilsons could return to work whenever theCompany began hiring.48On March 22,49Wilson called Marshall Smith, thegeneral foreman in the fabrication shop, where his wifehad worked. When Wilson asked Smith who was respon-sible for laying off his wife, Smith told him that at thegeneral foremen's meeting on Thursday, Sam Collins hadhanded him terminations for Jacqueline Wilson andBobby Albee and instructed Smith to sign them. WhenWilson asked Smith if there were other welders he mighthave preferred to lay off, Smith told Wilson, "Well, Idon't know about that, but ...there's welders therethat have been there less time than she's been there.... [S]he was as good a welder as he had in the shopand as hard a worker."50On the following day, March 23, Wilson called Thet-ford, his own foreman, to ask about the reason for hislayoff. Thetford said, "I swear I don't know." He alsosaid that Wilson was a "good worker," that there wasmuch work to be done ("all I could handle")51 and that4s Collins did not testify. Curiously, although Wilson said nothingabout having also expressed this concern to his immediate foreman, Char-lie Thetford testified that Wilson had talked to him about the rumors.47 The layoff of J. B. Carlisle is alleged to have been unlawful; thelayoff of Ray is lot so alleged. Another Carlisle son, J. D., is also namedin the complaint as a discriminatee48 Garrett was not questioned about this meeting.49 A Saturday. Wilson testified that the job was working "around theclock" because a 2-week shutdown had begun the day after the layoff.so On cross-examination, Wilson said that Smith, in answer to thequestion, stated that "he wouldn't have picked her for layoff" Notesmade by Wilson of his conversation with Smith show no such questionor answer, but the notes clearly contain only portions of the conversa-tion.5i Thetford testified that he made no such statement.he had told Collins after the layoff that he had "lostsome people he didn't want to lose."52Seeking support for the Board charge concerning thetermination of him and his wife, Wilson called MarshallSmith again on April 7 to ask for a written statementpertaining to Jacqueline Wilson's ability.53Smith refusedto talk on his telephone, fearing it might be "tapped,"but a few minutes later called back and arranged to meetthe Wilsons at 10 p.m. that night at a parking lot. At thelot, Smith "crawled into the back seat" of the Wilson carand told them to drive around. Smith told Wilson thatWilson's lawyers were "going to have to dig deep," andthat Respondent had brought in a "team" of people fromGreenville to look into the case. The team had presentedSmith with "a prewritten statement to the effect thatthere was a lack of work situation prior to this layoff,"which he had signed "for fear of my job." General Fore-man Burns had also signed, according to Smith, but hadadded at the bottom "to the best of my knowledge."In describing her termination, Jacqueline testified that,on March 20, Foreman Smith approached her "white asa ghost" and with his "bottom lip ...quivering," said,"Jackie, I didn't have anything to do with it, but you arebeing laid off." Smith then told Bobby Albee that he,too, was being let go. Jacqueline Wilson corroboratedher husband's testimony about his conversation withGarrett. She also listened to her husband's March 22phone conversation with Foreman Smith, and recalledhim making the statements to which her husband testi-fied. She further confirmed the April 7 automobile con-versation with Smith.Garrett testified, as to the decisional process which ledto the removal of Jacqueline Wilson, that he "was a partof it along with Mr. [Harvey] Holland, but I contributedquite a lot to that."54He said that Jacqueline Wilson"did beautiful work, but she was somewhat limited,meaning that I could not send her to the field," whereshe "performed poorly."55He also considered her a"very slow" producer. He said Jacqueline Wilson wasthe most expendable of the 16 or 18 welders in the shop.While Garrett and Wiggins testified, as later discussed,that a "part" of the reason for choosing sheet metalhelper Heber Norris for layoff was to maintain the mi-nority ratio among the sheet metal helpers (thus retaininga female and a black helper), he said that Wilson'sgender was not significant because "there was anotherone, or two" women in her shop, one in quality control,and the other "could have been in the material group."Wilson was, however, the only female welder."[W]ith the input of Harvey Holland," Garrett alsopicked Ralph Wilson. He discounted the value of Wil-son's prior work as a pipe sketcher, a job which he hads5 On cross-examination, Wilson conceded that Thetford also said hehad been told by a DuPont maintenance man that maintenance costs"were running way too much."53 This suggests that Smith had indeed praised her work in the firstcall.5' Holland is apparently a day-shift pipe superintendent who is incharge of the night shift as well, although he is also referred to as anassistant superintendent to Collins.6s The "field" refers to work in the industrial complex itself, as op-posed to the fabrication "shop" in which Wilson worked.584 DANIEL CONSTRUCTION COMPANYvoluntarily left in order to work as a welder; he statedthat the work function for which Foreman Thetford wasresponsible had been "deteriorating"; and he judgedWilson as the "least performer" of the welders.I find convincing the General Counsel's argument thatthe Wilsons were discriminatorily chosen for layoff.While the evidence as to them does not have all of thesubstance underpinning the Piner-Perdue allegations, it isnonetheless persuasive of an unlawful motivation.The most immediately striking aspect is the decision tolay off both members of a married couple. While thatfact, of course, does not in and of itself make a case,there is something inescapably vindictive about Garrett'schoice of the Wilsons; this is particularly true in view oftheir relatively lengthy tenure with Respondent and theevidence showing that they were both good workerswhose inferiority to other workers, giving Respondentthe very best view of the evidence, would be deemed nomore than marginal. The possibility that Garrett wouldhappen to select this married pair, from a complement ofmore than 600, on an objective basis, cannot be gainsaid;but the coincidence obviously gives rise to an inferenceto the contrary.56The Wilsons attended, and signed authorization cardsat, the Hugh McRae gathering, and they were seen thereby Foremen Willetts and Pender.57As indicated, it isnot unreasonable to infer that their presence was madeknown to higher authorities. In addition, the testimonyshows that on Thursday, March 13, some Hercofina em-ployees staged a demonstration at the gates of theDuPont site. Participating in the demonstration was oneLonnie Prevatte, a Daniel DuPont foreman, who waspromptly discharged for doing so. On Thursday, as theWilsons were slowly driving away through the demon-strators at the end of the workday, Prevatte, an old ac-quaintance, walked up to the Wilson car and invitedthem to attend the union rally on Sunday. Since Pre-vatte's participation in the demonstration was observedby Respondent's agents, so too might have been his con-versation with the Wilsons.On the day before the layoff, as stated, Wilson spoketo Superintendent Sam Collins about a rumor that he hadbeen passing out union cards. Although Wilson did notsay so, Foreman Thetford volunteered at the hearingthat Wilson had also spoken to him about the rumor. Ifthe rumor did not reach Garrett by other routes, Wil-son's expressed concern to the two supervisors may wellhave had the unwitting effect of directing it to Gar-rett;58the record indicates that in those nervous days theconnection between employees and authorization cardswas of particular interest and concern to Respondent.The testimony by the Wilsons as to their "DeepThroat" evening encounter with Fabrication Shop Gen-I6 I find hereafter no violation arising from Garrett's choice of a fatherand his two sons for layoff. That decision, hesitantly made, does not de-tract from the present one. Indeed, the extraordinary fact that familialdevastation occurred twice, not once, in this single layoff confirms mybelief about the Wilson case.8' While Willetts denied seeing them, Wilson said he spoke to bothforemen, and I believe him Both Wilsons were very impressive people; Ihad no similar reaction to Willetts.s5 Collins did not testify. Thetford said he did not mention the discus-sion to anyone.eral Foreman Marshall Smith has a melodramatic airabout it which might warrant a certain amount of skepti-cism-except for the facts that (I) Smith was not calledby Respondent to testify, and (2) his absence was not ex-plained in any way. Left undenied, accordingly, isSmith's asserted fear that his telephone might be"tapped"; his admonition that the Wilson lawyers wouldhave to "dig deep"; and his statement that he and Gener-al Foreman Burns had been required by Respondent tosign statements about "lack of work" which they obvi-ously did not believe to be true. These indications of in-tense fear and deliberate subterfuge conveyed by a super-visor of relatively high rank are of weight here.Also left unchallenged is Smith's reported telephonestatement that Jacqueline Wilson was "as good a welderas he had in the shop and as hard a worker." The testi-mony in this area is the only portion of Ralph Wilson'saccount that gave me pause. He at first said that whenhe asked if there were other welders that Smith wouldhave preferred to lay off, Smith replied, "Well, I don'tknow about that, but ...." On cross-examination, whenasked about this apparent reservation, Wilson said thatSmith had flatly stated that "he wouldn't have pickedher for layoff." In full context, however, Wilson's firstdescription of this conversation (not fully reproducedhere) seems to me to imply the second version. Thus, ifMs. Wilson was "as good a welder as he had in the shopand as hard a worker," and, in addition, as Smith point-edly noted, "there's welders that have been there lesstime than she's been there," it hardly seems likely that hewould have selected her.Wilson's testimony that Garrett told him, when beard-ed by the Wilsons on March 20, that he had nothing todo with the choice of layoff victims ("I assume it camefrom your work area") was not denied. For Garrett todissemble about his responsibility for the selection is notattributable to cowardice; I saw nothing of that in Gar-rett.59It does seem to bespeak guilt. It is hard to imag-ine Garrett refusing to accept responsibility for an honestdecision made by him, even when addressing angry em-ployees.Important to my conclusion here is the fact that thereasons given by Garrett for selecting the Wilsons do notwithstand analysis. Garrett, conceding that JacquelineWilson's work product was "beautiful," said that she was"limited" because she "performed poorly" in the field,and she was also "very slow." What he meant by per-forming "poorly" in the field was not explained. Earlier,Jacqueline Wilson had testified that she had worked inthe field on just one occasion in her 3-1/2 year tenure atDuPont. Garrett did not say, and I cannot imagine, whathappened during that single assignment which justifiedhis concern on this point; nor does it seem from this his-tory that field employment was an important facet of thework.I further do not believe that Jacqueline Wilson was"very slow." She testified, and no one denied, that when"hot" items, i.e., work which required expeditious han-59 Garrett was a relaxed and confident witness Like Bill Johnson, theHercofina project manager, he indulged in exaggeration to some extent,and exuded partisanship.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdling, came in, they were assigned to her, and her ownestimate of her value shines through her testimony:[M]y foreman would always bring the hot itemsthat come through there to my table, because heknew I was fast and that I would get it through,and that I was proud of my work, and had done mywork right.She was, in fact, "working on hot stuff' on March 20.There is no contradiction of Wilson's claim that urgentwork was specially channeled to her; this being so, herimplicit reputation for good and fast work is totally atodds with Garrett's evaluation of her as "very slow."In addition, given the fact that Jacqueline Wilson was,to put it mildly, no slouch, the failure to accord her thepresent-day advantages of her gender raises suspicions.The decision as to Heber Norris was said to be principal-ly based on a desire to "keep our minorities up" and thuslet Norris go while retaining a female and a black male;but although Wilson was the only female welder "on thejob," her sex, on what obviously should have been aclose call at best, was evidently given no consideration atall.60In like vein, I disbelieve Garrett's testimonial explana-tion for laying off Ralph Wilson: his judgment of Wilsonto be the "least performer" of the welders. Wilson hadworked for Respondent for some 13 or 14 years, the last3-1/2 years at DuPont. He testified that he had beenposted to higher situations at DuPont on several occa-sions. Twice, when the quality control welding inspectorhad been in the hospital for 6 weeks or more, Wilsonhad been assigned to assume his function, drawing a gen-eral foreman's wages. During shutdowns, he "always"ran the night shift, again receiving general foreman'spay. As recently as February 1980, he believed, he hadbeen detailed as foreman of his crew to replace the miss-ing Thetford, and had received foreman's wages.61The picture is of an employee of worth.62Wilson'sforeman, Thetford testified, that he told Wilson and J. B.Carlisle, in parting, that "they had both done me a goodjob, which they did," and that Wilson "was as good aworker as I had in my crew, which every man I had inmy crew was good people." While Thetford said that,given a free choice, he "probably" would have selectedJ. B. Carlisle for layoff, he could only say that, put tothe task, selection of Wilson from all his "good" peoplewould have been, "at best," a "tossup."60 While Garrett testified that there was a woman in quality control,and there "could have been" one in the material group, somehow these Ior 2 females in a pipe department of 134 employees (according to RalphWilson) do not seem likely to have satisfied a minorities-minded employ-er, at least to the extent of dismissing the only female welder on theproject.G.C. Exh. 15, the Daniel DuPont payroll for the week ending March15, shows some 65 individuals employed in Ralph Wilson's classificationof "Journeyman Fitter" and 27 in Jacqueline Wilson's "Journeyman-Welder A" category.61 There was no denial by Respondent on this score. Garrett testifiedthat "I might have detailed" Wilson as an inspector on occasion. The factthat Garrett himself made the appointments of Wilson merits special note.62 I put aside Wilson's experience as a pipe sketcher; although this sug-gests general ability, Garrett testified that it is not relevant to welding.Given that Wilson was a substantial worker, Garrett'sdepiction of him as the "least performer" of the weldersseems most questionable. Wilson testified, without beingcontroverted, that "perhaps 30 other people down in thatarea that did the same work I done ...were kept."Even if it were true that Wilson was the "least perform-er" of the welders on his crew, it is hard to accept thatthis employee, used to fill supervisory posts, would nothave warranted retention in I of the 30 or more otherpositions. 63In reaching my conclusions here, I acknowledge thatGarrett conceivably could have entertained mistaken im-pressions about the capacities of his employees, and inno-cently acted in accordance with those erroneous beliefs.I do not think that possibility applies here. If JacquelineWilson's foreman, Marshall Smith, had come in to saythat she was slow and could not work in the field, thatwould have been important. He did not testify, and thatalso is important. It leads me to believe that Smith wouldhave made neither disparagement, thus leaving it an un-likely proposition that Garrett would have received amistaken impression of Wilson's value. Similarly, there isnothing in the record to point to a basis for an erroneousbelief by Garrett that Ralph Wilson was the "least per-former" of the welders, and thus dispensable. For thereasons given above, and on consideration of all the cir-cumstances, I am satisfied that the General Counsel hasmade his case as to the Wilsons by a "preponderance ofthe testimony taken," as required by Section 10(c) of theAct. Except for the implications to be derived fromForeman Smith's nocturnal revelations, there is no directevidence of unlawful motive, but it is settled that, suchproof being scarce in these cases, it is appropriate todraw the inference of wrongful motive from the circum-stances. Shattuck Denn Mining Corporation v. N.L.R.B.,supra, 362 F.2d at 470. ("Actual motive, a state of mind,being the question, it is seldom that direct evidence willbe available that is not also self-serving. In such cases,the self-serving declaration is not conclusive; the trier offact may infer motive from the total circumstancesproved.")C. Heber A. NorrisUntil his layoff on March 20, Heber Norris hadworked at Daniel DuPont for 2 years as a sheet metalhelper. There were 3 other helpers in Norris' crew of 8or 10 persons.Norris was present at McRae Park, signed a unioncard, and took some extras which he later distributed inthe DuPont parking lot. He saw General Foreman Wil-letts at the park.On March 20, Jim Whitehead, Norris' foreman, toldhim that he was being let go. Angry at what he took tobe a decision by millwright General Foreman Willetts tohave him discharged because of his presence at thepark,64Norris started to enter Willetts' office. Foreman6s The record shows that there is frequent transfer of craftsmen fromone job to another on the site.64 As earlier stated, Willetts, who is in the millwright craft, testifiedthat he does not even know Norris.586 DANIEL CONSTRUCTION COMPANYWhitehead grabbed him and told him not to enter, sayingthat "it wasn't Ken Willetts, it was one of the damnedpipefitters." Norris took this to mean that a pipefitter,not Willetts, had reported Norris' presence at the meet-ing.Uncalmed, Norris purportedly went in to see Willettsand asked him what he had been doing at the meeting.Willetts finally told him to leave before he "got intomore trouble than I was in." Norris "cussed him out"and left.During this same exit period, Foreman Whitehead toldNorris that he had tried to convince Superintendent J. C.Wiggins that Norris was a "good worker" who shouldbe retained, but Wiggins would not be moved. After hepicked up his check, the raging Norris demanded to seeWiggins, and, when Wiggins finally appeared, Norrisspoke of his ability and his seniority over some otherhelpers. Wiggins "said something" about Norris' tardi-ness, but when Norris asked him to bring out all therecords for comparison, Wiggins refused to do so.Norris was the only member of the crew laid off. Hehad been there 18 months longer than one of the otherhelpers (Roger McLamb) and 12 months more than an-other (Louise Gallarneau); helper Joe Young had beenemployed for 7 years. Norris further testified that, in thesingle prior layoff from his crew perhaps a year or moreearlier, the helper with the least seniority had been ter-minated.65Norris testified that, about a month after his layoff.Foreman Whitehead called him to say that Respondentwould be hiring again, and that Norris should apply.Garrett testified that he left it "more or less up to Mr.Wiggins to make that judgment" concerning which sheetmetal employees were to be released. Wiggins ultimatelytestified that two reasons played a role in his selection ofNorris. One (first identified as the "sole" reason) wasthat Norris was "one of three helpers," the other twobeing a female and a black male, and "we are trying tokeep our minorities up"; and the other was that in 1979,Norris had had "a real bad attendance record" (he was"tardy and absent frequently"), although his performancein this regard had "picked up" in the first part of 1980.I conclude that the evidence supports the allegation asto Norris. Norris played a more prominent role in pro-moting the Union than most of the employees here underconsideration. He not only was present at the park meet-ing and signed a card there, but he also subsequently so-licited card signatures from other employees in the park-ing lot. While Norris testified that "no one" saw him dis-tributing the cards, I doubt that he was in a position tobe positive on that score, or to say that the sort of"rumor" which circulated in regard to Wilson did notalso result from his activity.Norris testified, further, that he saw General ForemanWilletts at the park and was 20-25 feet away from himwhen he signed his card. Willetts, as indicated, answeredst In an affidavit, Norris stated, "In the past the ROF's were not givenon a seniority basis." Confronted with this at the hearing, he eventuallysaid, "Well, they do and they don't." In my judgment, Norris, a youngman, did not truly understand the import of the affidavit, and certainlywas too junior an employee to make such an authoritative statement;there was apparently only one layoff during his tenure."No" to the question, "(D]o you know a Heber Norris?"He was not asked further about the confrontation whichNorris says the two men had on March 20. AlthoughWilletts is in the millwright craft, and Norris a sheetmetal man, I do not believe that Norris, who made avery good impression, concocted this encounter out ofwhole cloth. Norris' undenied testimony that Willettswarned him on March 20 to keep quiet before he "gotinto more trouble than [he] was in" not only reflects per-sonal acquaintanceship but, as well, a particular andmeaningful knowledge by Willetts of Norris' currentstraits.Also important here is Norris' testimony that White-head, his foreman, had told him that it was "one of thedamned pipefitters" who was responsible for his situa-tion, and that Whitehead had further said that he hadvainly tried to persuade Wiggins to retain Norris. Onemight think that Respondent would not have rested itscase without producing Whitehead or explaining its fail-ure to do so; one would be wrong."6There is, accord-ingly, no explanation of the suggestive "damned pipefit-ters" remark; while it is not unambiguous, it also doesnot seem consistent whith any factor appearing in therecord regarding Norris other than his union activity.Whitehead's failure to testify also makes prominent hisassertion to Norris that he had attempted to persuadeWiggins to change his mind about laying off Norris. Thisis particularly important because of the nebulous and un-convincing nature of the reasons given by Wiggins forpicking Norris. Wiggins said initially that the "sole"reason was to "keep our minorities up," his other twochoices being Louise Gallarneau, a female, and JoeYoung, a black. In saying this, Wiggins neglected tomention Roger McLamb, a helper who, as we shall see,had transferred temporarily to Foreman Helms' crewand who returned to Whitehead's crew the Monday afterthe layoff. As of March 20, McLamb had only workedon the project for 6 months, as compared to Norris' 2years.67Why Wiggins thought that he was restricted to choos-ing a helper for layoff only from Whitehead's crew is,moreover, unexplained. Wiggins was not, after all, amere foreman who had been asked to name an expend-able helper from his own crew. He was, rather, the su-perintendent in charge of the sheet metal craft, presum-ably familiar with all the employees in that category andpresumably firee to pick any helper. General Counsel'sExhibit 15, the payroll for the period ending March 15,shows 11 other persons in Norris' classification of 70A,not including the 3 previously mentioned.While it might be contended that there was some par-ticular reason for initially selecting from Norris' crew,unarticulated by Wiggins, I find it very difficult to be-lieve that, once Whitehead had urged Wiggins to retainNorris, the unnamed reason would have seemed so im-I6 Nor was Wiggins interrogated about Whitehead's appeal to himWhitehead's entreaty to Wiggins might be considered hearsay; technical-ly, it does not appear to be an admission against interest No objection toits admissibility was entered, however.i? While we do not know McLamb's race, I feel confident that if hewas a nonwhite, we would have heard about it from Respondent.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDportant as to cause Wiggins, in normal circumstances, toresist Whitehead's importuning. Sheet metal helpers are,with all respect, probably even more fungible than otherclassifications; and ordinarily, I would think, some ar-rangement could be made to accommodate the specialpleading of a foreman that one of them be retained andanother of the remaining 14 be laid off. The blind eyeturned by Wiggins to Whitehead's request naturally im-plies, in these circumstances, an ulterior imperative.The other reason appended by Wiggins to the first-given "sole" reason of minority balance-Norris' poortardiness and attendance record in 1979-seems to be afalse one. Norris denied during his appearance that hehad been more tardy than any other employee. WhileWiggins had evidently been recently examining Norris'records,68Respondent chose not to put them in evi-dence. Moreover, Wiggins conceded that Norris' attend-ance had "picked up during the first part" of 1980.Having carefully considered all of the evidence per-taining to Norris, as discussed above, and bearing inmind my finding that, as Piner testified, a "list" of sus-pect employees had been drawn up by Respondent, I be-lieve that the evidence preponderates in favor of theGeneral Counsel in this case.69D. J. B. and J. D. CarlisleThese two alleged discriminatees are coupled here be-cause, although they did not work together, they arefather and son, and that fact alone seems to make jointconsideration appropriate. J. B. Carlisle has a second son,Ray, who was also laid off on March 20. Ray worked onthe same crew as J. B.-Ray is a welder, who wasteamed with J. B., a fitter-but the complaint does notallege that Ray's separation was unlawful.70J. B. Carlisle testified that he had been employed atthe DuPont site as a pipefitter for about 6 or 7 years, andfor 2 or 3 more years on other Daniel jobs.71 As noted,his son Ray was his welder, and seven other employees(including Ralph Wilson) completed the crew.J. B. testified that around September 1979, when hebrought up the subject of a union in the course of a con-versation with General Foreman Jack Stallings, he was6s "[Blut checking back in the 1979 year, if you'll check the records,you'll find that he was tardy and absent frequently."" While the existence of the list indicates that Respondent was awareof some of the Daniel DuPont employees who attended the park meeting,it does not necessarily mean that all of the employees who appeared atthe rally made the list. Accordingly, while I entertain in each of theseindividual situations the possibility that the employee's name appeared onthe list, I cannot say for sure that the list contained that particular name.0' On brief, however, and for the first time, the General Counsel nowasserts that the record shows the termination of Ray also to have beenviolative of Sec. 8(aX3), and requests that I so find. I note that while Raywas named in the charge originally filed on March 26, the Region chosenot to include him in the complaint thereafter issued. I cannot believethat any material evidence was elicited at the hearing with respect to Raywhich was not known or assumed by the Region at the time the com-plaint issued. Furthermore, I cannot conclude that the discharge of Raywas fully and consciously litigated; I am confident that Respondent didnot believe that it was engaged in trying the propriety of Ray's termina-tion. Neither Garrett nor Wiggins addressed themselves to the reason forselecting Ray.71 Garrett said, without supporting documentation, that J. B. Carlislehad begun employment around 1972 or 1973, had left or been terminated,and had returned about 1976.told that if they were caught speaking on that subject,"they're going to fire both of us." The conversationcame to an abrupt halt. Stallings was asked at the hear-ing about this conversation, and testified that he couldnot recall it.Carlisle further said that while in the office of GeneralForeman Willie Suggs "in the winter of '79" (by whichhe meant early in 1979), Suggs expressed some unhappi-ness with the job and asked Carlisle if he would vote fora union if it came to that. Carlisle said he would. Suggscould remember no such conversation, although, he said,he "could have" spoken to Carlisle about unions sincethey had been members of the same union in the past.Carlisle testified that "about a week before" his layoff,a couple of other employees on the jobsite signed unioncards at his request. He stated that he had obtained thecards by himself 2 or 3 weeks before March 20, andprior to the Hugh McRae meeting, which he did notattend.Carlisle testified that when Foreman Thetford toldhim, his son Ray, and Ralph Wilson of their layoff onMarch 20, Thetford said he had known nothing about ituntil a few minutes before, and that he did not know"what the hell" he was going to do because "you twoare the only two that I've got in my crew right now thatcan read a drawing."72 After the meeting with GeneralForeman Burns, discussed above in connection withWilson, Foreman Ralph Holland, who worked in thearea, told Carlisle that he was sorry and "they havemessed up terrible ...because you've put up half thepipe in any crew you've worked in."Ray Carlisle was recalled to work about 5 weeks later.He testified that after he returned, Thetford told himmore than once that he had "pitched a fit" to the generalforeman about losing his three "best men."During J. B. Carlisle's 6 or 7 years at DuPont, therehad been layoffs of employees in his job classification,and he had been spared.Randall Pierce, a Daniel DuPont equipment generalforeman, testified that on April 8, subsequent to thelayoff, he and work sampler Allen Thrasher73were at agrocery store and ran into J. B. and J. D. Carlisle. Theformer figuratively "jumped on" Thrasher, accusing himof being the "goddamn reason he lost his job out there."Prior to Pierce's testimony, Carlisle had been asked oncross-examination about his relationship with Thrasherand he conceded that after the layoff, he "had sometrouble with him"; the specifics were left undisclosed.Garrett testified that, with the "input" of Superintend-ent Holland, he selected J. B. Carlisle because he hadcome to Garrett's attention as difficult to get along withand a "very hard person to work." Garrett cited an in-stance in which a young black man, in the course offiling a discrimination complaint with a state commissionagainst Respondent based on denial of a wage increase,72 Carlisle did not make clear which "two" Thetford was referring to.Thetford testified that he told the employees that they were good work-ers, but denied that he made reference to their superior abilities.73 Thrasher's unhappy lot is to observe people performing work andmake notes on their productivity588 DANIEL CONSTRUCTION COMPANYhad claimed harassment by Carlisle.74He further saidthat he chose employees out of Foreman Thetford'screw because they were doing certain experimental workwhich he considered expendable.Carlisle's foreman, Thetford, agreed that Carlisle is"high-tempered" and "overbearing," a "hard man towork," but said that he personally "had no problemworking him. We had an agreement, me and him under-stood one another." At the time, Carlisle had workedunder Thetford for 5-6 months; he had left the nightshift "for a reason," unexplained by Thetford.Night-shift General Foreman Jack Stallings, on whoseshift Carlisle had worked for 4 or 5 months until hecame to Thetford's crew, testified that Carlisle "was agood pipefitter, but he'd always give you an argument..he's griping about something all the time." He saidthat Carlisle's transfer from his crew was voluntary, butStallings "probably would have transferred himanyway." Stallings stated that Carlisle had also previous-ly worked for him on the day shift, and he had been"hard to get along with" then, as well.75Prior to his March 20 layoff, James D. Carlisleworked on the night shift as a welder. He had been withDaniel a total of 6 or 7 years, and at DuPont for 4 years.J. D. testified that about 3-4 weeks before his layoff,his foreman, John Miller,76 joined the crew during abreak period as they discussed the benefits given by aunionized employer. Miller asked Carlisle what hethought about "the union"; Carlisle answered that "it'sgreat and I like it." Miller also asked how Carlisle wouldvote in an election "if something was to happen thatthey passed out cards on the job"; Carlisle said he would"vote for the union anytime." Miller said that he hadonce belonged to a union and did not like it. A some-what heated discussion ensued, with Miller labelingunions as "communist."7774 The complaint, dated April 6, 1979, had labeled Carlisle as an "out-spoken racist" and had charged him with making "derogatory state-ments" to the complainant.'5 1 am nonplussed at the General Counsel's transformation, on brief,of this sow's ear into the silk purse of: "However, Stallings testified thatCarlisle was a good pipefitter and never caused him any problems of asignificant nature.'6 Miller served as a foreman from September 17, 1979, to March 31,1980.77 The General Counsel contends that Miller's denial of a conversationwith Carlisle about "unions or union activity" does not effectively refuteCarlisle's testimony. Since Miller also said that he recalled "no conversa-tion in which the subject of any union was mentioned." I think the denialis effective. I do not believe that Carlisle fabricated his testimony here. Ialso do not believe, however, that the incident constituted coercive inter-rogation as alleged in the complaint.While the Board might hold that inquiry about union sentiments couldbe coercive even when made in the context of an informal employee dis-cussion on the subject, I cannot conceive that a casual inquiry aboutunion leanings is violative at a time when, as here, no union activity is inprogress. In the absence of such activity, and in such a relaxed setting, anemployee would not reasonably feel intimidated or sense undue employerinterest when he is asked wholly hypothetical questions about his abstractsympathies; there is simply no basis for employee discomfort in such cir-cumstances. The situation is, I think, clearly distinguishable from such in-cidents as an employer inquiry of a job applicant about his union sympa-thies; in that case, the question would connote an abiding employer con-cern. But where the question is put during an informal rest period discus-sion about unions, and no particular reason, such as an ongoing organiza-tional campaign, appears to motivate the question, I sincerely doubt thatthe employee would consider it as restraining or coercive.There is no indication in the record that J. D. attendedthe Hugh McRae meeting.On the evening of March 19, J. D. came early to workto take a test qualifying him to set up a certain type ofmachine, as ordered by General Foreman Stallings. Thefollowing day, when he reported for work, Stallings said."Jimmy, I don't know what's going on, but you've beenlaid off." When Carlisle asked why, Stallings said, "I donot know. I just walked in the gate and they handed it tome." He further told Carlisle that he was "the bestwelder I've got in my crew." Carlisle had worked 21-1/2hours of overtime the previous week, and had workedovertime every week since January; he was performingwork on two new buildings. As of March 20, Carlislehad more seniority than any employee on the crew in-cluding the other two welders.78General Foreman Stallings testified that when he cameto work at 5:30 p.m., he found a layoff slip instructinghim to lay off J. D., a choice about which he had notbeen consulted. It was not unusual, he said, for a layoffto be accomplished that way. He implicitly deniedhaving told Carlisle that he was the best welder in thecrew, saying that while Carlisle was as good a welder asthe other two, he was not as reliable, in that he oftenpromised to work on weekends and did not honor hispromise. Stallings testified that he "had work" for Car-lisle to do, and that, prior to notification of the ROF,there was no "reason in [his] mind which would cause[Carlisle] to be laid off." He subsequently clarified that,if he would have been required to choose between thethree welders, he would have selected Carlisle as themost unworthy.Garrett selected J. D. Carlisle, he said, because he"felt like [he) had to get someone off the night shift,"and Carlisle was "the least performing one" of the threewelders on that shift.79He also referred to Carlisle's"pretty high" absenteeism and tardiness, although nodocumentation of this assertion was proffered.80The se-lection was discussed with Superintendent Holland, whodid not testify. Garrett said that he had personally ob-served the three night-shift welders working "on manyoccasions."General Foreman Stallings testified that Pipe Superin-tendents Collins and Holland would not be familiar withCarlisle's work because they were present only on dayshift. He said that Carlisle was a "good worker," but that?8 Carlisle's foreman, Miller, testified that the night crew consisted ofabout 13 employees, and Project Manager Garrett's testimony indicatedthat this constituted the entire night shift. According to Miller. the crewcomprises a mix of crafts, evidently to handle emergencies and to finishoff miscellaneous daytime work. Miller said that while he played no rolein the selection of Carlisle for layoff, he probably would have chosen himif he had to choose between the three welders. Carlisle was "as good" awelder as the others, but his attendance record was, Miller thought, notup to par.79 As noted, perhaps a dozen or more employees work on the nightshift.sO The record shows that J D. had been on a work-release programfrom a local prison for a 3-month period, probably ending in FebruaryDuring this span, the evidence indicates, when Carlisle had to spendnights in jail, he was dependable. It was "mostly before" the work re-lease program, according to Stallings, that Carlisle had exhibited his un-reliability.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe "might have" told his superiors "in the past" thatCarlisle was not dependable.Foreman Thetford testified that he told Wilson, J. B.Carlisle, and Ray Carlisle of their layoff, and, in answerto their question if they had been good workers, saidthey had been. He told J. B. Carlisle, in fact, that he was"one of the best" on the crew, and he added at the hear-ing that he did not pass out compliments in a layoff situ-ation unless "they did a good job." He denied saying,however, that Carlisle and Wilson were the only twogood men on his crew. Thetford testified that work hadbeen slack for a month and that, in subsequent phonecalls made to him by Ralph Wilson, told him only thatthere would be a "lot of work in the future," thus deny-ing Wilson's testimony that Thetford had alluded tomuch work which had to be presently done ("all I couldhandle"). Thetford testified that he had three other fittersbesides the two people (J. B. Carlisle and RalphWilson)8' he let go. A. H. Smith had been there since1973, Paul Powell since 1975, and Bill Shaw since 1976(after an earlier stint). He said that, given his own au-thority, he would definitely have chosen J. B. Carlislefor layoff, he might have chosen Wilson, and he wouldnot have selected Ray Carlisle. Thetford concededhaving said to the latter, upon his return to work, that hethought Ray's layoff had been a mistake.Thetford said that out of five group layoffs since hehas been a foreman, on three occasions he was told whoto terminate and twice he was permitted to make the se-lection.There are aspects of the Carlisle terminations whichsuggest that careful scrutiny of these cases is in order.The bare fact that a father and two sons were selectedseems to blatantly defy the claim of an objective stand-ard. J. B. had worked at the site for perhaps 6 years andJ. D. for 4 years, healthy longevity for this work. Gar-rett's reason for dispatching J. B.-that he was a "veryhard person to work"-was, I suspect, a generally accu-rate appraisal, but Foreman Thetford, J. B.'s current su-pervisor, testified that he and J. B. had evolved a rap-prochement, so that Garrett's assignment of this reasonseems anachronistic by some 5-6 months. The decisionto take someone off the night shift cannot be faulted, butthere is no predicate laid for Garrett's assessment that J.D. was the "least performing one" of the three welderson that shift. Two foremen testified that J. D. was agood welder, and while Garrett said that he had ob-served the three night-shift welders performing "onmany occasions," I suspect that that is an overstate-ment. s 2Nonetheless, 1 cannot dismiss Garrett's testimony outof hand. The incident in April 1979 in which J. B. alleg-edly addressed racial epithets to another employee wasknown to Garrett, and he could have made a mentalnote about J. B. in consequence of that. Apparently (J.B. did not take the stand in rebuttal) J. B. and ForemanStallings had not gotten along well on J. B.'s previouscrew. It is not beyond the realm of possibility that thesefactors could have branded J. B. in Garrett's mind ass1 Thetford evidently thought of Wilson as a fitter.s2 As is, I believe, Garrett's professed familiarity with a "large major-ity" of the 650 transient employees at the project.somewhat less desirable than other employees. Similarly,despite the absence of documentation,831 am willing toassume the truth of the assertion that J. D.'s attendanceand tardiness record was not all that it could be, a factorupon which Garrett also relied.A principal obstacle to a finding of statutory discrimi-nation here is, I think, the absence of proof of any sub-stantial, visible union activity by the Carlisles. Neither at-tended the Hugh McRae rally. J. B. testified that, actingalone, he had, before the Hercofina strike and the rally,gone to a local union hall and secured authorizationcards which, "about a week" before his layoff, he had in-duced two employees to sign.84I find this testimony,which the General Counsel made no effort to develop ordetail, less than satisfying, although J. B. was a personal-ly impressive witness.85J. B.'s only other union links aretenuously forged by two mild conversations in 1979 withSupervisors Suggs and Stallings in which Carlisle spokeapprovingly of unions. Likewise, J. D.'s only directlypersonal basis for claiming antiunion motivation, otherthan his relationship to J. B., is the conversation of 3-4weeks before the layoff with Foreman Miller in which,in a hypothetical context, he said that he would vote fora union if an election were to be held.86These seem to be fragile predicates for a claim thatRespondent apprehended the Carlisles as union support-ers, too fragile, in the end, to support the connectionsought to be made. I am, of course, deeply troubled bythe evidence and inferences discussed above tending tosubstantiate the allegation of unlawful intention, but I be-lieve that here the General Counsel has failed to makehis case. Cf. Stewart-Warner Corporation, 253 NLRB 136,(1980), and cases cited therein.87E. Charles V. DoveCharles Dove had been employed as a sheet metal me-chanic at the DuPont location for more than 2 uninter-rupted years at the time of his March 20 layoff; previous-ly, he had been there 8 months and then quit. He workedin a crew of eight or nine employees; six of these weresheet metal mechanics.83 It seems to me that when an employer's agent makes a testimonialclaim which could be, but is not, rebutted or challenged, the employerneed not proffer documents to support that claim."4 That would have put the date during the week of the strike at Her-cofina, and before union activity had surfaced there.sI The General Counsel's brief seems to tiptoe around the point:"[Slhortly after the meeting at Hugh McRae Park, he discussed theUnion with several employees on the job and solicited their support."The General Counsel does not expressly mention the alleged cards, al-though the only "solicitation of support" referred to by Carlisle was thesecuring of signatures. He said, not incidentally, that he did so "about aweek before" the layoff, and not, as the brief has it, "shortly after" thepark meeting.se Since Miller was a short-term supervisor, as noted above, his chan-nel to Garrett seems questionable. It may be conjectured that if Millermentioned this incident to Stallings, and Stallings then to Garrett, itwould seem improbable that, upon notifying J D. of his layoff, Stallingswould tell him that he was "the best welder" in the crew, since Stallingswould presumably understand and applaud the selection of J. D.87 The record shows that other Daniel DuPont employees, such asDonald Chase and Rickey Cole, attended the Hugh McRae meeting,were seen by Foreman Willetts, and were not laid off. They would seemto be more likely candidates than the Carlisles, although a clever employ-er would probably refrain from too sweeping a brush.590 DANIEL CONSTRUCTION COMPANYAs discussed, some Daniel Hercofina employees pick-eted the DuPont site on Thursday, March 13, seekingsupport from the DuPont-based Daniel employees. Ap-parently in response, Dove joined the picket line at Her-cofina for a few hours on Friday, a nonworkday forhim.88He also went to Hugh McRae Park on Sundayand signed a card there, next to the truck from whichthe speeches were being given. He took cards with himto work on Monday and passed them out.On March 20, Robert Helms, Dove's foreman, toldhim apologetically that he was being laid off, saying,"It's not me that's doing it, it just came from the frontoffice, I hate like hell to let you go." On the precedingday, Helms had asked Dove and his helper to workovertime on the forthcoming weekend.Dove testified that during the first week of March,Helms had said to him, as they surveyed ice damage tothe plant, that they had enough work for the next 5years. At that time, a sheet metal mechanic named Co-penhaver and a helper, McLamb, were transferred fromthe fiber side to Helms' crew on the chemical side tohelp out with the workload. On March 20, the two werestill there. Copenhaver had less seniority with the Com-pany than Dove.Garrett testified that the selection of Dove was Wig-gins' decision "more than mine"; Wiggins is "in primarycontrol of the sheet metal craft." Wiggins told him thatDove was a "poor performer." Wiggins testified that hediscussed the question of Dove's performance with Fore-man Helms and the latter was "in full agreement withthe decision" that Dove was a "very marginal sheetmetal mechanic."s9Although Wiggins thus indicatedthat he was the one who had first nominated Dove, hesaid on cross-examination that he in fact asked Helms toname two people in his crew, and Helms said he "wouldpick Warren Piggot and Charles Dove."Foreman Helms testified that he was told by Superin-tendent Wiggins on March 20 to make a selection of twoemployees for layoff, and he chose Dove and Piggott.Dove was picked "because of the work sample" and be-cause "I couldn't keep him in ...the work area." Theformer reference was to the fact that Helms, some 6weeks prior to the layoff, had found the area in whichDove and Piggott were working to be unproductive, andhe had asked an inspector to investigate; this led to hiscatching Dove and Piggot smoking a couple of times innonworking areas where they should not have been.90The only other choices Helms had were employeesYopp, who had been with Helms for almost 8 years, andJudson, whose tenure was about 6 years. Helms deniedthat there was much work to be done as of March 20,that he had ever talked to Dove about the workload, orthat he had asked Dove to work overtime on the week-end after his termination. He said that Copenhaver andMcLamb, his helper, the two employees who had trans-ferred from the fiber side to the chemical side, were re-turned to their original assignment on the Monday fol-lowing the layoff. No replacements for Dove and Piggotas DuPont employees were on a 4-day schedule, as earlier noted.89 Warren Piggot, another sheet metal mechanic, also was selected as aresult of this process.90 Dove denied receipt of any warnings for being out of his work area.had been hired as of January 5, 1981, the date uponwhich Helms testified.9?Dove was generally a good witness, although that im-pression suffered somewhat on cross-examination. Helms,on the other hand, was a winning, convincing, spontane-ous witness throughout.92Having no particular reason toconclude that Helms is adept at lying, and despite theuncertainty in Wiggins' account, I conclude that Helmswas telling the truth here. On the basis of that determina-tion, I recommend dismissal of the allegation pertainingto Dove.93IV. THE LAYOFFS AT DANIEL HERCOFINA ANDOTHER EVENTSAt Hercofina, Respondent laid off 22 employees onApril 18 and 28 employees on June 27.94The complaint(putting aside the withdrawn count referring to StephenCarlton) charges that three of the employees in the firstgroup, and eight of those in the second, were unlawfullychosen. It further alleges that employee Cobb waswrongfully discharged on April 7, and that employeeStokes, who was allegedly discriminatorily laid off onJune 27, had also been improperly denied reinstatementupon returning from the March strike. In addition, thereis a claim that employee Smith, assertedly an 8(a)(3)victim at Hercofina on June 27, was also unlawfujly laidoff at Respondent's General Electric project on August7, and then again mistreated, by virtue of a refusal tohire, at Respondent's Pfizer Company project on August18. There are, in addition, two assertedly improper warn-ings for solicitation of union cards, and a number of mis-cellaneous 8(a)(1) allegations.A. The General Framework of the LayoffsThe Hercofina layoffs were, according to ProjectManager Bill Johnson, accomplished by a method differ-ent from the one employed on March 20 at DuPont.Johnson testified that, in accordance with his normalprocedure for layoff, he met with his foremen on thetwo occasions and told them to submit a specifiednumber of names of their "least productive people."91 Although Helms did not allude to the matter, Dove testified oncross-examination that he "might have mentioned" to Helms on theMonday prior to the layoff that he was taking the day off to look forother work. That, of course. could have entered into Helms' determina-tion.92 The only serious attack by the General Counsel on Helms' credibil-ity relates to Dove's testimony that, prior to the layoff. Helms asked himto work overtime the weekend after the layoff Helms said hc did not.since he did not know a&s of March 20 that there was to he osertime TheGeneral Counsel points out that the remaining crewmembers all workedovertime the weekend in question, and argues the likelihood that theovertime arrangements had been made by March 20. That seems prob-able, but it is not necessarily so. 1 am not prepared, on such a point. toconclude that the very impressive Helms totally fabricated the storyabout selecting the two men for layoff.91 The General Counsel's argument here, and elsewhere, that "Re-spondent contends that the layoffs were because of lack of work" missesthe thrust of the testimony given by Godtrey and Garrett-i.e., that therewas a lack of DuPont-furnished money, not work.94 Figures derived from G.C. Exh. 12. I am aware of the possibilitythat not all of the "terminations" shown for the first date were due to thelayoffs591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 17, he told the foremen to each submit thenames of two crew members for an April 18 ROF. Re-spondent Exhibit 9 is a list, dated April 17, purportedlydrawn up by Johnson after submission to him of "IstChoice" and "2nd Choice" by his 12 maintenance (as op-posed to "construction") foremen. Lines drawn throughthe names of five of the foremen and their candidates in-dicate, Johnson said, that after those five foremen sub-mitted the names, they each asked for special treatmentbecause of their manpower needs, and he eliminated theircrews from consideration for reduction. According tothe exhibit, he then chose for layoff the first choices ofthe remaining seven supervisors plus the second choiceof Foreman Caulder, resulting in a total of eight mainte-nance employees laid off.95Of these eight, there arethree "first choices" named in the complaint: LarryMcDowell, Sammy Wood, and Carl Tedder.It is the General Counsel's thesis, among others, thatJohnson himself put the lists together, without contribu-tion, from the foremen. Apparently refusing to acceptthe thread of Johnson's account of how the list was con-cocted, the General Counsel seems to want to rewritethat account. Thus, although Johnson said (whether it istrue or not) that he first asked the foremen for names,which they submitted, and then acquiesced in their sepa-rate requests for withdrawal from consideration, theGeneral Counsel argues:If the selection process were carried out as Johnsoncontends it was, logically speaking, the five fore-men's names, as well as those they selected forlayoff, would not have appeared on the list. The in-ference to be drawn from all of this is that Johnsonmade up the list first and informed his foremen whohe intended to lay off due to their union activity,and then the protest was registered by the five fore-men. Johnson, therefore, struck through thosenames."[Llogically speaking," if the process was carried outthe way Johnson contends it was, then the five foremenand their nominees might well have appeared on the listjust as they do. The remainder of the argument is alsodebatable. If Johnson really had drawn up a list com-posed entirely of union activists, and then had re-trenched, why would Johnson have spared employeeGelegonya, Foreman Williamson's purported secondchoice, who remained on the list and whose subsequentlayoff in June is alleged to be violative, and chosen, inhis only dip into the list of second choices, employeeGaskins, whose termination is not claimed to have violat-ed the Act? Similarly, if employees Gowdy and Burk-hardt, shown as foreman first choices in April and thenpurportedly deleted at the behest of the foremen, werethought of by Johnson as union partisans, why was nottheir June layoff alleged to be unlawful? And if employ-ee Simmons, Foreman West's first choice in April, was9s A letter previously discussed, describing an April 10 meeting be-tween Hercofina and Daniel officials, called for an April 18 layoff of 18construction employees and "6 to 7 people in the maintenance group.Johnson testified that the eighth maintenance employee laid off was Gas-kins, a mechanic, a determination caused by his decision to lay off acrane operator.considered a union adherent, why was he spared in bothApril and June, when he again appeared on the list, onlythis time as a second choice?The authenticity of the lists is not easy to attack bypure analysis, but there is testimony which raises a sub-stantial question. Some of the supervisors had notions atthe hearing contradictory to Johnson's as to whethertheir submissions were to consist of a certain number ofpeople absolutely to be laid off, or whether they weremerely to list priorities; this could have been only amatter of poor communication. More significant is thetestimony of Foreman Don Coston, who, although ques-tioned at some length, did not recall submitting twonames to Johnson in April and then asking for a re-prieve, as Johnson had testified. Coston seemed sure,most of the time, that this had not happened; the closesthe came to an expression of uncertainty was "I don't re-member if Bill come to me or not [in April]."This is a serious problem. The three-stage transaction,with Coston allegedly being asked to submit two names,giving the names of Carlton and Caposto, and then re-questing that his crew be spared, certainly seems to bethe kind which Coston, a bright young man, wouldrecall some 9 months later."" It is possible, I suppose,that Coston could have forgotten about the episode. Hedid recall submitting names on request in June. He testi-fied that his crew "was busy" in April, which fits withJohnson's story that Coston was given relief for thatreason. It could be argued that Coston's failure ofmemory proves too much for the General Counsel's pur-poses-if Johnson put the names of Carlton and Capostoon the April list without consulting Coston, he also tookthem off without consultation, thus eliminating resort inApril to two employees named as June discriminateesand resulting in the termination of perhaps one, and pos-sibly two, employees in April not considered by theGeneral Counsel to be unlawful.There are other bits of evidence on this subject whichseem suspicious. One is certain testimony by Johnson;while the sequence is somewhat complex, it may be in-structive. In questioning Johnson, I pointed out that onthe April list, Foreman Webb is shown as having nomi-nated Carl Tedder and Harold Smith for possible layoff.After being told by Johnson that Smith was retained,97Ifurther noted that on the June list, Webb is shown ashaving named Brock, Gelegonya, and Suggs as his threecandidates, thus omitting the seemingly obvious candida-cy of Smith as at least one choice by Webb (and logical-ly his first choice) for the June layoff. When I asked ifhe knew of a possible explanation for Webb's failure toinclude Smith in the June list, Johnson replied, "No, sir,but just between these two he was not working for himand I at this point felt like that Mr. Smith was a betterman than Gelegonya was."I do not know what Johnson meant by his reference toSmith "not working for" Webb "between these two";Smith testified that he worked under Webb between the96 I note that when the General Counsel began to question Costonabout the April layoff, Respondent objected, since Coston's testimony ondirect examination had addressed only the June layoff.a7 Tedder was laid off and is alleged as a discriminatee.592 DANIEL CONSTRUCTION COMPANYtime of his hire and "just before the election" in July.The italicized language above seems rather significant.Johnson gave considerable testimony about deferring tothe recommendations of his foremen, accepting theirchoices in order and without question. The emphasizedstatement certainly carries a contrary connotation. Smithhad assertedly not been submitted at all by Webb inJune. Assuming the deference to a foreman's choiceupon which Johnson insisted throughout, his assertionthat "I at this point felt like that Mr. Smith was a betterman than Gelegonya was" would be irrelevant, since itstrongly suggests that he was exercising independent ap-praisal authority even over a crewmember not named bythe foreman in June.There are other arguments, both pro and con, toocomplex to be adduced here. A contention which per-haps favors Respondent is the very fact that some dis-parities exist between the lists which, it may be argued,would have been eliminated by an intelligent man sittingin a room by himself and manufacturing two lists. I amunable to conclusively find that Johnson engaged in thatvery serious malefaction and that so many foremen per-jured themselves in his support at the hearing; on theother hand, I do not discount it as a possibility. Even if Iwere to find that Johnson concocted the lists himself, Iam not certain where such a finding would necessarilylead, other than, of course, to make each case worthy ofeven more careful analysis, because of the implicationswhich would arise from Johnson's having chosen tomaintain control over and manipulate the contents of thelists, not to mention his having lied about the process. In-clusion on the lists clearly does not automatically denotenoticeable union support, or many more of those laid offwould have been named in the complaint. Johnson couldhave had valid reasons, as well as bad ones, for includinga union partisan on the lists. Further than this, I am onthis record unable to go, and I shall indulge the pre-sumption, although not without serious reservation, thatthe lists were prepared as Johnson said they were.In reference to the June layoff, as earlier noted, a June25 letter from Hercofina directed a layoff on June 27 of28 employees, and suggested a certain breakdown byclassification. Johnson testified that he prepared a listsimilar to the one made up in April, after soliciting fromhis maintenance supervisors the names of three employ-ees from each of their crews. The markings on the listindicate that two foremen asked that their crews bespared, and the list also shows that the employees namedas first choice by the remaining 14 foremen (including al-leged discriminatees Caposto, Willetts, Boyd, and Carter)were all laid off, that 9 of the 14 second choices wereselected (including alleged discriminatees Gelegonya,Smith, Rouse, and Stokes), and that 5 of the 1398 thirdchoices were laid off (none of them being named in thecomplaint).Hercofina's letter, as stated above, "suggest[ed]" spe-cific figures for layoff from seven classifications.ggIn98 Foreman Greer did not submit a third choice.e9 These included 16 pipefitters, 4 millwrights/oilers, 3 instrumentationworkers, I equipment operator, I electrician, 2 "ironworks." and I labor-er.going through the recommendations from his foreman,Johnson found 15 pipefitters and terminated all of them,finding it thus necessary to go to some third choices. Helaid off five millwrights instead of the suggested four inorder to compensate for the missing pipefitter. The othercategories were chosen in accordance with the numbersgiven to Johnson.It seems decidedly peculiar that while only 8 of the 22employees laid off on April 18 came from the list asser-tedly compiled from the nominations by 12 "maintenancesupervisors" (presumably the "construction supervisors"furnished the other 14), in June, all 28 laid-off employeescame from the list allegedly suggested by 16 "mainte-nance supervisors." Johnson was not asked about his ex-clusive resort to maintenance supervisors for the secondlayoff or why, indeed, there were only 12 "maintenancesupervisors" in April and 16 in June.There are other peculiarities worth noting. Vice Presi-dent of Industrial Relations Banks testified that it wouldbe "unusual" for a client like Hercofina to dictate thenumber and type of employees to be laid off: "I think hejust outlines the work and then we size the crew andwork force." He then answered affirmatively a leadingquestion as to whether there are "some jobs where theclients are involved in it." I imagine that is possible. Notas easy to understand is why it would make sense toJohnson in June, having decided to comply with Herco-fina's suggestions as to the categories to be laid off, tosimply tell the foremen to nominate three employees, ashe testified. That seems a chancy way to arrive at thespecific classifications preselected for layoff.i. The April 18 layoffa. Larry C. McDowellAs we saw earlier, Larry McDowell served as one ofthe three employee spokesmen during the strike, andProject Manager Johnson, who had a number of discus-sions with McDowell during the walkout, acknowledgedat the hearing that McDowell "told me he was electedspokesman." On March 17, his first day of work after thewalkout, McDowell received a written warning for so-liciting union card signatures, and that disciplinary actionis separately alleged as violative of the Act. I turn to thatallegation now.On March 17, according to McDowell, Johnson calledhim into his office and gave him a written reprimandstating: "on two occasions was reported attempting tosolicitation [sic] of union cards." The reprimand is signedin one space by McDowell's foreman, Marvin Taylor,and in another by Johnson.'"" McDowell denied toJohnson, and denied at the hearing, that he had beentrying to get union cards signed on worktime, testifyingthat he had only obtained signatures "before workinghours and after working hours and on my dinnerbreak." l 'o'00 The form also states, in Taylor's handwnting, "This is a finalwarning and notice of probation. Repitition [sic] of any of these violation[sicJ may result in discharge."s0° As later discussed, Foreman Taylor also gave a similar reprimandto employee Jerry M. Carter on that day, the complaint includes that in-cident as unlawful.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Wayne Bailey testified that on March17,102 as he was gathering his tools between 4-4:30 p.m.,McDowell asked him (and other employees) "what wethought about the union, if we would sign the unioncards." Bailey reported the incident to Foreman Taylor.Similarly, employee Bobby Todd testified that on March17, at 8:10 a.m. (as he was "getting [his] orders") andagain at the time that McDowell approached Bailey,McDowell solicited him to "join the union." Todd didnot report these encounters until the next day when, inthe lunchroom, Foreman Taylor asked him if "anyoneapproached [him] concerning joining the union on com-pany time, working time."Respondent's employee handbook contains a rule pro-hibiting "soliciting or distributing literature on Companyproperty during working time"; the definition of "work-ing time" thereafter given affords the rule presumptivevalidity as a ban on solicitation of signatures to unioncards and similar activity. McDowell signed a form inOctober 1979 acknowledging that he had read the hand-book. 10 3The forthright testimony of Bailey and Todd andMcDowell's equivocation at one point'04lead me to be-lieve that the latter did speak to them about signingUnion cards on March 17 at the times they indicated.Nonetheless, in my view, the warning given toMcDowell constituted a discriminatory application of therule.The record is relatively barren of evidence relating tothe manner in which the rule has been applied. The onlydirect testimony on the subject came from McDowellhimself, in which he in part recited what he had toldJohnson on March 17, and in part spoke more generallyabout solicitation practices:A. I said, well, what do you mean soliciting, Isaid, you all are selling junk out here all the time. Isaid you're selling tickets to this, you're selling tick-ets to that, you're selling raffles for that, it lookslike everyday it goes on out there, they're sellingsomething.Q. Okay.A. I've bought plenty of stuff even from himhimself, I've bought stuff from him.'05102 On cross-examination, however, Bailey could not remember "ex-actly which day" it was after the walkout.103 Employee Phillip Cobb recalled "seeing signs" at the plant aboutthe rule.'04 On cross-examination, McDowell was asked whether he had talkedto employees about signing cards while he was working; he answered,"While I was working? Not really to what you say talked to them aboutsigning the cards, no ....105 Johnson did not deny this conversation, since he says that he didnot speak to McDowell at all about the reprimand. I credit McDowellthat he had such a conversation, because I do not believe that lie wouldhave manufactured it. While Johnson's manner was sincere, his testimonyoccasionally seemed quite defensive, such as the passage regarding hisconversation with police detective Manning on the Saturday before theHugh McRae Park meeting.Johnson also failed to deny McDowell's testimony that the latter hadbought "stuff" from Johnson.I note my awareness that McDowell's testimony does not specify thatthe selling of tickets and rafes occurred on worktime, although the con-text of his statements would seem to so imply.Foreman Donald Coston testified that while it is"against company policy," "huddling in groups hasalways went on to a certain extent," and employees are"continually talking back and forth, they are working to-gether in the shop and on the line."Given that employees engage in such "continual" talk,the circumstances of McDowell's solicitation seem tomake it very small potatoes indeed. Todd testified thatMcDowell spoke to him the first time on March 17 at orabout 8:10 a.m. while he was "getting my orders to goon the line and go to work," and the second time whenhe was "gathering up my tools" at the end of the work-day (Bailey was present on this occasion). While Toddstated that the second proselytization "probably" cost "acouple of minutes" of time, the record shows that nowork is done after tools are gathered and turned in.Bailey, in fact, testified that although tool-gathering timeis supposed to start between 4:15 and 4:30, "most every-one starts gathering up between 4:00 and 4:30." Todd didnot attribute any loss of worktime to the first occasion.Interestingly, Todd did not, contrary to the testimonyof Foreman Taylor, report either incident until Taylorsought him out in the lunchroom the following day, afterthe reprimand had been issued. Bailey, who was ap-proached in the afternoon of March 17 by McDowell,was the only informant on that day, and his testimony in-dicated that he did nothing more than ask Taylor "didhe know that Larry was going around asking people tosign union cards."Since I believe Bailey and Todd (who were, after all,Respondent's witnesses), I reject Taylor's testimony that,on March 17, he "had two different employees come tome to tell me that [McDowell] was harassing them,wanting them to sign a union card during working time,"and that Bailey had approached him on March 17 to saythat McDowell "had come to him on two occasionsduring working time harassing him about signing a unioncard." Instead, I find that as of March 17, when the rep-rimand was issued, only Bailey had spoken to Taylorabout only one such approach and that Bailey had, with-out supplying details, simply asked whether Taylor knewthat McDowell "was going around asking people to signunion cards."'06It seems clear that Respondent, on the first day afterthe end of the strike, was determined to nip in the budany on-the-job organizational effort.'07In consequence,Taylor took a single incident, which, according to theambiguity of Bailey's remark to Taylor, may or may nothave involved solicitation on working time, and blew itup into a "final warning" notice, which is itself a depar-ture, as Johnson agreed, from the company policy of"three written warnings and you're discharged automati-cally." Against the background of "continual" talking106 Consistently, I reject Johnson's testimony that on March 17,Taylor told him that "he had two employees who had complained to himabout soliciting."o07 See the similar incident involving Jerry M. Carter. discussed here-after. Johnson testified that four or five other warnings for solicitationwere issued on Monday, but they were destroyed for lack of substantia-tion.594 DANIEL CONSTRUCTION COMPANYamong the employees'08and the frequent sale of goods,even by Johnson himself, I cannot believe that the repri-mand would have issued had Bailey told Taylor thatMcDowell had asked him about a baseball score or someother neutral matter as they gathered up tools in prepa-ration for leaving work. The issuance of the warningwas, accordingly, discriminatory conduct in violation ofSection 8(a)(3).McDowell was a combination welder and pipefitter inthe fabrication shop at Hercofina, performing mainte-nance work on the "A" and "B" lines. He was, accord-ing to his testimony, the only fully qualified titaniumwelder in the shop, a function for which he receivedextra pay.'09He had worked for Respondent a total of8-10 years at various times, the last period of employ-ment being, according to McDowell, for 6 years at Her-cofina. 110 In his last 6-8 months of employment, he wasassigned as a substitute foreman on perhaps 10 or 12 oc-casions.On April 18, McDowell's crew consisted of 18 per-sons; he was the only one laid off. He testified that hewas I of the 10 "combination men" on the site, capableof both fitting pipe and welding it. Although his testimo-ny on the subject is confusing, it appears that McDowellhad worked at a number of Daniel sites in the past with-out being involuntarily laid off; on various occasions, hehad left by quitting or, apparently, by asking to be in-cluded in a ROF.On April 18, McDowell was informed by Superintend-ent Johnson that he was being laid off. Johnson stated,"You brought this on yourself." McDowell began toargue, and Johnson purportedly repeated the foregoingexplanation. Later in the day, a meeting was held inwhich the laid-off employees were advised by Johnson,and a company representative, of jobs available for themsome distances away.Bill Johnson testified that he personally informedMcDowell of the layoff because Foreman Taylor wasabsent that day and he did not like to assign such a taskto a substitute foreman. He further stated that he did saythat McDowell had "brought it upon himself," but thathe had added, "the way you have been doing your work,your work productivity." Johnson also testified thatMcDowell's titanium welding skill was not frequentlyused, and McDowell's testimony suggests the accuracyof this assertion.Former Foreman TaylorI'I testified that Johnson hadcalled him at home prior to the layoff and asked him tosubmit two names as layoff material. Taylor choseMcDowell and welder Eddie Cribb. He selectedMcDowell because he "complained and grumbled all thetime and kept the rest of the crew upset." McDowell, onthe other hand, testified that every foremen he had ever108 For present purposes, in my view, the distinction between "talk-ing" and "solicitation" is irrelevant. If Respondent permitted employeesto spend time "talking," it could not discriminatorily invoke a ruleagainst "solicitation" to bar promotion of the Union which consistssimply of talking.109 Fellow employee J. P. Stephens also performed titanium welding,but not, said McDowell. as expertly as he.ILO However, G.C. Exh. 12, a compilation of Hercofina terminations,shows his length of service as 4 years.i i He had become a journeyman at the time of the heanng.worked for had highly praised his work and dependabil-ity.The reasons given by Johnson and Taylor for the se-lection of McDowell are suspiciously at odds with oneanother. As indicated, Johnson testified that he toldMcDowell that he had brought the termination uponhimself because of "the way you have been doing yourwork, your work productivity." Johnson was not askedto described the factual underpinning of this conclusion.Taylor, on the other hand, stated freely that McDowellwas a "good worker," and gave as the reason for his rec-ommendation of McDowell for release that McDowell"complained and grumbled all the time and kept the restof the crew upset." He further said that he had never"talked to Bill Johnson about Larry McDowell's work."This inconsistency is, obviously, disquieting. But evenassuming some mistaken perception by Johnson as toTaylor's reasons for choosing McDowell, Taylor's expla-nation, purportedly the source to rely upon, does notwithstand scrutiny. McDowell testified that in the 6-8months preceding his departure, he had been assigned asa detail foreman over Taylor's 18-man crew some 10 or12 times. This testimony was not denied. I simply do notbelieve that Respondent would have made such frequentresponsible assignments of McDowell if it were true, asTaylor said, that McDowell had been keeping "the restof the crew upset" for "about a year."' 12McDowell was the only employee laid off from Tay-lor's 18-man crew on April 18. His length of service wassubstantial; he had frequently been detailed to foremanstatus; he was I of only 10 combination fitter-welders onthe project; he was I of only 2 titanium welders. -He wasfully known to Johnson, as the latter conceded, as aspokesman for the striking employees, and he had re-ceived a precipitous warning on March 17 for solicitingunion card signatures. The reasons given for his selectionwere contradictory, and the evidence indicates that nei-ther of them is factually supportable. In my view, thiscombination of circumstances suffices to establish, by apreponderance of the testimony taken, that the selectionof McDowell on April 18 was discriminatorily motivat-ed, and I so conclude.b. Sammy R. WoodSammy Wood had worked as a multimachine operatorat the Hercofina site for almost 12 continuous yearswhen he was laid off on April 18; he started there only 2months after Daniel began servicing the plant. Workingin a crew of five machine operators, three mechanics,and one helper, Wood ran several different kinds ofcranes and machines. At the time of layoff, Wood wasthe most senior employee in his crew and the third mostsenior on the entire jobsite; the next most senior operatoron his crew had 6 years' tenure, and the most junior op-erator had been hired only a matter of weeks before thel2Z Moreover, in explaining the difference between McDowell and al-leged discriminatee Jerry M. Carter, Taylor said that althoughMcDowell was a complainer, he "could work with most anybody,"whereas Carter "couldn't get along with his fellow man too much." Thisdescription of McDowell is scarcely reconcilable with the claim thatMcDowell had kept "the rest of the crew upset" for a year.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff. Wood was the only operator laid off on April 18.He had never previously been laid off.Wood picketed during the March strike, and was I ofthe 10 employees who continued to picket on Saturday,March 15. He also attended and signed a card at theHugh McRae Park Sunday meeting.Wood testified that on March 20, Harry Caulder, hisforeman, said to him, in Caulder's office, that "the Unionwasn't going to help us and that I was messing up."'13On April 18, Caulder told Wood that he was beinglaid off. Wood said that he had been expecting such amessage. In picking up his check, Wood asked Superin-tendent Johnson the reason for the layoff. LookingWood "straight in the eye," Johnson said, "Sam, you'vegot the worse record of anybody on the job ....You've been late more than anybody else on this job."Wood had never received a written warning about tardi-ness, although he had gotten three or four "verbal warn-ings from [his] foreman" in a 2- or 3-year period prior tothe layoff; the warnings were in the nature of admoni-tions such as "you had better quit being late." On theday of layoff, Respondent offered Wood jobs in Bangor,Maine, and Canton, Ohio.Caulder'l4said that on April 18 Superintendent BillJohnson told the foremen that each had to submit thenames of two men for possible layoff. Caulder choseWood and mechanic Eddie Gaskins. l S Wood, he testi-fied, had been giving him trouble for about 6 months bydisappearing from his work "quite a few times," and hehad been warned by Caulder "several times" about thishabit.Caulder had also talked to Bill Johnson about Wood'sbehavior. Caulder testified that he "was sort of lookingfor an opportunity to lay Sam off. Now, Sam is a friendof mine, and I would hate to do it but that is the truth.Because the rest of the men were doing their job and hewasn't." He said further that he had had foremen call fora rig and "tell me to send somebody besides SamWood." Asked if he had made the March 20 statementabout "messing up" attributed to him by Wood, Cauldersaid, "Not to my knowledge, if I said it I don't remem-ber it." He conceded that he did ask some employees, in-cluding Wood, "their feelings" about the Union.Caulder said that he selected long-time employeeWood over operators Worth, who had been on the crewonly 3 months;"" Rogers, about 3 years, apparently;Cook, 8 or 9 years; and Rivenbark, who seemed to haveworked 4 or 5 years, with intervening layoffs.Johnson's version of his conversation with Wood wasthat he not only said that Wood had the "worst absenteerecord ...of the crane operators," but also that theforemen were "all complaining to Mr. Caulder and me"about Wood's leaving his work and being difficult tofind.Respondent's decision to lay off an employee withnearly 12 years' tenure-the third most senior employeea3 The complaint alleges that this statement violated Sec. 8(a)(1)114 At the time of the hearing, Caulder was no longer a foreman.IlI Gaskins was in fact laid off, but is not named in the complaint.Ie Wood conceded on cross-examination that Worth (who, accordingto Wood, had been employed only 3 or 4 weeks) was "as good a craneoperator" as he himself is.on the project-for the relatively slight reason offeredby Caulder obviously provokes the most searchinglyskeptical reaction in a neutral observer. After a thoroughreview of the evidence, I conclude that the layoff wasunlawful.Aside from his participation in the walkout and picket-ing, Wood to some extent distinguished himself andstressed his partisanship by continuing to picket on Sat-urday, when the picket line had dwindled to 10 employ-ees. He also attended the park assemblage, where hesigned a card. That his union sympathies were known to,and found distasteful by, Foreman Caulder may be in-ferred from Caulder's statement to Wood on March 20that "the Union wasn't going to help us and that I wasmessing up." 1 7There is contradiction between Caulder's professedreason for choosing Wood (that he kept disappearing)and Wood's version of what Johnson said to him (that hehad been late more often than anyone on the job). Asstated, Johnson testified that he cited both Wood's absen-tee record (among "the crane operators") and his una-vailability in this conversation. Because I was muchtaken with Wood's demeanor, I do not credit Johnson onthis point. But the fact is that Caulder made no mentionat all at the hearing of Wood's tardiness as a reason forhis selection, and Johnson's reference to it therefore be-comes suspect.Caulder was not candid about his March 20 threat toWood. and I had the impression that he was exaggerat-ing about Wood's propensity for wandering off. That,after 12 years of work, an employee should suddenlycontract such a bad work habit is, of course, not impossi-ble, but it seems quite convenient in this case. Caulder'sexplanation of the duration of the problem and of his ef-forts to deal with it was also unsatisfactory. He first testi-fied that Wood had been disappearing for the "last 6months" prior to layoff, and that he had "warned Samabout that thing about 6 months before the layoff,really." In subsequent testimony, Caulder said he hadtalked to Wood about the problem "several times," al-though he did not indicate when these other admonitionshad occurred. Wood was asked whether he was evertold that he was doing a "bad job" and he gave a nega-tive reply. As earlier stated, I found Wood to be a wit-ness worthy of trust.In short, I do not believe that Respondent chose to pe-remptorily lay off a 12-year veteran, in preference to a 3-month rookie, for the reason asserted by Caulder. I be-lieve, rather, that Caulder's warning that Wood was"messing up" by supporting the Union was realized inthe April 18 layoff, and, accordingly, I find the termina-tion to be violative of Section 8(a)(3) and (1).II7 I credit Wood's testimony here. Wood was a most impressive wit-ness, and Caulder's testimony on this subject was, as noted, equivocal.Although Respondent denied Caulder's supervisory status, the evidenceshows that he was called a "foreman" (he used the term in describinghimself) and wore a foreman's color-coded hat, and, on April 18 andJune 27, was purportedly vested with the discretion to responsibly rec-ommend employees for layoff. I find, accordingly, that Respondent vio-lated the Act on March 20 by impliedly threatening Wood with reprisalfor engaging in union activities.596 DANIEL CONSTRUCTION COMPANYc. Carl R. TedderCarl Tedder began work as a millwright at the Herco-fina site on October 15, 1978, and was laid off on April18, 1980. He had worked for Daniel a total of 6 or 7years. The crew on which he worked at the time oflayoff consisted of eight millwrights.Tedder joined the picket line on March 12 and stayedout of work through Friday. He attended the HughMcRae rally, where he signed an authorization card andalso saw the son-in-law of Superintendent Johnson.In early April, Tedder's foreman, Clifford Webb, cameto where Tedder and three other employees were work-ing and brought up the subject of the Union. Webb saidthat, if the Union came in, "Daniel would be out the gatein 30 days. He said we wouldn't have a job." Tedder'stestimony on this point was corroborated by HaroldSmith, a subsequently laid-off employee. The complaintalleges that this statement violates Section 8(a)(1).Soon thereafter, Webb called Tedder and his workingpartner into his office and, after telling them about an as-signment, asked, "By the way, how do you and Wardfeel about the Union?" The two men walked out withoutanswering. Again, this question is charged as an unfairlabor practice.As of April 18, Tedder was senior in employment totwo other members of his crew, Mike Jones and HaroldSmith (as to the latter, by about 4 months).Foreman Webb testified that Tedder was chosen byhim for layoff after Superintendent Johnson called himon April 18 and told him to pick two employees from hiscrew for termination. s8 Webb selected Tedder because,while he "worked OK" and was "willing to work," hewas not qualified to perform certain work by himself,such as calibrating and lining up a pump. Webb hadtwice spoken to Tedder about this limitation. Webb hadalso received complaints from Supervisor Balcombeabout Tedder's work being unsatisfactory. On cross-ex-amination, Tedder denied that he had ever been told thathe had "problems reading the measurements" or"[c]alibrating."I do not find persuasive the contention that Tedder'sselection was linked to his concerted activities. 11Tedder had worked on Webb's crew for only about 1-1/2 years as of April 18. Of the eight millwrights, he wassenior to only two of them (by only 4 months as to one,Harold Smith, and Smith was nominated as Webb's otherchoice for layoff). Although Tedder denied having beentold that he had "problems," the explanation advancedby Webb for the selection of Tedder is not refuted bythe record. All tolled, I find the evidence insufficient to'8 Harold Smith, not alleged to be a discriminatee, was the other em-ployee selected. Webb's somewhat unclear testimony indicated that hewas told to nominate two employees, but it developed that only one hadto be released As the General Counsel points out, Webb's testimony thathe first spoke with Johnson "I think, maybe, it was on the 18th, maybethat Friday around 10:00," conflicts with Johnson's version that he con-sulted the foremen on April 17. However, Webb's entire testimony isplainly uncertain on this point.119 Unlike McDowell and Wood, those activities were not particularlyprominent, although it may well be that at least some of them came toRespondent's attention.warrant a conclusion that Tedder was singled out be-cause of his protected activities. 20I do, however, believe Tedder's testimony with re-spect to the two allegedly violative conversations withWebb. Although Tedder was not one of the more im-pressive witnesses at the hearing, his description of theseconversations sounded real and perhaps beyond Tedder'screative powers; in contrast, I felt that Webb was beingnoticeably less candid in discussing conversations about,and knowledge of. the Union than in explaining his rea-sons for choosing employees for layoff. Accordingly, Iconclude that Respondent violated the Act in early Aprilwhen Webb told Tedder and other employees thatDaniel would close down if the Union came in, andsometime soon thereafter when Webb asked Tedder andhis partner how they felt about the Union.2. The June 27 layoffOf the 28 employees released on June 27, the com-plaint, as amended, asserts that eight of them werechosen on the basis of considerations proscribed by thestatute. There are additional 8(a)(3) allegations with re-spect to three of these employees which will also be dis-cussed below. Respondent's account of the process lead-ing to the June 27 selections has been previously set out.a. Jerry M. CarterThe complaint alleges that Jerry Carter was discrimi-natorily laid off on June 27. It further alleges that he wasinvolved in three incidents in which remarks of a fore-man violated Section 8(a)(l), and that he received an un-lawful warning for engaging in union solicitation onMarch 17. The last shall, hereafter, be first.Carter testified that he worked at the Hercofina jobfor a total of about 8 years until his June 27, 1980,layoff.'2' At that time, he was a pipewelder, working ina crew of 18 on the "A" and "B" lines. Carter wassenior to the other two or three welders on the crew;one of them had been employed for only 7 months.During his period of employment, Carter had been firedin 1976 and rehired 3 months later;'22he had never beenlaid off thereafter, although there were layoffs of weld-ers.Carter participated in the walkout and picketing inMarch, and signed a union card at the Hugh McRaePark rally. While on picket, he had a brief conversationwith Superintendent Johnson.On March 17, when Carter returned to work, Fore-man Marvin Taylor told Carter that he was to attend ameeting of employees at 1:30 p.m. Carter, who had nowatch, left his work at the second floor of the "B" linearound 1:30 for the purpose, he said, of checking the120 There is testimony by Harold Smith that on the Monday after theApril 18 layoff, employee Gelegonya was transferred into Tedder's job.Gelegonya at one point put the transfer at a later time. but subsequentlyfixed it as closer to the layoff. On bnef, the General Counsel does notallude to this factor, presumably because Gelegonya is also alleged tohave been a discnminatee in the June layoff, and it would seem inconsist-ent to say that Respondent robbed Tedder to pay Gelegonya."' G.C Exh. 12, however, shows a hire date of July 18, 1974.122 As shown in the preceding footnote, however, Respondent'srecords do not appear to reflect such a hiatus.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime; finding no one around, he "decided I would go onto A line to see if I could see anybody to find out whattime it was because it was on my way" to the "A" lineshop meeting room. About 100 yards away, he ran intosome friends at the "A" line, who told him what time itwas "and so they started commenting on differentthings," including "the Union." When Foreman Taylorapproached and told him that he was out of his area,Carter returned to his place of work and then went tothe meeting.At the meeting run by Management RepresentativeBanks, Carter gave voice to several complaints aboutworking conditions. When he returned to work, Superin-tendent Bill Johnson, with Foreman Taylor present,handed him a written reprimand which accused him ofleaving his work area without permission, interferingwith the work of two "A" line employees, and violatingthe no-solicitation rule; like McDowell's, the reprimandcalls itself a "final warning" and cautions that recidivism"may result in discharge."Johnson accused Carter of being out of his area, inter-fering with the work of others, and soliciting for theUnion.' 23Carter told Johnson that while employeeOliver Clark had been speaking of the Union as Carterasked about the time, he himself had said nothing on thesubject. Carter testified that it is often necessary to leavehis assigned area, which changes from the "A" line tothe "B" line, for work-related purposes, and that hisforeman had never previously criticized him for doingso.124Oliver Clark, a member of Carter's crew, testified forthe General Counsel while he was on the "A" line,Carter "had come to his [own] buggy to get some-thing 25and I'm not sure what brought the subject upbut he asked me, no, well, anyhow the Union gotbrought up and he told me, he said, what do you thinkabout it?" Clark gave a negative reply, pointing to theexample of J. P. Stevens & Company. Clark had begunto express his feelings when Foreman Taylor came up tothem. Clark could recall no other employees present atthe time. He said that the conversation did not last "overtwo to three minutes." Clark received no warning for en-gaging in the conversation.Bill Johnson could recall no conference with Carterabout the reprimand and testified that his practice was toconsult about reprimands only when he personally issuedthem. Then Foreman Taylor'26said that when he ap-proached Carter talking to "two guys," Carter was theonly one talking, and it was "about the union."'27Healso testified, as Clark seemed reasonably sure, that therewas a working partner of Carter's in his work area at the123 "[Y]ou were talking about the Union ... you know, you're notsupposed to solicitate [sic]."124 The warning notice is alleged to be violative of the Act, and thecomplaint also alleges that Johnson and Taylor "interrogated" Carterduring, or perhaps by virtue of, this incident.122 Elsewhere, Clark said that Carter had come to his "buggy" andthat Clark "walked by and [Carter] was getting something, but I'm nearlysure that Charlie Shelby was in the high line and [Carter] come to get awrench or something for him ...." He could not recall that Carterasked the time.126 Taylor was no longer a foreman at the time of the hearing.127 "I don't recall the exact words; all I understood was the union."time, and perhaps other employees of whom the timecould have been asked.In testifying about the conversation with Clark, Carterwas not very convincing, especially on cross-examina-tion. That fact, together with the tenor of Clark's testi-mony-to the effect that Carter had most likely struckup the conversation about the Union-and the other ob-vious circumstances which require no elaboration leadme to believe that Carter did indeed bring up the subjectof the Union. Nonetheless, it appears reasonable to con-clude that a subject of more routine import would nothave provoked the reaction that this casual encountercaused, and I am convinced that the written warningwas violative.The warning first states that Carter "left his work areaaround 1:30 p.m. today without permission." But the factis that he had "permission," in that Taylor had told himto attend a meeting in the "A" line shop at that time, andhe was headed in the right direction. Moreover, Carterand Clark testified that they often had to leave the areain which they were working to get parts or information;and Taylor had never before warned Carter about beingaway from his work area.The assertion in the reprimand that Carter violated the"no solicitation" rule is belied by Taylor's own testimo-ny. He testified that he heard only that Carter was talk-ing about "the union." Taylor's haste to magnify this al-lusion into an industrial offense is in keeping, I think,with the manner in which he also handed out a repri-mand to Larry McDowell on the same day, as previous-ly discussed. This was the day, it will be recalled, thatthe strikers returned to work, and the foremen obviouslyhad their reprimand forms at the ready for any referenceto the Union.Application of this sort of rule is, by definition, dis-criminatory if it is not evenhanded. Carter testified, "Wealways, on that job, if we see one of our friends wealways say a word or two and then we always go backto our job and nobody ever says nothing about it." Irefuse to believe that if Taylor had overheard Carterspeaking to Clark about "the basketball game" or "thehunting season," he would have issued the reprimand.Finally, the reprimand's reference to "interfer[ing]with the work of two other employees" is clearly abiased judgment, based on circumstances which could aseasily have lent themselves to a different construction.Clark said that Carter was standing at his "buggy" get-ting a tool when Clark walked by, and they spoke for afew minutes. Taylor approached only during the end ofthe conversation. He might as well have surmised thatClark was interfering with Carter's work, by walking by,stopping at Carter's buggy, and striking up a conversa-tion; but no questions were asked and Clark received noreprimand himself, once Taylor had heard Carter's refer-ence to "the union." On this rationale, I find the viola-tion as alleged.Carter testified that around June 1, Foreman Taylorapproached his work station and "asked me what Ithought about the Union." Carter replied, "Well, everwhat [sic] the majority likes." The complaint lists this en-counter as unlawful interrogation. Taylor testified that at598 DANIEL CONSTRUCTION COMPANYno time did he ask Carter what he thought about theUnion.Because I do not find Carter necessarily reliable andbecause of the seeming improbability that Taylor wouldput such a question to Carter after the March 17 repri-mand incident, I am not disposed to hold in Carter'sfavor here.Carter received notice of his layoff on Monday. June30.125 He was told to go to Bill Johnson's office, wherethe latter attributed Carter's selection to the facts that"you're not doing production work and you're layingout too much." When Carter angrily challenged these as-sertions, calling Johnson "stupid" and "a liar," Johnsonsaid nothing more.Carter testified that he had only once been verballycautioned for poor job performance. On that occasion,perhaps a month before the strike, Johnson had calledhim in and reprimanded him about putting "some wronggasket in some pipe at night time." He testified that hehad never received a warning for absenteeism and hadnot been unusually absent. He said that Johnson had infact complimented him many times on his work, andaround Christmas 1979, had told him that "if everybodyworked like you weld, I wouldn't have no more prob-lems with my job." Carter also said that prior to thestrike, he had on "three or four" occasions filled in forForeman Taylor, the last time being for a 2-day period"[a]round about two months, or one month, something inthere," prior to the strike.Before he left the site on June 30, Carter was offeredanother job in Virginia. Four weeks after his layoff atHercofina, Carter was employed by Respondent at theGeneral Electric site.Exforeman Taylor testified that when Johnson askedfor names for a layoff on June 27, he chose Carter,among others; while Carter, whom Taylor had super-vised for 2 years, was a "good welder," "he couldn't getalong too much with all his fellow workers" and hecaused "conflicts among the members of the group."Taylor at first testified that he "can't say" that "any ofthe other employees ever complain[ed] to him aboutCarter." But on cross-examination, he asserted that "allof [the helpers] has said something to me about it." Hefurther stated that these complaints had been going onfor 7 or 8 months, and he specified that the complaintscentered on the fact that Carter "would stand back andwait for his fellow worker to do most of the work," anattitude Carter had manifested "the biggest majority ofthe time" in which he had worked for Taylor.The lists assertedly compiled by Johnson after supervi-sory recommendation show that in April Taylor had sub-mitted the names of welders McDowell and Cribb forlayoff, passing over Carter. Cribb was not laid off. InJune, according to Johnson's list for that layoff, Taylorchose Carter, Woody, and Clark, in that order. Taylorwas asked why he would have neglected Cribb, the ob-vious next choice, in June, and he responded, "I don'trecall now." Taylor further did not at first "recall," inreference to the June 27 layoff, giving Johnson any nameother than Carter's: "I don't recall at that time about any1:8 He was included in the June 27 layoff. but he had an excused ab-sence from work on that day.more names, it seems we just cut back one, I'm not posi-tive." A leading question ("Could it have been, would ithave been two, three?") later brought the answer, "I be-lieve there was more than one."I conclude that the evidence as to Carter supports aconclusion that his selection for layoff was unlawful.Carter had supported the concerted activity and theUnion to the full, including speaking to employees on thejob about the Union on March 17, which Taylor obvi-ously presumed to indicate a favorable attitude. Exceptfor a 3-month period in 1976, Carter had been employedat the site for nearly 6 years. 29 The testimony about thereasons for choosing Carter is in conflict. He said, with-out being contradicted, that Johnson told him on June 30that he was "not doing production work and you'relaying out too much." The claim of excessive absentee-ism was denied by Carter; Respondent made no effort todocument it; and Foreman Taylor did not advance sucha reason. The assertion of "not doing production work"might be said to harmonize with Taylor's eventual expla-nation that Carter's helpers were complaining that he"would stand back and wait for his fellow workers to domost of the work," but I do not believe that claim.For one thing, Taylor did not get this specific untildeep into his testimony. For another, he contradictedhimself by first stating that he "can't say" that "any ofthe other employees ever complain(ed] to him about Mr.Carter," and later saying that "all" the helpers had doneso. Further implicit contradiction of this testimony isfound in Carter's unchallenged testimony that he hadsubstituted for Taylor as foreman of the 18-man crew"three or four" times, the last occasion being only amonth or two before the walkout, and that Johnson hadsaid to him around December 1979 that "if everybodyworked like you weld, I wouldn't have no more prob-lems with my job." Carter's concession that Johnson hadadmonished him about a month before the strike aboutperforming a job improperly is, I think, immaterial; it hasnothing to do with Taylor's asserted complaint aboutCarter, and Taylor conceded that Carter is a "goodwelder."There is, I think, significance in the fact that whileJohnson's April 18 ROF list shows welder Eddie Cribbas Taylor's second choice, Cribb is not reflected on theJune 27 list at all, although he was still on Taylor's crewat the time. Asked about this curious discrepancy, Taylorcould only say that he did not presently recall the reasonfor Cribb's ascendancy into favor. This seems indeed pe-culiar-why would Cribb, the second choice in Apriland the obvious first choice for June, not even be shownas a second or third choice on the latter occasion?The answer might lie, of course, in the General Coun-sel's argument that the lists were not compiled as John-son testified. But passing that contention, it may reason-ably be said that Respondent considered it dangerous todocument the simultaneous consideration of McDowelland Carter-both of whom had received reprimandsfrom Taylor in March for union solicitation-on April129 While Carter testified that he had been "fired" for 3 monthsaround 1976, G.C. Exh 12, as noted, nonetheless shows his date of hireas July 18, 1974.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARD18. McDowell was chosen and Carter was saved. Whenthe June 27 layoff came, the opportunity presented itselffor passing Carter to first position and thus eliminatinghim. The record shows that a petition for election atDaniel Hercofina had been filed on June 6, and the elec-tion was to be held in July. An employee who wasthought, on the basis of the March 17 reprimand, to be aunion adherent would be an obvious choice for layoff atthe time.I am persuaded, in short, that the General Counsel'scase here is a substantial one, and that the claimed dis-crimination against Carter has been sufficiently demon-strated.b. Harold J. CapostoHarold Caposto had been employed at Hercofina for"about a year and six weeks"' 30 when he was laid off onJune 27; his instrumentation helper job involved main-taining measuring equipment. He and eight other instru-mentation personnel worked on the "C" and "D" lines.Caposto walked the picket line for the 3 days of thestrike and he attended the Hugh McRae meeting, wherehe signed a card.Around early April, Caposto's foreman, Don Coston,asked Caposto what was "wrong with the people," andCaposto told him they were dissatisfied with their bene-fits.Around the first part of June, Foreman Coston pur-portedly told Caposto that if the Union came in, "itcould mean our jobs, we could both be out on the street.... The way he understood it is the way I understoodit, about 30 days was all it would take before I would beout."The complaint alleges that Respondent violated theAct by Coston's asserted interrogation in April andthreat in June. Coston candidly conceded that he hadspoken to all his employees about the Union,'3' and herecalled telling each of them, inter alia, that "however hevoted it could affect my job and affect his job."'32Hedid not "remember" saying that they would be "in thestreet" if the Union came in, nor did he "recall" askingCaposto "how other people felt about the Union."It seems to me that Coston's admission that he told hisemployees that their votes could "affect" his job andtheirs itself sufficiently demonstrates a threat made un-lawful by the Act, and I also believe that the threat wasphrased in the more graphic terms used by Caposto.'33130 So Caposto testified. G.C. Exh. 12, however, shows a hire date ofMay 21, 1978. It is hard to believe that Caposto's precisely stated figurecould be off by an entire year, and I prefer here Caposto's testimony asagainst the stipulated date.L31 The record shows that after the Union filed the representation peti-tion covering Hercofina on June 6, an election was held on July 24which the Union lost by a substantial margin.132 While Coston later testified that he explained this statement byspeaking of an employee's inability to discuss matters with a supervisoronce a union representative had been elected, he could not say "whateffect it would have had on my job." Further on, he testified that therewere "no details given" about the effect of the Union on jobs, but stilllater said he did mention (or may have mentioned) something about aneffect on employee "pay."133 Both Coston and Caposto were appealing witnesses. As discussedlater in connection with Cobb, I sense that Coston was basically impelledSimilarly, I find that Coston, who admitted later speak-ing to all of the employees about the Union, probablyasked Caposto in April "what was wrong with thepeople." There is no indication here that Coston was al-luding to the union activity-more likely, Caposto un-derstood him to be referring to the recent strike. Thequestion does not appear to probe into any sensitiveareas safeguarded by the Act, and I would not find aviolation on these facts.On June 27, Coston called Caposto and fellow em-ployee Carlton outside and told them of their layoff,saying it was "one of the hardest things I've ever had todo." When Caposto pointed out that others had less timeon the job, Coston said that he "had to pick two peopleand I picked you."''34 At the time, Charlie Spencer andMike Schaub, helpers like Caposto, had worked for, re-spectively, 4 months and 4 weeks.'35Caposto testifiedthat earlier in June, just after a layoff of a "few people,"Caposto had worriedly joked about the possibility of hisbeing laid off soon, and Coston had told him not toworry: "[tjhere is quite a few other guys here with lesstime than you who will go first." In May, Caposto said,when Coston was notifying him of a pay raise, he toldCaposto "you do good work."Caposto is a retired military man and receives a gov-ernment pension. Foreman Coston testified that he sub-mitted the names of Caposto and Carlton for layoff, theformer on the ground that he was "going to school" andalso had a pension which made him less unsheltered thanothers who might have been laid off.'36He made itclear that Caposto was otherwise an acceptable worker.While Coston said that he might have stated, in responseto a question by Caposto about further layoffs, that hehoped there would be no more, he did not recall sayingto him that Caposto would be protected by his seniority.He also said that he "sometimes" looks to seniority in se-lecting for layoff: "it depends on the circumstances."Both Caposto and Carlton appear on Johnson's "hitlist" for the April 18 layoff, and as earlier discussed, bothwere spared. according to Johnson, as a result of Cos-ton's purported intervention based on his manpowerneeds.Caposto's most distinguishing feature in regard tounion activity was his appearance at Hugh McRae Park,where he signed a card. The principal reason given byCoston for selecting Caposto does not smack of fabrica-tion-that Caposto, a pensioner, would not be hurt asmuch by a layoff as other employees. The fly in Re-spondent's ointment here is Caposto's testimony that inearly June, Coston had told him that, in the event of alayoff, he would be safe because of his relative seniority;as noted, Coston did not recall such a remark. '3 Theto be honest, but that, in some areas, he moderated and tempered his tes-timony in the Company's favor.is' Caposto's testimony here seems to nmiliate against the argumentthat the foremen played no role in the choice.ISI See G.C. Exh. 11.s3e According to Johnson's list, Coston's third choice was 4-week em-ployee Schaub.IaS I do not attach much weight to another potential fly pointed to bythe General Counsel: that the selection of Caposto, a concededly goodContinued600 DANIEL CONSTRUCTION COMPANYargument would be that Coston's subsequent abandon-ment of the promised seniority preference proves an ulte-rior motive and a contrary order from Johnson.I am inclined to believe that Coston did make the al-leged remark; he could only "not recall" doing so. Whilethis would make the choice of Caposto suspiciousindeed, I am not persuaded that it ties up a case of dis-crimination. It could well be that, in making such a pass-ing remark, Coston may simply have been attempting tokeep up Caposto's morale and productivity.I am less than comfortable with my recommendationthat the allegation as to Caposto should be dismissed, butI would be even more uncomfortable in recommendingto the contrary. On the whole, I am not convinced that acase has been made out here.c. Sammy L. SmithThe complaint alleges that Respondent unlawfully ter-minated Sammy Smith from the Hercofina site on June27, wrongfully laid him off again from i!s General Elec-tric job on August 7, and then unlawfully refused to hirehim at the Pfizer jobsite on August 18.Smith had worked at Hercofina for about 22months""8(and for Daniel about 4 or 5 years) as of June1980; he had also been employed there around 1974-75.He was classified as a millwright, but he also filled in asa machinist when one of the three machinists Xwere miss-ing. There were two other such millwright-machinists inhis crew. Smith had less seniority than the latter, butmore seniority than three or four millwrights in thecrew.Smith walked the picket line during the strike, and hesigned a card at the park meeting on March 16.Apparently after the strike, Williamson, Smith's fore-man, told his crew at a safety meeting that he "felt like itwould be in our best interests that we would not get aunion, and if we had signed a card, that he felt like itwould be to our best interest that we would try to godown and try to get our card back, if they would let ushave it back." Counsel for the General Counsel declaredat the hearing that this statement constituted an unlawfulimpression of surveillance and also a threat of loss ofjobs, as alleged in subparagraphs 110j) and (m) of thecomplaint. Paragraph I 1(k), that Williamson coercively"[s]olicited ...employees to withdraw their support forthe Union," was, plainly, also intended to apply to theseremarks. Williamson openly conceded at the hearing thathe "may have discouraged them from wanting to sign acard," but he doubted that he ever told employees to re-trieve signed cards. Both Smith and Williamson made ex-cellent personal appearances, but, in my view, the posi-tive testimony of the former was confirmed by the con-cession and uncertainty of the latter; I therefore creditSmith.I detect no impression of surveillance here, and nodirect threat of loss of jobs. I do believe, however, thatthe Board would hold that Williamson's statement, refer-employee, simply because he received a pension. ran counter to Johnson'sdesire to lay off the "least productive people." Among other defects inthis argument is the ahsence of proof that Caposto, although "good," wasstill not relatively the least productive138 G.C Exh. 12 shows his date of hire as August 30, 1978.ring to the unspecified "best interests" of the employees,would reasonably have had a tendency to cause them toconsider the possible perils of not attempting to retrievecards signed by them, or of signing such cards if theyhad not already done so I therefore find that the re-marks violated Section 8(a)(I). See C. W.F. Corporation,188 NLRB 554, 559 (1971).Around June 20, Smith saw Foreman Clifford Webb(not his own supervisor) at a filling station. Webb toldhim that he "didn't feel like the Union would be to ourbest interest and if the Union should happen to come inthere that we would all lose our job." When Smithpointed out the continuing unmet needs of the employ-ees, Webb walked off. Smith's wife testified similarly.The complaint asserts that Webb thereby threatenedan employee with loss of employment, in violation ofSection 8(a)(l). Webb denied making any such statement.I considered Smith and his wife much more credible onthe subject than Webb, who evidently made other state-ments to this effect. The threat is palpable, and I con-clude that the 8(a)(l) allegation is well-founded.On June 27, Foreman Williamson told Smith that he,helper David Sarvis, and millwright Al Atkins werebeing laid off, but that Williamson had arranged to haveAtkins transferred as a mechanic. At the time, Smith hadworked on the Hercofina job longer than Atkins had. Acompany representative held an interview with Smith re-garding the possibility of placement elsewhere. The rep-resentative offered Smith a position at the nearby DanielGeneral Electric job starting July 14. Smith reported asinstructed, as later discussed.Foreman Williamson testified that he was asked tosubmit 3 names for ROF out of his 15-man crew andchose Smith, inter alia, "because of his past record of at-tendance," which included both absenteeism and tardi-ness. He had previously spoken to Smith about the sub-ject, Smith "did improve some," and "we about had [theproblem] worked out"; but, while Smith was "a verygood worker," his record was not as good as others inthe final weighing.Williamson further testified that employee Atkins waslisted as being on his crew, but had in fact been trans-ferred to another crew some 3-4 weeks prior to thelayoff and was actually working as part of that crew.Nonetheless. Williamson had submitted Atkins' name forlayoff, thinking, apparently, that losing a defacto nonem-ployee would not be very damaging. Atkins was, howev-er, retained and put to work as a "mobile mechanic,"working on "cars, trucks, pettybones and things of thatnature," a skill that Smith did not possess.t'9I perceive no basis in this record for concluding thatSmith's layoff on June 27 was violative. His latest stintwith Respondent had not been lengthy-some 20months-so that the fact that he may have been chosenout of seniority, as he said without controversion, couldnot have involved any startling discrepancy; there is nodetailed evidence on this point.140Smith did not reap-'39 Williamson agreed that Smith had "a little bit" more seniority thanAtkins. Atkins, however, had worked as a mechanic before becoming amilluwright.140 (. C Exh. 12 shows that David Sarvis, the other employee laid offon June 27, had been employed for 23 months601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpear at the hearing to deny Williamson's claim that hisattendance record had, while recently improved, beenpoor in the past, and Williamson's testimony here seemedcredible. The retention of Atkins over Smith was ade-quately explained. The fact that Smith, alone among thealleged discriminatees, was immediately hired for workat a nearby jobsite of Respondent's at the time of layoffcertainly suggests that Respondent may not have beenaware of his signing a card at Hugh McRae Park. 14Given these circumstances, I am unpersuaded that thisallegation has substance.The next claim with respect to Smith is that he wasunlawfully laid off from the job he began at Respond-ent's General Electric site on July 14. On July 24, anelection was held at Hercofina. Smith testified that hecalled the General Electric site that morning and told aclerical employee to notify his foreman, Samuel Humph-ries, that he would be late "because I was going over tothe Hercofina site"; he cast a ballot in the election.On August 7, he was laid off at General Electric. Ac-cording to Smith, Humphries had said earlier in the dayon August 7 that he had turned in a list of his crewnames to the front office, and had predicted to Smiththat only helpers, three or four of whom worked in thecrew, would be laid off; instead the helpers were trans-ferred to the sandblasting department. Foreman Humph-ries, in notifying Smith of his layoff, assertedly told himthat he had nothing to do with it, but that Smith "hadbeen selected for layoff." Smith testified that he had been"aware that there was going to be a layoff because of thefact that they had had a two-week shutdown prior tothis and that we were ending the two-week shutdown."When Smith first arrived on July 14, there were only 75employees on the site, but a large number of employeeswas hired to assist with the shutdown.Humphries testified that Smith told him, the daybefore the Hercofina election, that he intended to "go tovote at Hercofina," but he said that Smith also addedthat he intended to vote "no."'42Humphries said thatSmith was selected as one of the three millwrights to belaid off on August 7 because "he was hired for the shut-down, the shutdown was fading out, and his name wasjust there with the other two." 43 Smith was an "aver-age worker," and while some weight was given to hisabsentee record, that was not determinative.'44The factthat Smith was one of the workers hired to help with theshutdown apparently was a principal factor in Smith's se-lection: four employees had been hired into Humphries'crew for the shutdown; two others were let go with'4 This fact also distinguishes the present situation from Daniel Con-struction Company, 244 NLRB 704 (1979), cited by the General Counselin the case of Boyd, infra. In that case, as the General Counsel characterizes, "it was found that Daniel systematically refused employment toworkers who were last employed at one of its jobsites where union activ-ity had taken place."1412 Smith denied having had such a conversation.143 Other testimony shows that the shutdown began July 28 and endedAugust 10; that Respondent hired some 80 additional workers to assistduring the shutdown; and that this hiring began about 2 weeks before theshutdow'n started.144 Humphries testified that Smith failed to report for work, and didnot call in, on either of the overtime days of one weekend during a shut-down, and also failed to report, but did call in, on one day of a secondsuch weekend. Smith recalled only one such absence.Smith, and two or three more the next week. Humphriestestified that the helpers to whom Smith had referredhad originally worked in the sandblasting departmentand had worked as millwright helpers during the shut-down; at the end of the shutdown, they were returned tosandblasting.Asked whether he told Smith something to the effectthat he did not like to lay him off and did not make theselection himself, Humphries testified, "I don't recall tell-ing him that I didn't make the choice. I make the choiceof everybody that is laid off in my crew."Humphries' testimony was corroborated by MikeThomas, maintenance general foreman at General Elec-tric, who said that he told Humphries to select three menfor layoff, Thomas candidly testified that he had beentold by Humphries, in routinely explaining Smith's ab-sence on July 24, that Smith had gone to the Hercofinaelection.The General Counsel argues that the conclusion thatSmith was discriminated against at General Electric "issupported by two factors." One is that "Humphries wasshocked to learn that Smith was connected with theUnion at Hercofina." This same claim appears five sen-tences earlier in the brief in the milder form of "Humph-ries was surprised that Smith would be voting in theelection." The portion of the record cited for these char-acterizations follows:Q. He asked you the day before?A. Right, could he be off to go vote, and I said"vote where"; and he said "at Hercofina"; I didn'tknow that he had anything to do with Hercofina.He said, "Yes, I have got to go vote no."Q. You didn't know anything about the unionelection at Hercofina?A. I didn't know anything about it. I knew bythe papers, yes, but I didn't know anything abouthim having anything to do with Hercofina. I didn'tknow where he worked before.The effort to transform the foregoing testimony intoan expression of "shock" is, to say the least, puzzling.The second factor referred to by the General Counselis more substantial. That point is Respondent's failure totell Smith that he was being hired only temporarily, forpurposes of the shutdown. Smith said that after he wastold by a Daniel representative named Long on June 27that he had a job at General Electric beginning July 14,he returned later, apparently also on June 27, to seeLong and to "reassure myself about the job because Ididn't want to not look for a job for two weeks and thenwind up not having one." Without mentioning that thejob would be temporary, Long reassured Smith that heindeed had work at General Electric.It surely is arguable that one might have expectedLong, in the circumstances, to tell Smith that he wasbeing employed only for a few weeks (assuming thatLong was aware of that fact). If one were to supposethat Respondent originally intended a more permanentemployment, its change of heart might be attributed to aparticular intervening fact-Smith's trip to Hercofina on602 DANIEL CONSTRUCTION COMPANYJuly 24 to vote in the election.145 That is, however, afairly innocuous act, made more so if it is true that, asHumphries testified, Smith told him that he intended to"vote no. " 4Smith was an impressive witness, precise, measured,and calm. His testimony that Humphries had said that heplayed no role in the selection of employees for layoff("all he had done was turn in a list of his crew, thenames, into the office") was denied by Humphries, whosaid he made the selections himself and who explainedhis decisional process. Similarly, Humphries implicitlydenied Smith's testimony that there had been somemixup about who was to be laid off, resulting in Humph-ries correcting the error and thus causing the layoff ofSmith. If I were to resolve this conflict in Smith's favor,it would raise a serious suspicion, although I am uncer-tain whether, in these circumstances, the suspicion wouldcarry the day for the General Counsel.The implication that Humphries played no decisivepart in choosing Smith was denied not only by Humph-ries but also by Maintenance General Foreman Thomas.They agreed that Thomas had told Humphries to choosethree millwrights for layoff, and had not dictated thatany particular persons be tapped. They both denied anyknowledge of Smith's union persuasion. Humphriesseemed a most credible witness, and Thomas was par-ticularly open, sincere, and spontaneous. The testimonyof neither mail was evasive, inconsistent, or shaken bycross-examination. On this record, there is simply noreason for me to disbelieve the two witnesses on thebasis of their testimony. But it could also be said that,even if Smith were telling the truth, that does not re-solve the matter. Humphries may indeed have denied toSmith the fact that he had chosen him for layoff; it maybe a course some supervisors opt for.There is left the possibility that a finding of violationmight nonetheless be made on the basis of the facts thatPersonnel Representative Long failed to inform Smiththat the General Electric job for which he was beinghired was only temporary and that Smith took his inter-im trip to vote at Hercofina. As noted, if the original in-tention had been a temporary assignment, it might wellbe thought that Long would have told Smith so. I donot think that limb is strong enough to rest on, however.Long may not have known that the work was tempo-rary, or the signals between him and the Daniel GeneralElectric managers simply could have been crossed, orLong might have assumed that Smith was aware that hewas being hired for a shutdown. I note, in this regard,that alleged discriminatee William Willetts testified thaton June 27, when he was also laid off, he knew "theywere going to have a shutdown at GE" and asked forwork there. As for the visit to Hercofina, that factor is,in my view, too ambiguous to permit the finding of a'45 I note that no unfair labor practice charge naming Smith was fileduntil the amendment to the charge in Case II CA-9288 on August 19:46 1 have a hunch that Humphries did not manufacture this gracenote, although, as indicated hereafter, it is quite difficlit to choose be-tween Humphries and Smith in the area of credibility. As noted infra.Smith testified that when he subsequently applied at the Pfizer site, hewent out of his way to assure the superintendent that he "wasn't comingdown there to gile any problems such as union activitiesviolation here. I therefore recommend the dismissal ofthis allegation.Smith was not yet sufficiently disenchanted with Re-spondent to cause him to abandon all hope of employ-ment with the Company. He next applied for work atRespondent's Pfizer project in Southport, North Caroli-na, and his failure to secure work there has resulted in afurther claimed violation.On Monday, August 16, Smith went to the Pfizer loca-tion, about 35 miles from Wilmington, to interview for ajob as a machinist. Maintenance Superintendent WaldenGriffin had Smith fill out an application and, with Fore-man Travis Lamb, interviewed him. They discussedSmith's work at Hercofina; according to Smith, in a pre-vious telephone conversation with Griffin, he had toldthe latter about his employment at Hercofina, and, in theAugust 16 interview, Griffin advised that he had talkedto former Hercofina employees at the Pfizer jobsite and"they had given me good recommendations." Smith thentestified:After this interview, he asked me when I would beavailable for work. I asked him if it was possiblewould it [sic. make it Wednesday morning, this wason a Monday afternoon ... .He asked his foremanand they both agreed that that would be fine, thatWednesday morning would be fine. 14?Smith also "did advise [Griffin] that he was aware ofwhat went on at Hercofina with the Union and thewalkout[,] that I was coming to work with him to givehim a fair and honest day's work at his site." Griffin said,according to Smith, that he "would touch bases withHercofina and.also the G.E. plant, and he said, I'll giveyou a call this afternoon late or the first thing in themorning." Smith testified that he understood the purposeof the base-touching was "to check out to see if [he was]all right."At 11 a.m. the next day, not having heard from Grif-fin, Smith called him. Griffin told Smith that, a fewweeks earlier, he had gotten in touch with the Greenvillepersonnel office about filling the post, and that the officehad informed him on Monday afternoon, subsequent toGriffin's interview with Smith, that they were sending aman for the job; consequently, Smith's services were notneeded.Griffin testified that, toward the end of the August 16interview, he had asked the "standard" question as towhen Smith would be able to report for work, and Smithhad said he would be available on Wednesday. Griffinhad commented that Wednesday "would be all right."The interview ended with Griffin saying that he "wouldbe back in touch with him and let him know our deci-sion on who we are going to hire," after "checking onhis application and that we would be consistent with allof the other applicants, that we would be talking it overtogether and making a decision on that."t48Griffin con-14; On cross-examination, Smith recalled that Griffin said, "We'll lookfor you on Wednesday morning."-.n At the time, the vacancy had been open for 3 weeks, and therewere three or more applicants for it603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirmed Smith's testimony that just as he left, Smith spokeof having taken part in the Hercofina walkout.Griffin testified that about 3 weeks earlier, when thevacancy had opened up, he notified Jesse Simons of Re-spondent's Greenville personnel office, and had heardfrom Simons two or three times after that. Following hisinterview with Smith on Monday, Griffin called Simonsagain, "to see if he had any more applicants," and wastold that Clarence Miles, "a very good applicant," hadapplied for the job and had been instructed to call Grif-fin. Miles called either that afternoon or the next morn-ing, and a 15-20 minute telephone interview was held.Griffin then had Foreman Lamb, who had previouslyworked on the same job with Miles, but who did notknow Miles personally, call and speak with him. There-after, Griffin called Miles, found that he could start onFriday, and told him to come and file an application andthat he would be hired on Friday. Griffin testified that itwas not unusual for him to hire on the basis of a tele-phone interview ("the best people that I have ever hadwere hired over the telephone").Griffin explained that he preferred Miles to Smith be-cause Miles had some formal schooling in engineeringand diesels, "which we have on the job,"'49and hadworked in the Charleston Naval Shipyard for severalyears, where "good schools" are to be found. In addi-tion, Miles intended to move to Southport, "which wasbetter for a call-in," whereas Smith lived 45 miles away.Griffin did not contact Miles' prior places of employ-ment because "[plersonnel does the checking; when theyrecommend someone, they have already done this."Foreman Lamb corroborated Griffin about the trans-action in all respects to which he was privy, adding thathe had known a former supervisor of Miles and thoughtthat "he runs a good shop, and ...a fellow would haveto be real qualified to work for him."According to Lamb, Miles was terminated for exces-sive absenteeism on October 6, 1980. About mid-Novem-ber, "the fellow that was originally there" returned tothe job. 1'5Smith insisted at the hearing that he was in effecthired on Monday, and the General Counsel asserts onbrief that Griffin "in fact hired Smith on August 16."Despite the indications that Griffin was favorably im-pressed with Smith, it is obvious from the testimonialconcession by the latter-that Griffin had said he would"touch bases" with Daniel Hercofina and Daniel GeneralElectric, "to check out if [he was] all right"--that Smithwas still only under consideration as of the end of theinterview. That this checking was meant to be more thana formality is suggested by Smith's rather anxious con-cern on Tuesday about the expected call from Griffin. Itherefore think that Smith's memory turned somewhatpartisan when he recalled, on cross-examination, thatGriffin had said, "We'll look for you on Wednesdaymorning."149 Miles' application shows such training in the Coast Guard.'10 On further examination by Respondent's counsel, however, Lambsaid that the job was only vacant for "a week or so" between the timeMiles left and the former occupant, a victim of a heart ailment, was medi-cally cleared for return to the job.It is a suspicious circumstance, to say the least, thatwhen Griffin called Simons in Greenville, after inter-viewing Smith, "to see if he had any more applicants,"Simons happened to have such an applicant available.Since Griffin had informed the Greenville office weeksearlier of the need to fill the position, it is not easy tounderstand why Simons had not himself taken the initia-tive of notifying Griffin about the availability of Miles,rather than have that information first communicatedwhen Griffin called Simons.There could be, of course, reasonable explanations.Simons may have been away from the office or too busyto call Griffin; Miles may have only just applied or beeninvestigated before Griffin called Simons. None of these,or other, explanations were forthcoming, however, be-cause Simons was not called to testify.I find that omission disturbing; Simons was in a posi-tion to clarify what appears to be a rather odd coinci-dence. After careful consideration, however, I have con-cluded that despite Simons' absence, the General Coun-sel's case is simply not strong enough.Griffin seemed to me to be an honest witness, andLamb made no untoward impression during his brief ap-pearance. More importantly, however, the prima faciecase here is less than substantial. There is no gettingaround the fact that Respondent did hire Smith at Gen-eral Electric after his layoff at Hercofina, thus indicatingthat it did not consider Smith to be a dangerous contami-nant; indeed, Smith's testimony shows that one of Re-spondent's agents apparently went out of his way to helpSmith secure that job.'5' Nothing in the framework ofunion or concerted activities occurred thereafter exceptfor Smith's voting in the election at Hercofina, and hisstatement to Griffin on August 16 that he was "sure[Griffin] was aware of what had went on at Hercofinabut that I ...wasn't coming down there to give anyproblems such as union activities or walk out or anythinglike that." As of August 17, when Griffin told Smith thatMiles had been selected, no unfair labor practice chargenaming Smith had yet been filed, as noted earlier.On this record, I cannot conclude that the failure tohire Smith at the Pfizer site resulted from some conspira-torial vindictiveness against him by the Greenville office.To so find, I would have to think that the desire to pe-nalize Smith was based on knowledge within the corpo-rate office that he had voted in the election, and an urgeto retaliate against him for doing so. I do not think theevidence permits that inference, and I shall therefore rec-ommend dismissal of this allegation.d. Charles K. Boyd and James StokesCharles Boyd was employed as an ironworker at theHercofina site for about 7 months, until June 27, 1980; hehad also worked elsewhere for Respondent for 13months. There were two pairs of ironworkers in Boyd'screw; he and James Stokes comprised one of them.I'l As Smith testified, "I first talked to Ben Erwin, the foreman. Hecame by and told me to be sure and go in to talk to Mr. Neal Longl.Jthat he had talked with him earlier and I had been selected to go to theGE Plant site on July 14th."604 DANIEL CONSTRUCTION COMPANYBoyd picketed during the strike. He also attended theHugh McRae meeting, where he signed an authorizationcard.James Stokes began work on January 2, 1980, and waslaid off nearly 6 months later, on June 27. He had been ajourneyman for 4 or 5 years. Stokes went to the picketline each morning during the walkout, although he didnot carry a sign, and was briefly in attendance at thepark on March 16 (he arrived after the speeches hadended and stayed for some 30 minutes talking to others).On the second day of the walkout, Foreman Don Ed-wards called Boyd at home and asked him to return towork.'52When Boyd said that he would not cross apicket line, Edwards replied, "Well, you walking thatpicket line for nothing, you know, you are not gettingnothing out of this."The complaint alleges that Respondent, by thisremark, unlawfully "[i]nformed its employees that itwould be futile to select the Union as their collectivebargaining representative." The closest that Edwardscame to being asked about this allegation was a questionas to whether he had told Boyd or Stokes that "theunion would be worthless" (which he denied doing). Al-though, accordingly, there is no reason not to creditBoyd, I do not think the remark was violative.Contrary to the allegation, Edwards could not, onMarch 13, have been thought to be speaking of the futil-ity of "select[ing] the Union as their collective bargain-ing representative"; the Union had not become notice-ably involved at that point. There is no indication that,as of that date, the employees were interested in formal"bargaining" of any sort; accordingly, insofar as Ed-wards' statement might be construed to refer to futurepossibilities, it would not have led Boyd to believe thatRespondent would not "bargain" in good faith, since thatwas not currently being sought. Moreover, even if the al-legation is sufficient to support a broader theory that Ed-wards was disparaging the effectiveness of concerted ac-tivities in general, the statement seems ambiguous to me.It might well have been understood by Boyd to makethe simple and incontrovertible point, in order to urgehim to return to work, that he was losing wages by strik-ing.The two employees testified that, about a week beforethe June 27 layoff, Foreman Edwards called them overto a truck and "asked us what we thought about theunion." The employees answered in a somewhat positivevein. Edwards then said, according to Boyd and Stokes,that "if the union come in here then Daniel will be out in30 days. He said Daniel is too big to go union." Thecomplaint charges that Edwards thereby engaged in un-lawful interrogation and a threat of loss of jobs.Edwards, as indicated above, denied having told theemployees that "the union would be worthless," whichdoes not, in my view, constitute a denial of the languagecharged. He further testified that he had never taken theinitiative in discussing unions with Boyd and Stokes,saying that he only answered their questions, which doesamount to such a denial. One such question was what122 Edwards testified that he called all of his employees to see if theywere returningwould happen if the Union was elected; he replied that itwould be "up to Hercofina and Daniel people."I do not believe that Boyd and Stokes fabricated thisincident; its detail smacks of reality. While Stokes con-ceded on cross-examination that Edwards had previouslybeen present at informal lunchtime discussions by theironworkers about the Union, and that he himself hadtalked about having "signed a card" in the presence ofEdwards, that context, according to PPG Industries, Inc.,supra, did not make the interrogation less coercive, nor, Ithink, sufficiently less likely that the incident occurred,since the question was plainly the opening gambit for thethreat. It is clear, furthermore, that Edward's threat ofplant closure was not vitiated by that background. Ac-cordingly, I find the violations as alleged.On June 27, Edwards told Boyd and Stokes that he"had to get rid of two ironworkers," and that he waslaying them off. He also purportedly said that he likedtheir work and would hire them back as soon as possible.The remaining two ironworkers were M. A. Moore, whosubstituted for Edwards as foreman when the latter wasabsent,'t5and L. G. Powell. Powell had begun employ-ment the day the strike ended, as a replacement for thenonreturning striker Otis Henderson; he was, accordingto Boyd, a truckdriver by trade, not an ironworker.Boyd testified that he had acted as a foreman on thenight shift for 2 days during a shutdown sometime in1980.'54 Boyd further said that, after the shutdown, Ed-wards had told him, "[Y]ou don't have to worry aboutnothing ...you've got a job here[,] as long as we'vegot work you've got a job."Stokes testified that, probably in June, Edwards hadtold him that they had "plenty of work" and no worryabout a layoff.At the time of the layoff, Edwards told Stokes (andpresumably Boyd) that a company representative wouldinterview them about other employment. Stokes spoke tothe representative and was offered two opportunities tobegin work the following Monday, one in Badin, NorthCarolina, and the other in Front Royal. Virginia.Foreman Edwards testified that Superintendent John-son told him on June 27 that two "iron workers and anoperator" had to be eliminated; he chose Boyd, Stokes,and "Charles McLamb." The first two were picked be-cause they were not "structural steel fabricators"; i.e.,they were unable to work well without blueprints andthey made measuring mistakes. Edwards had not discov-ered their lack of ability in this area until a few weeksafter they were hired, when the nature of the work theyhad been doing changed from "rigging" to "application."153 Edwards testified that Moore had Worked for him for about 6years. The complaint alleges that Moore violated the Act during a 2-week period around May in which he served as a substitute for Edwards.Boyd said that he and Moore "talked several times" about the Union inthat period, and that after Boyd asked Moore what he thought about theUnion, Moore put the same question to Boyd. I find no violation, notonly because of the obvious absence of any coercive aura in the conver-sations as detailed by Boyd, but also because I perceive no basis in therecord for concluding that Mot)re enjoyed supervisory status during thisperiod. Even Boyd had previously served as a detail foreman, see infra.,'S Boyd could not recall when this occurred, and did not say howmany employees were serving on the night crew specially set up for theshutdown.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe testified that he had superior workers in veteranMoore and in L. G. Powell, who was, he said, a "betterworker" than Boyd and Stokes.Edwards agreed that he had told Boyd and Stokesprior to the layoff that there was plenty of work availa-ble; at the time, he said, there were good prospects be-cause a shutdown was planned f6r June, but it was subse-quently postponed. He further testified that as a result ofthe first postponement, in early June, he had been forcedto lay off ironworkers Cain, Spencer, and Rogers, pass-ing over Boyd and Stokes. Edwards denied having saidanything to Boyd and Stokes about being rehired be-cause they were good workers.Edwards seemed quite sure that Bill Johnson askedhim on June 27 to furnish the names of "two iron-workers and an operator," which contradicts Johnson'stestimony that he simply asked the foremen to furnish aspecified number of names, but which would be consist-ent with the specifications of the June 25 Hercofinaletter. Edwards was equally clear that he had nominatedBoyd, Stokes, and Charles McLamb; the list made up byJohnson, however, shows Edwards' third nominee as "J.Murphy," identified by Edwards at the hearing as "notan operator." It appears that, on this subject, Edwardshad a memory lapse; General Counsel's Exhibit 12 showsthat "C. McLamb," an "oper.," was terminated in theApril 18 layoff.'55I find questionable Edwards' explanation of the rea-sons for choosing Boyd and Stokes. Nonetheless, I aminclined to conclude that a violation has not been suffi-ciently demonstrated.The June 25 letter from Hercofina to Daniel, earlierdiscussed, suggested, inter alia, the layoff of "2 Iron-works [sic]." The testimony of Boyd seems to be that asof June 27, there were only four ironworkers on theentire job; clearly, at least, there were only four suchtradesmen in Edwards' crew. As of that date, Boyd hadworked at the site only 7 months, and Stokes not quite 6months. There is no reason to believe that in selectingtwo ironworkers for layoff, Respondent would in anycircumstances have chosen M. A. Moore, a 6-year veter-an who served as detail foreman when Edwards wasabsent.The choice between Boyd, Stokes, and L. G. Powellmight be a closer one; the latter had been hired in Marchto replace a nonreturning striker. While Boyd did notthink much of Powell's work, Edwards said he was a"better worker" than Boyd or Stokes, in that he "couldconnect structural steel, fabricate structural steel, alsoqualify as an operator up to 35-ton crane." Despite mymisgivings about Edwards' testimony,556it does notI55 He also erred in stating that he laid off ironworkers Horace Cain,Eddie Spencer, and Robert Rogers in early June. G.C. Exh. 12 showsthat ironworker apprentice Cain. ironworker apprentice "R. Robinson,"and "P. Welder" Spencer were included in the April 18 layoff.116 His statement to Boyd that "as long as we've got work )ou've gota job" might have been said before Powell arrived. While Edwardsdenied having told the two that he would rehire them as soon as possible,he probably did say so. Nonetheless, the significance to be attached tosuch a statement uttered by a foreman to employees at layoff time is opento question.appear to me that the evidence preponderates in favor ofa conclusion that, if it were not for their union senti-ments and activities, Boyd and/or Stokes would havebeen retained. I shall therefore recommend dismissal ofthese allegations.In addition to alleging that Stokes' June 27 layoff wasunlawful, the complaint also claims that Respondent dis-charged Stokes on March 17 and refused to reinstate himuntil March 19. The former date, it will be recalled, wasthe first day upon which strikers returned to work fol-lowing the strike.On March 17, Stokes' wife had just given birth andwas still in the hospital. Stokes and Boyd, who drove towork together, both testified that the former called thelatter on the morning of March 17 and said he would belate to work, since he was bringing his wife home fromthe hospital. Boyd said that he relayed this message toForeman Edwards during a morning safety meeting, andEdwards said "all right."According to Stokes, when he arrived at work aboutnoon, Edwards asked where he had been; upon beingtold, Edwards asked whether Stokes had a medicalexcuse.157When Stokes said he did not, Edwards toldhim he would have to go home until he secured anexcuse. Stokes asked for a reason, and Edwards said"there were some vice presidents or presidents of Danieldown at the time, and he said that it was their doings."Stokes testified that he returned home and did notreport again for work until Wednesday, the delay beingcaused by the fact that he had to "get my wife to get upwith her doctor and he had to write an excuse for me."Stokes testified that in the past, when he had been late, ithad sufficed that he had sent word to Edwards throughBoyd.Stokes testified with conviction that he took his wifefrom the hospital on Monday and, after appearing atwork briefly on that day, did not return to work withthe medical excuse until Wednesday. His wife testified,however, that although she was supposed to have leftthe hospital on Monday, it had been determined by thedoctor, when Stokes came to pick her up that morning,that she could not leave until Tuesday. She also said thatshe herself called the Hercofina site on Monday morningand left a message that Stokes would not be at work be-cause he was coming to take her home. She furtherstated that Stokes had gone to work on Tuesday, notWednesday, with a medical excuse she had obtainedfrom the doctor, and that, when she learned that shecould be discharged that day, she called him there andhad him come to get her. Stokes, presumably in the ex-citement of new paternity, plainly recalled the sequenceof events incorrectly. Based on his wife's testimony, Ifind that he appeared at work on Monday, was senthome to secure a medical excuse, presented it on Tues-day, and then left again on that day to take his wifehome.Superintendent Johnson testified that it had been an-nounced on Friday, March 14, that employees who hadnot returned to work by Monday would be replaced."' Stokes also said that he asked Edwards whether Boyd had deliv-ered the message, and Edwards said "he had told him "606 DANIEL CONSTRUCTION COMPANYWhen Stokes did not appear on Monday, he was re-placed by L. G. Powell, a new hire, at 8:30 or 9 a.m.'58Foreman Edwards testified that he was not told byBoyd about the reason for Stokes' absence. Although hewas aware that Stokes and Boyd drove to work together"from time to time," he stated that he did not ask Boydat the Monday morning employee meeting the where-abouts of Stokes. He further said that when Stokes didnot show up on Monday morning, he told the superin-tendent to secure a replacement for Stokes, as well asHenderson, and he subsequently hired two ironworkers.When Stokes returned, he was allowed to resume work;his replacement worked I day and then did not return.Although Edwards did not identify the ironworker as-sertedly hired to replace Stokes, G.C. Exh. 11, a stipulat-ed list of hires at Hercofina during 1980, shows that, inaddition to L. G. Powell, an ironworker named DavidCarterette was hired on March 17. 1 shall assume, there-fore, the truth of Edwards' testimony that a replacementfor Stokes was hired. The law provides that an employermay permanentely replace economic strikers prior totheir request for reinstatement to their jobs. N.L.R.B. v.Mackay Radio & Telegraph Co., 304 U.S. 333, 345-346(1938). If Respondent had hired Carterette before Stokeshad indicated his desire for reinstatement, its failure toaccept Stokes back into the fold at noon on Mondaywould be privileged. But Edwards testified that he calledStokes prior to Monday and asked "[wJould he be backto work Monday," and Stokes told him that he "wouldbe back." Stokes had, moreover, as I find, sent a messageto Edwards on Monday morning that he would be re-turning to work as soon as he took his wife home fromthe hospital. ' 59Governing case law leads me to conclude that thesemessages, while not an "artistic request" for reinstate-ment, would be considered sufficient to preserve an em-ployee's right to return to his job. Master Touch DentalLaboratories, Inc., 165 NLRB 585, 589 (1967); FlatironPaving Company d/b/a, Flatiron Materials Company, 250NLRB 554 (1980). Accordingly, the hiring of Carterette,with the knowledge of Stokes' desire to return, could notbe used to defeat Stokes' right to reinstatement, unlessStokes' intention not to return to work immediatelymakes a difference. While there could be instances inwhich a would-be returning striker might impose unac-ceptable conditions on his stated intention to return, Re-spondent has not demonstrated that this brief delay wasmeaningful. ' oisti Johnson was evidently wrong about this. Powell apparently re-placed the nonreturning Otis Henderson.15s It seems most likely to me that, contrary to his testimony, Edwardswas informed on early Moliday of the reason for Stokes' absence and ofhis intention to come to work. Stokes and the other strikers had been toldthat they would be replaced if they did not return on Monday morning. Icannot believe that Stokes would not have taken care to ask Boyd toinform Edwards of his whereabouts. Similarly, with the overhanging re-placement threat, I cannot conceive that Boyd would not have relayedthe message to Edwards, as he testified he did and as he had done withsimilar messages in the past. Moreover, Mrs. Stokes credibly testified thatshe had telephoned the job and left the same message, and it seems moreprobable than not that it was transmitted to Edwards.'Io I recognize that the fact that Carterette was hired tends to indicatethat Edwards had in fact received no message about Stokes; the argu-ment would be that it is unlikely that Edwards would go to the personalIt therefore follows that Stokes was entitled to rein-statement when he returned at noon on Monday.'"' In-stead of putting Stokes to work, Edwards required himto secure a medical excuse. The testimony shows thatRespondent does not ordinarily, in such circumstances,insist on such a precondition to returning to work.Stokes testified, without contradiction, that Edwards ex-plained to him that the unusual requirement was imposedby "some vice presidents or presidents of Daniel [whowere] down at the time." It would appear, accordingly,that the imposition of this extraordinary requirementupon a striker who was entitled to reinstatement to em-ployment should be deemed violative of Section 8(a)(1)of the Act. it2 In effect, Stokes was unlawfully suspend-ed or discharged from about midday on March 17 untilhe was returned to work at some time in the morning ofMarch 18.The complaint also alleges that Respondent unlawfullyrefused to hire Boyd at the DuPont site on July 23.Boyd testified that Tim Watson, a DuPont employee,told him in July that DuPont was hiring ironworkers.Boyd went to the site on a Thursday, where he metWatson's brother George, who was also applying foriron work. A personnel man named Larrimore told Boydto fill out an application and to return on Monday, whenthe hiring would be done. Boyd did so, listing on the ap-plication his prior employment.Boyd came to the main gate of DuPont at 7 a.m. onMonday; about 100 applicants for work were present.Larrimore called out 20 or 30 names for employment, intwo stages, including the name of George Watson, whowas not present. Boyd was not called. At one point, ac-cording to Boyd, before Larrimore called out the secondgroup, Boyd asked him "You've got my application?"and Larrimore replied, "Yes, if you filled one out we'vegot it."effort of employing a replacement for Stokes, and also cause the replace-ment such potential trouble and disappointment, if he had indeed beennotified of Stokes' intention to return. This argument has forced, and, ifaccepted, would not only result in discrediting Boyd on the present issue(as to whether he notified Edwards about Stokes). but would also castdoubt on Boyd's other testimony. After studied deliberation of this diffi-cult issue, I am inclined to think it likely that Boyd did tell Edwardsabout the reason for Stokes' absence and his intention to return, and thatEdwards retained Carterette as a standby in the event that Stokes did notreturn as promisedI should note again that I am working on the assumption. favorable toRespondent, that Carterette was the person to whom Edwards referredas Stokes' replacement. The testimony about the replacement for Stokesis rather peculiar. Edwards testified that the (unnamed) replacement hehired for Stokes worked only I day and then "was out sick." "Threedays later," Edwards called the replacement "to find out what was histrouble and he said that he could not work, and he would not be back."Since Stokes had already returned to work by the time of that call, it isdifficult to understand why Edwards would have bothered callingStokes' alleged replacement. The matter is complicated by the fact thatG.C Exh. 12 shows that Carterette was not terminated until April 2. Itmay be that Carterette was not hired to replace Stokes.'I' An alternative theory might be that, assuming Carterette was hiredas a replacement for Stokes, it was only on a temporary basis. Thatwould seem clear from the fact that Edwards told Stokes that he couldreturn to work if he secured a medical excuse Accordingly, since Stokeswas not permanently replaced, he was entitled to reinstatement withoutcondition162 I see no basis for concluding that Sec 8(a)X3 was also violated.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Watson's brother told Boyd subsequently thatWatson was called a week later to go to work, andGeorge himself thereafter confirmed this to Boyd. 63Boyd testified that George Watson had been an iron-worker for "not over four years I would say," while hehimself had been in the trade "[o]ff and on fourteenyears."J. B. Larrimore, Jr., is the services manager for Re-spondent at DuPont, in charge of accepting applicationsfor work. He testified that hiring is done by engaging in-dividuals who apply "at the gate" after requisition hasbeen issued; he does not, except in extraordinary cases,examine applications already on file for the purpose ofcontacting prior applicants. He indicated at the hearingthat thousands of applications were received from 1979to September 1980. Larrimore testified that he keeps theapplications on file "[m]ainly because I've been told toby the home office," and also because "occasionally ifwe need someone and there is nobody at the gate" hewill examine the applications. 264Larrimore did not, however, say very much aboutBoyd's testimony. He knew of Boyd only recently, assomeone who had filed a charge. He acknowledged thatBoyd's application was, indeed, in his files. He testifiedthat when he had hired ironworkers in July, he hadtaken applications from those at the gate who had notfilled them out before, and he "told them that if therewas anyone that has already filled one out to give meyour name and I will see if I can find your application.And then I would pull those."Larrimore did not remember Boyd speaking to him.He was not asked about Boyd's testimony that GeorgeWatson was hired by a telephone call originating fromDaniel DuPont, but his testimony, as set out above,would accommodate the use of such a procedure fromtime to time.General Counsel's Exhibit 7, a record of hires atDaniel DuPont, shows that on Monday, July 21, a totalof 17 employees were hired, including II in the iron-worker classification. The exhibit further shows that a"G. P. Watson" was hired as an ironworker on July 28,as were, on that day, other employees in that category.Here we have evidence that Boyd, an experiencedironworker, filed an application, presented himself at thegate at the appointed time, specifically identified himselfto Larrimore as having filed an application,z65and thenstood listening as the name of George Watson, who wasnot even present, and whose application had earlier beenfiled simultaneously with Boyd's, was called out.Watson had been an ironworker for "not over fouryears I would say"; Boyd had been at the trade "[o]ffand on fourteen years," including, as his application pre-sumably disclosed, operating his own business for a fewyears and having worked for Respondent at Hercofina,Diamond Shamrock, and in Surry, Virginia. Given Larri-1sI Respondent did not object to this hearsay testimony. When not ob-jected to, such testimony is entitled to consideration.is4 Counsel for Respondent represented at hearing the existence of anEEOC requirement relating to keeping records for at least 1 year.161 As noted, Larrimore confirmed that he would have asked for theidentity of those who had already filed applications, so that he could gettheir applications from the files; and he testified that, as of the hearing,Boyd's application was in the files.more's testimony that hiring is normally done at the gate,the failure to even afford Boyd an interview in these cir-cumstances is simply inexplicable.' 66 Since Boyd wasgood enough to have been hired at Hercofina, his addi-tional experience there should at least have qualified himto be interviewed at DuPont.I can only conclude that this deliberate snub of Boydmust have been related to the fact that, as his applicationpresumably showed, he had worked at Hercofina, wherethe walkout had occurred. That other Daniel sites hiredformer Hercofina employees does not mean that DanielDuPont chose to do so, and, in the absence of any expla-nation by Respondent for this refusal to even consider aqualified applicant, I conclude that the reason must befound in the fact of Boyd's association with the Herco-fina job. I find, accordingly, that Respondent violatedSection 8(a)(3) by refusing to employ Boyd at DanielDuPont on July 21.e. Ernest GelegonyaErnest Gelegonya began work at the Hercofina site inJanuary 1970. In March 1979, he resigned, but returnedto work there in October 1979. He was laid off on thefollowing June 27. Gelegonya was a maintenance mill-wright who worked in a crew of about six millwrightsand five pipefitters and helpers.Gelegonya picketed from the beginning to the veryend of the walkout, and he signed a card and passedaround others at the Sunday meeting in the park.Gelegonya was transferred from the "A" line shop tothe "D" line shop in April or May 1980. Soon thereafter,his new foreman, Clifford Webb, asked him and someother employees, "What in the world would you allwant a union for?" A few days later, Webb stopped Ge-legonya and put the same question to him. On both occa-sions, Gelegonya replied that since he was not allowedto talk about the Union on the job, he could not under-stand why Webb was authorized to do so.'67Gelegonya also testified that around the early part ofJune his working partner, and then Gelegonya, wascalled into the foreman's office to speak to one EmmettGeorge, who introduced himself as "Bill Johnson's assist-ant" and a "trouble-shooter for Daniel," who "came outof retirement to come down there and find out what ourproblems were and see what could be done about them."While George made no reference to the Union, Gele-gonya offered that he thought the Union could helpobtain benefits, and George said that "agreements couldbe reached without a third party."The complaint alleges that George was an "agent" anda "supervisor" of Respondent. The answer denies the al-legations of the pertinent complaint paragraph with re-spect to George and another named individual "on thebasis that the complaint does not contain specific infor-mation to determine whether they were supervisorss16 Larrimore testified that after names are called out the applicantsare then interviewed by foremen.167 These conversations are alleged to violate Sec. B(a)(l). Webbdenied having ever conversed with any employee about unions, but I be-lieved Gelegonya, and I conclude that Respondent thereby engaged incoercive interrogation.608 DANIEL CONSTRUCTION COMPANYwithin the meaning of the Act at the time material to thecomplaint." The answer does not deny the status of"agent," and the circumstances make it clear that Georgewas authorized to act on behalf of Respondent.The complaint alleges that in the "latter part of March1980," George "[slolicited ..grievances to discourage[employee] support for the Union." While Gelegonya putthe date in early June, this discrepancy is not material-Gelegonya was the only witness to testify about George.George did not testify, and there is no reason to disbe-lieve Gelegonya. I agree that George's solicitation wasunlawful; his offer to "see what could be done about"employee problems and his assurance that "agreementscould be reached without a third party" were clearly de-signed to hold out the promise of benefits and thus toblunt the Union's forward thrust which, in June, mayhave been seen as menacing. 118 I find the violation as al-leged.On June 27, Gelegonya and two pipefitters from an-other crew were told by Foreman Webb about theirlayoff. There were, according to Gelegonya, millwrightsin his crew who had been hired since the strike and whowere not laid off on June 27. The evidence shows that inJanuary 1978, when Gelegonya had been looking forother work, Superintendent Johnson had, at the requestof Gelegonya, written a recommendation praising him as"highly skilled in the Millwright craft" and an "honest"and "very reliable" employee. The evidence also showsthat Gelegonya had been a supervisor for Daniel until1976, when he was demoted for a rule violation of somesort.Foreman Webb testified that he was directed by thesuperintendent on June 27 to submit three names forlayoff. He chose Gelegonya "[b]ecause he had less se-niority, or less than my crew, because he had only beenwith me for about 3 months ...and I couldn't lay offthe other guys because they were as good as he was."He also described a somewhat uncooperative attitude onthe part of Gelegonya, otherwise a "good worker," par-ticularly when he was ordered to work on the line ratherthan in the shop and when he was asked to work over-time, and said that some other crewmembers "reallydidn't like to work with him." However, Webb seemedto make clear that the essential reason was Gelegonya'slack of crew seniority together with the fact that hiswork was not superior to the more senior "crew mem-bers." 16I do not find persuasive evidence of discriminationhere. While Gelegonya's long association with Respond-ent suggests that there would have been, in the ordinarycourse of human affairs, some natural sympathy towardhim, that would have been lessened by the fact that hehad quit employment for 7 months in 1979. Webb's testi-mony about the role played by seniority is not necessar-ily inconsistent with that given by Johnson and someother employer witnesses; Webb seemed to be sayingthat seniority was the controlling factor when other con-'l The Union filed its election petition on June 6.109 Webb also picked welder Buddy Suggs because "his work justwasn't satisfactory with me" and Julius Brock, a pipefitter, because hiswork function had practically "disappeared " Neither man is alleged tohave been subjected to unlawful discrimination.siderations were equal. That he paid little attention tooverall, as opposed to crew, seniority is suggested by thefact that selected for termination together with Gele-gonya were pipefitter Brock, whose tenure began in No-vember 1971,170 but who had only been with Webb for"[m]aybe 4 months, 5 months," and pipewelder Suggs,who had been employed since September 1979, butunder Webb for only 4 or 5 months. Gelegonya's testi-mony that there were millwrights on his crew who hadbeen hired "since the walkout" was not directly chal-lenged; if there were such employees, however, theymay have had slightly more seniority on the crew thanGelegonya; the record does not tell me otherwise."I also note, for what it may be worth, that, accordingto Johnson's April 18 layoff list, Gelegonya had beennamed as second choice by his then-foreman, William-son, but was not laid off (Williamson's purported firstchoice, Holloman, who was let go, is not alleged as adiscriminatee). 172 In addition, while Webb was evasiveand defensive about all subjects concerning the Union,employer meetings, and conversations with employees,he seemed more comfortable when he spoke of the rea-sons why employees were chosen for layoff.The foregoing analysis, together with the fact that Ge-legonya's union activities were no more prominent thanthose of other employees, leads me to conclude that theallegation as to him requires dismissal.f. William S. Wi'llettsWilliam Willetts worked at the Hercofina site foralmost 2 years,'73and, as well, for Respondent at othersites for another 8 years. He was a millwright and pipe-fitter working with a crew of seven other pipefitters whoperformed construction work.Willetts picketed during the walkout, attended theunion rally at the park, and signed a union card there.About 2 days before the March walkout, according toWilletts, Superintendent Johnson asked him what hethought about the imminent walkout. Willetts said hewould not cross a picket line and he thought "the boyshad a legitimate gripe." A few days prior to the June 27layoff, Johnson purportedly asked Willetts if the employ-ees really needed a spokesman and whether he was"going to have a part" in the upcoming union election.Willetts replied that he would see through to the endanything that he began and that the employees needed aspokesman.On the basis of the foregoing testimony, the complaintalleges that Johnson coercively "interrogated ... em-ployees concerning their union activities and sympa-thies."7I0 See G.C Exh. 12.71 The fact is that G.C. Exh. I I, which purports to show all hires atHercofina between January and November 1980, does not indicate thatany millwrights were hired between March 17 and June 27. While I havesome doubts about the accuracy of this and other stipulated exhibits, asnoted elsewhere, it seems probable that Gelegonya was simply mistak-en-I doubt that he would deliberately lie about a matter so easily dis-proven.'1" When asked if he had ever received compliments about his work,Gelegonya replied, "Never."I3 According to G.C. Exh. 12. since August 14, 1978.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson was asked at the hearing if he had put anyquestion to Willetts "as to whether he would vote for aunion or as to whether he would vote for a walkout"; hesaid he had not. He testified that, as with all his employ-ees, he spoke to Willetts once or twice a week as amatter of course.Willetts was one of the less imposing employee wit-nesses, but I was of the impression that he told the truthabout these encounters with Johnson. The questioning ofJohnson at the hearing, moreover, did not result in evensubstantially approximate denials of Willetts' allegations,and I would be hard put to conclude that material por-tions (such as what Willetts "thought" about the possibil-ity of a walkout, and whether the employees reallyneeded a spokesman) stand contradicted. Accordingly, Iaccept the testimony of Willetts and find the alleged vio-lations. 17 4On cross-examination, Willetts was asked by Respond-ent about any discussions of "the Union" with ForemanCurtis Courtney, and he replied, "I talked to him about itand he told me I could get laid off if I participated in it.... [H]e was strictly against it, if you talked about theUnion. He didn't want to talk about it." The complaintcontains no allegation corresponding to this testimony,but Foreman Courtney was asked about it, and he re-called no such conversation.While the issue was thus sufficiently litigated to permita finding that Respondent thereby violated the Act, I amdubious about the value of Willetts' testimony on thisscore. It is quite surprising that such a conversation wasnot reflected in Willetts' affidavit and, thereafter, thecomplaint. Willetts gave varying dates for the conversa-tion, some of which were improbable-twice he placed itprior to the walkout; it is unlikely that "the Union"would have been the subject of discussion at that time. Ishall therefore make no finding of violation on this testi-mony.Willetts was laid off on June 27, along with two pipe-fitters in his crew. His foreman, Courtney, told Willettsthat he "gave the man a list of names and he said, youknow, he said my name, he didn't pick none of thenames, that they were picked from up front, you know."Willetts testified that he was the only member of his con-struction pipefitter crew who performed millwrightwork, and he was required to perform such work two orthree or more times a month. However, there are, hesaid, "a right good many" millwrights in the mainte-nance department at Hercofina. Willetts also testifiedthat prior to the layoff, the construction employees"knew that a layoff was coming."Foreman Courtney said that he was told to pick threepipefitters for layoff.175He chose Willetts, who had'17 1 note that Willetts testified on December 2, 1980, and Johnson onJanuary 6, 1981. Respondent had ample time to prepare precise questionsto pose to Johnson.'75 As earlier indicated, Johnson's June 27 list describes Courtney andthe other 15 supervisors shown thereon as "maintenance supervisors."Willetts seemed to regard himself as a member of a "construction" crew,and Courtney, who did not appear as a "maintenance supervisor" on theApril list, seemed to testify that he is really more involved in construc-tion than in maintenance. The other evidence on this subject of whethera clear distinction exists between the two functions is equally confusingbeen in Courtney's crew for "maybe I year, maybe alittle longer," because "he had less experience for onething, and he couldn't do the work that we were goingto do."'76 As to the first reason, all of the other pipefit-ters in the crew were more experienced and had moreseniority, and Willetts was not "as qualified." As to thesecond, Willetts had told Courtney that he had "bad legsand ...couldn't climb," and, despite the fact that "highline" work constituted 80 percent of the job, Courtneyhad "had to find work on the ground for him." Willettshad not, however, actually refused any climbing assign-ment, and he did perform some low-level climbing.Courtney also averred that Willetts resisted overtimework.Courtney denied having said that the "front office"had selected Willetts; he said that, in response to Wil-letts' question about the reason for the layoff, he hadtold Willetts that "we just had to lay off three people."On cross-examination, Willetts conceded that "some-times I did" complain about working in the air, due toleg problems, but he maintained that he "done the job."He denied on cross-examination that he had less pipefit-ter experience than the other employees, but agreed thathe had less seniority on the job than "some" of the em-ployees he worked with.I find the evidence inadequate to sustain the complaintas to Willetts. Willetts engaged in no extraordinary unionactivity, although he did, as found above, make his senti-ments clear to Johnson shortly before the layoff. None-theless, the reasons Courtney advanced for choosingWilletts were at least partially corroborated by the latter.Willetts' length of service at Hercofina was not remark-able; employee Reason, laid off on June 27 with Willetts,had worked there over 5 years, and employee Hilburn,also then laid off, was hired 3 days before Willetts inAugust 1978. The principal argument favoring the reten-tion of Willetts seems to be his millwright skill, but it ap-pears that he functioned as a millwright only occasional-ly, and there were many millwrights on the project.There is no reason to believe that, absent Willetts' unionactivities, he would have been retained on June 27.On the foregoing reasoning, I shall recommend dis-missal of the Willetts 8(a)(3) allegation.g. Donald H. RouseDonald Rouse, a pipewelder, worked at Hercofina fora total of 13 years until his termination on June 27.Rouse had apparently begun work at Hercofina in the1960's. He quit twice around 1973 and 1974 in order toengage in a seasonal fishing venture, and came backtwice. He quit again around 1977 in anticipation of alayoff. He had been laid off previously, perhaps 4 or 5years prior to the hearing. According to his calculations,he was the third most senior welder, out of 8 or 10 ofthem, at the time of his layoff on June 27, counting fromhis last employment. 1 771"6 The others chosen were James Hilburn and Gorman Reason, nei-ther of whom is named in the complaint as a discriminatee. Courtneythought that Hilburn had been employed for "probably 5 years" andReason for perhaps "3 or 4" years. G.C. Exh. 12 shows that Hilburn hadbeen hired, like Willetts, in August 1978, and Reason in May 1975.i7T Which G.C. Exh. 12 shows as April 10, 1978.610 DANIEL CONSTRUCTION COMPANYRouse picketed during the strike. While on strike, heresponded to a call from his foreman by saying that hewould not cross a picket line to come to work. He alsoattended the union meeting in the park on Sunday; hedid not, however, sign a union card.When Foreman James Taylor told Rouse, welderWest, and pipefitter Kinlaw on June 27 that they hadbeen chosen for layoff, Rouse asked why he had been se-lected over employees "with less seniority and less expe-rience," particularly a less senior and less skilled weldernamed Shiver who had at some time "cussed his fitterout," but Taylor would not say. Rouse testified that,during a shutdown a few months before the layoff, theplant engineer had specifically expressed his appreciationof "the fine job you are doing." and other superiors hadalso complimented his work.On the day of his layoff, Rouse was offered two jobs,one in Richmond; Rouse rejected the offers. At the timeof the hearing, he was employed by Respondent inHopewell, Virginia, a job he got "on my own."Respondent did not present Foreman Taylor as a wit-ness. This was not an oversight. On brief, Respondentstates that it chose not to do so because "it is believedthat Rouse's claim is spurious." The logic of that asser-tion might lead one to conclude that in all cases in whichit did present testimony, Respondent believed that theclaims are genuine.A meaningful inference must be drawn against Re-spondent for its failure to have Foreman Taylor testify.Since Respondent made no motion at the close of theGeneral Counsel's case to dismiss Rouse's (or any other)claim for want of a prima facie case, it must have as-sumed that such a case had been made out. The failureto call Taylor despite the fact that it called all other rele-vant foremen (as well as some witnesses whose contribu-tions were decidedly marginal), despite the fact that itbecame obvious at the hearing that the authenticity ofJohnson's lists was being scrutinized, and despite the factthat Respondent had apparently concluded that a primafacie case existed as to Rouse, inevitably gives rise to theinference that Taylor had something to say which Re-spondent did not want the Board to hear.It remains uncontradicted that Rouse had been steadilyemployed at Hercofina for the prior 26 months, and forsome 10 more years in addition; that five or eight otherwelders with less seniority than Rouse were spared whenhe was laid off; that his foreman had refused to tell himwhy he had been selected for layoff; that his work hadbeen the subject of expressed appreciation by a numberof officials only a few months before the layoff;'78thathis work was, particularly, a "whole lot better" than theless experienced and ill-tempered Shiver with whom hehad worked; and that he "work[s] hard," he does "what-ever they tell me to do," and his superiors do not haveto "get on me for anything."The evidence also shows that Rouse picketed duringthe strike, told his foreman that he would not cross thepicket line in order to return to work, and attended theunion rally in the park (a circumstance which, I infer18s While Rouse said that Superintendent Johnson's compliments werepaid to everyone, he did not make the same qualification about the praiseof Foremen Taylor and Pierce and plant engineer Noffsinger.from the other evidence in this case, Respondent maywell have known about). Without any contradictionwhatsoever, it seems to me that this aggregation of factsgives rise to a prima facie case of unlawful discrimina-tion, 79 and that, in the particular context of this hear-ing, in which it otherwise testimonially responded tocases not materially stronger than Rouse's, Respondent'sfailure to present the testimony of Foreman Taylor orany other witness to even articulate a reason for choos-ing Rouse, fairly gives rise to the inference that Taylor'stestimony would have been considerally more harmfulthan helpful to Respondent. I therefore conclude that theevidence preponderates in favor of finding that the selec-tion of Rouse was violative of Section 8(a)(3) and (1).B. The Discharge of Phillip L. CobbThe case of Phillip Cobb presents a somewhat differ-ent issue for this proceeding-a claim that Cobb was dis-charged on a pretext, rather than discriminatorily laid offin a group context. He also figures in some 8(a)(1) allega-tions.Cobb had worked as a maintenance electrician on the"C" and "D" lines at Hercofina for almost 6 monthswhen he was discharged on April 7. He had been at thetrade for some 12 years. Cobb participated in the picket-ing and signed a card at the meeting in Hugh McRaePark.A day or two after the strike ended, Foreman Costontold Cobb that he "didn't want anybody running theCompany down or talking Union at any time on thejob"'80 and "that if there was a union voted in that wewould probably none of us have jobs." He also askedCobb's opinion of the Union; Cobb said he did not wantto discuss the matter. The complaint asserts that Re-spondent thereby "promulgated an unlawful no-talkingrule to prohibit its employees from engaging in union ac-tivity" and also "threatened its employees with loss ofjobs."As previously noted Coston freely admitted speakingto "all the employees" about the Union, although heplaced the conversations in "[m]aybe April or May." Hesaid that he told each one "it could affect their job, andit could affect my job," and, in explaining this to the em-ployees, he told them the Union "[c]ould affect their re-lationship with me, as far as them coming to me andtalking about their problems. It could affect their pay,their raises." He also told the employees that "there wasa no-solicitation rule posted on the bulletin board for theUnion ...." He denied having told any employee that"it would not do them any good" to join the Union, orthat "they would lose their jobs if they supported theUnion," and answered "I don't think so" to a questionabout whether he had "issued a rule to the members ofyour crew that prohibited them from talking on the job."Both Cobb and Coston projected personal images ofsincerity, and their demeanor provided no basis forchoosing between them. The candor of Coston's volun-tary concessions about what he did tell employees is aI9 Cf. McDonnell Douglas Corp. v. Green, supra.180 Cobb was cerain that Coston said "on the job,"611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint in his favor. Still, on reconsidering Coston's testi-mony, it appears to me that he was inclined to be some-what defensive. Thus, although he originally testifiedthat he "spelled out" to employees that the Union "couldaffect their pay, their raises," on later examination hewould state only that he "may have said that." Givenwhat Coston admittedly told employees (which itself isviolative of Section 8(a)(l)), I think it quite possible thathe went as far as Cobb says he did. I therefore concludethat Coston promulgated an unlawful union gag rule,'81threatened Cobb with probable plant closure, and, aswell, coercively interrogated Cobb.Around the end of March, on a Monday, Paul Durbin,who occasionally acted as a substitute foreman forCoston, asked Cobb (in the presence of Coston, who hadjust returned from a vacation) if he had "made [his]meeting Sunday"; there had been a union meeting thepreceding day. Cobb said no. Durbin then asked if Cobbhad sent a representative; Cobb said that he was not al-lowed to discuss such subjects on the job. The complaintalleges that Respondent, through Durbin, "[i]nterrogatedits employees concerning their union activities and sym-pathies."Durbin's supervisory status is contested by Respond-ent. Durbin testified that he is a maintenance mechanicwho occasionally performs as a detail foreman, with re-sponsibility to "make or keep up the work plan ...issueout various work orders and attempt to see that the nec-essary jobs got done during the day." Durbin did notdeny that the alleged incident occurred. There is no sub-stantial evidence that detail foremen are vested with thefull panoply-or, indeed, any-of a regular foreman'sreal' authority while serving in such a capacity. As earlierindicated, a number of the alleged discriminatees servedat various times as detail foremen, and I doubt that theyacquired any true supervisory stature in the eyes of theirfellows. Moreover, the evidence shows that Durbin wasnot acting as a substitute foreman when he inquired ofCobb about attendance at the union meeting.The General Counsel argues that "Coston's presencemakes out the violation," citing Intertherm, Inc., 235NLRB 693 (1978). In that case, an employee told an-other that the latter could be discharged for wearing aunion emblem, and a supervisor, in attendance, "not onlyfailed to repudiate Caleco's comment but responded to itby telling the employee to remove his insignia." It wasfound that the supervisor thereby "ratified Caleco'sthreat and indicated that Caleco's views were also thoseof management."The present situation is quite different. Coston didnothing which appeared to be supportive of Durbin'squestions. That Coston, as the General Counsel argues,"failed to rebuke or disavow Durbin's action" is immate-rial. A supervisory rebuke to one employee for question-ing another about a union meeting might itself violateSection 8(a)(1). A disavowal of an interrogation wouldhave been a difficult thing to formulate-somethingalong the lines of "He's asking the question, you under-stand, not me," a truth hardly necessary for Coston to181 I note, as to this allegation, that Coston did not squarely deny it.He was only asked quite broadly if he had issued a rule to his crew mem-bers "that prohibited them from talking on the job."point out to Cobb. Daringer Mfg. Company, 201 NLRB622, 625-626 (1973), indicates that neither protest nordisavowal was necessary in these circumstances. I woulddismiss this allegation.On an uncertain date before he was terminated onApril 7, Cobb received permission from Coston to attendhis son's music recital. When he left about 2 p.m., Cobbsigned his timesheet and, as he went hurriedly throughthe gate, failed to sign a register there; the guard yelledto ask where he was going "and something about signingout," and Cobb replied that he was leaving and hadsigned out in the shop. Cobb had had some sort of run-inwith the guard before, and he "avoided the guard" asmuch as possible. When Cobb returned to work the nextday, Coston asked why he had not signed out at thegate, and Cobb replied that he did not know it was re-quired and that he thought it sufficient to sign his time-sheet. He also said that he thought the guard was "has-sling" him. Coston told him to sign at both places thenext time.A week later, said Cobb, Coston asked Cobb to gooutside with him. Once there, Coston asked if Cobb re-membered failing to sign at the gate. He then told Cobbthat he "was not firing" Cobb, but that he "just got tolet you go." Cobb asked if his work was the problem,and Coston said it was not.Coston testified that he "fired" Cobb on April 7 forseveral reasons. About a month before the discharge,Cobb had failed to take a safety precaution and therebyendangered another employee. Cobb "daydreamed a lot,he walked around in a daze, his mind was not on thejob." His workmanship was sometimes "poor." Most im-mediately on the "Thursday" before his Monday dis-charge, when Cobb had gone to his son's recital, he hadrefused to sign out at the gate, a required procedure, andhad had harsh words with the guard. When the guardreported this incident to Coston, on either Thursday orFriday, he consulted Bill Johnson about Cobb as soon ashe could get together with him, on Monday morning,and they agreed that Cobb should be terminated.The termination slip given to Cobb recites only"workmanship" as the cause of dismissal.'82Moreover,Coston was almost certain that the discharge followedclosely upon the heels of the encounter with the guard,but Cobb testified that a week or more went by beforehe was abruptly terminated. Cobb was the first personever fired by Coston in the 5-year supervisory career ofthe latter.There is much confusion in the record about the dateof the guard incident and the amount of time whichelapsed between that encounter and Cobb's discharge.My own process of deduction leads me to think that theincident did not occur on Monday, March 31, as Cobbultimately testified, but more likely on Tuesday orWednesday of that week.'83 While the delay in firing*82 For reasons unknown, both parties appeared to be reluctant to putthe slip into evidence.I83 It appears, from the combined testimony of Cobb and Durbin, thatDurbin's questioning of Cobb, discussed above, must have taken place onMarch 31, and since that happened, according to Cobb, at or about 4p.m., he obviously was not at the recital on that date. At one point in histestimony, Cobb thought that the guard incident occurred on a Wednes-day.612 DANIEL CONSTRUCTION COMPANYCobb is curious, it is not necessarily damning, in view ofthe fact that no intervening union activity occurred andin the light of Coston's testimony that he had some diffi-culty getting together with Johnson.I entertain suspicions about this case, but I do not be-lieve that they can be elevated into proof of an unfairlabor practice. The work deficiencies alluded to byCoston were corroborated in some meaningful ways byCobb, at least to the point at which it may be said thatCoston had a reason to suspect the existence of deficien-cies. Cobb conceded that there had been some problem,within a month of his termination, about failing to "lockout" an electrical device on which Cobb and anotheremployee were working. While Cobb denied any error,it appears that the other electrician had blamed Cobb,and the latter conceded that Coston had "mentioned" theincident to him. At the hearing, Cobb volunteered some-thing that Coston did not refer to-that when Coston re-turned from his vacation in late March, he told Cobbthat another foreman had "claimed that I was goofingoff," a claim also assertedly denied by Cobb to Coston.Finally, the guard incident is arguably more than a"mere failure to sign out at the gate," as the GeneralCounsel puts it on brief. Cobb obviously refused to stopand speak to the guard or to obey his order to sign out,sufficiently provoking the guard so that he called Costonto complain. 184Although Cobb had apparently received no writtenwarnings about any transgressions, the record shows thatRespondent let the employees know that a safety viola-tion, such as Coston might have reasonably thoughtCobb had committed a few weeks earlier, was an imme-diately dischargeable offense. While Coston testified thathe was willing to give Cobb another chance after that in-cident, one can see that the asserted complaint thereafterby a foreman about Cobb "goofing off," and then theguard incident, could lead Coston to promote the dis-charge of Cobb, an employee with less than 6 months'tenure.One could also see that Cobb's appearance at the park,the incident with Durbin on March 31 which suggestedCobb's partisanship, and Coston's plain opposition to theUnion might have combined to trigger the discharge. Ihave also taken into consideration Cobb's testimony thatCoston told him on April 7 that he was being "let go"but "not fired" and that his work performance was notthe cause, and his testimony that in a subsequent tele-phone call Coston had said he "did not think" thatCobb's union activity was responsible for the discharge.It seems likely to me that Cobb's memory of these excit-ing situations may be overheated here. I doubt thatCoston would have made such equivocal remarks if hehad been involved (as he would have had to be) in anunlawful conspiracy to weed out a union adherent-Coston seemed too intelligent for that.'85184 Cobb testified that he did not know of the need to sign out at thegate, and that he so told Coston. Since Cobb also testified that he had leftearly on one other occasion, one would assume that he should have beenthrough the early-leaving sign-out procedure before.18s Although the termination slip cites only "workmanship," Cobbhimself concedes that the first thing Coston referred to on April 7 wasthe guard incident.Accordingly, and not without doubt, I conclude thatthe allegation as to Cobb should be dismissed. In so con-cluding, I have taken into account that Cobb's case-thedischarge of an established employee for asserted mis-conduct-has no parallel in the complaint and appears tobe at odds with the course of conduct mapped out byRespondent at DuPont and Hercofina.C. Other AllegationsI. The allegation of surveillance by BanksThe complaint alleges that Bob Banks, vice presidentfor industrial relations of Respondent's parent company,and an unidentified individual engaged in unlawful sur-veillance of union activities. Sammy Smith testified thaton the Friday of the March picketing at Hercofina hesaw Banks and two others drive up in a car. Banks at-tempted to convince some employees to return to work.One of Banks' companions, sitting in the car, took pic-tures of the picketers and their signs. Donald Rouse testi-fied that during the Thursday picketing he saw a man re-sembling Banks walk out of the gatehouse "and it lookedlike he was taking pictures of us out on the road."Banks testified that "at one time" Respondent wascontemplating legal action to keep the gates cleared, andhe "remember[ed] seeing some [photographs] being takenfrom the front gate area out towards the street ...but Iwas not involved in taking any photographs."It is clear that Respondent was responsible for the pic-ture-taking. It has not been established that those circum-stances which might justify such conduct were presenthere. See, e.g., Glomac Plastics. Inc., 234 NLRB 1309,1320 (1978), and cases cited. Nor does the fact that somepicketing employees seemed to invite coverage by mediacameramen to lessen the intimidation that other, morediffident, employees might have felt at being photo-graphed by agents of Respondent at a time when no ob-jective reason for such action was apparent. I find thatRespondent engaged in unlawful surveillance, ascharged.2. The 8(a)(l) Holloman-Webb allegationCharles Holloman, a millwright mechanic at DanielHercofina, testified that sometime between March 14 andApril 18, the day on which he was laid off, ForemanClifford Webb (not his own supervisor) came to the tableat which Holloman and another employee were workingand said that "Daniel had 107 jobs and if they lost one,they would still have 106, and that if the Union got inthere that Daniel would be out at Hercofina." Webbdenied having uttered such a remark. Holloman made avery good impression; in matters such as this, Webb didnot. I conclude that Webb uttered a threat of loss ofjobs, as alleged in the complaint.3. The Banks meetingsDuring the strike, Bob Banks came to Hercofina withsome other Daniel officials and made an effort to end thestrike. Beginning on March 17, when the strikers re-turned to work, Banks and Ted Johnson, vice presidentof Respondent, held a series of meetings with small (20613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor so) groups of employees, extending over "6 or 8,maybe 10, days." The complaint asserts that on March17 and 18, Banks and/or Johnson, at these meetings, ut-tered threats of closure and loss of jobs, informed em-ployees of the futility of selecting the Union to representthem, and unlawfully solicited grievances from them.Both sides presented an abundance-indeed, a surfeit-of testimony about the content of these meetings. Asoften occurs in matters of this sort, the testimony, evenby witnesses on the same side, was confused and contra-dictory. The problem is exacerbated by the likely factsthat many of the employees did not recall which meetingthey attended, that no two meetings were alike, that theemployees were excited by the events of the recent past,and that testimonial condensation resulted in distortion.In addition, some four more series of meetings occurredafter the initial round and prior to the election, whichundoubtedly contributed to the confusion. It follows thatno clearly limned picture of the meetings of March 17and 18 (the only dates referred to in the complaint)emerges.One central issue here relates to testimony by someemployees that Banks spoke of Respondent canceling itscontract with Hercofina if a union was selected. As willbe seen, something was said about the severance of therelationship, but how it was said, and in what context, iscontroverted.Banks testified that during the week of the strike, hehad told the employee spokesmen that when the employ-ees came back to work, "we would be glad to meet withthem in small groups and see what they had to say."'86In line with this "open forum" approach, Banks testifiedthat the format employed at the meetings was merely tobegin them with some innocuous remarks, and thenthrow the meetings open to employee questions. Otherwitnesses seemed to testify, however, that Banks andJohnson made substantial remarks before questions weretaken.It is not easy to ascertain the procedure followed ateach meeting. I conclude from all the testimony, howev-er, that Banks and Johnson made a more affirmativepresentation than Banks testified to.'87For example, Re-spondent's witness, M. A. Moore, said that Banks stated,speaking of unionization, that "it was to the best interestof Daniel that it would be to leave it like it is rightnow." While this statement could have been in responseto a question, it is difficult to imagine an employeeasking such a question as "Do you think a union wouldbe beneficial or not?" Although Banks denied havingused notes, General Counsel's witness Roger Johnsontestified that Banks referred to notes on a clipboard, andI doubt that Johnson's recall of that detail was errone-ous. Employee Harold Caposto testified, without contra-diction, that, on the morning of March 17, Superintend-ent Johnson appeared in his shop to ask the employees to:se Larry McDowell, the only spokesman to testify, said on cross-ex-amination that Banks had offered to talk to "everybody," althoughMcDowell did not receive the impression that a round of meetings wascontemplated. Employee Sammy Smith testified that on March 14, Banksencouraged some of the employees to return to work, saying that "wecould talk if we would come back in."I7' Ted Johnson did not appear at the hearing.hold off signing union cards in order to give manage-ment a chance to tell its "side of the story"; this makes itseem likely that management had something to say. Thepossibility of variance does, however, appear; employeeRouse testified that at his March 17 meeting, Banks"opened the meeting with questions from the employ-ees." It would seem from Rouse's other testimony, how-ever, that this statement does not preclude the likelihoodthat certain prefatory remarks were made.188Whether Banks, as a matter of course, made allusionsat the meetings to cancellation of the Daniel-Hercofinacontract is in question. Banks testified that he made theremarks set out hereafter only in response to employeequestions. He was quite inconsistent about the number ofmeetings in which the question about cancellation of thecontract assertedly arose: first he said it was asked by"some of the people in the groups"; then it was broughtup in "'all" 16 or so meetings; then at "[p]robably 3 or 4meetings;" then "it might have come up more than [at 3or 4 meetings]." Banks was also less than clear aboutwhether he or Johnson ever initiated reference to possi-ble cancellation of the contract. When first asked thisquestion by Respondent counsel, he replied, "I seriouslydoubt that we would because Hercules, who owns Her-cofina, is a very important client to us." To the followupquestion, "So is it your testimony that you did not bringthe subject up," Banks answered "No" (presumablymeaning "Yes").I cannot say, however, that Banks brought up the sub-ject at every meeting; General Counsel's witness Gele-gonya testified that at the early meeting he attended onMarch 17, he could recall "no references to the Union."Accordingly, it may be that Banks primarily mentionedthe subject' in response to employee questions; the testi-mony does make it appear that, as Banks said, rumorswere rife as to the possibility of cancellation of the con-tract.The record shows that, all told, each of the employeeswas called into four or five meetings between the strikeand the election, and undoubtedly many were subject toinfirmities of recall at the hearing, both as to what wassaid and when, and whether it was gratuitously utteredor stated in reply to a question. The testimony of em-ployees Roger Johnson and Harold Caposto is illustra-tive.Although Johnson said that he and Caposto sat next toeach other at a 9 a.m. meeting on March 18, their recol-lection as to the remarks and speaker differed. Johnsonremembered that Ted Johnson did most of the talking,saying "if a union was voted in that Daniel would pullout of the plant," while Banks was "involved mostlywith the evils of filling out" the cards. The strong lan-guage about Daniel "pull[ing] out" was emphasized byJohnson ("Would pull out, it was a very positive state-ment, there was no question what his intention was")188 Banks conceded that he began carrying a blank union card to themeetings. He said he did so only after an employee had asked at an earlymeeting about the effect of signing such a card, and he only exhibited itthereafter, and explained that it was a "legal document," whenever anemployee asked a question relating to cards. Although it is not clear thatBanks routinely spoke of the card thereafter, and not simply in responseto questions, I am inclined to think that he at least did so frequently.614 DANIEL CONSTRUCTION COMPANYeven after he had conceded the accuracy of his affidavitthat Ted Johnson had said that Daniel "only had to giveHercofina 30 days' notice and Hercofina could likewiseback out of the contract with only 30 days' notice" andthat "I recall Hercofina only being mentioned with re-spect to being able to pull out of the contract." (Empha-sis supplied.)Caposto, on the other hand, abjured the word"would," saying that he remembered Banks (not TedJohnson) stating that "Hercofina could drop [the con-tract] if we were to go unionized, that they could livewithout Hercofina, they didn't want to but if they had tothey could leave." Banks "didn't say would, he saidcould."On this state of the record, I think it best to look toBanks' own description of his reply to questions aboutwhether "if the Union came in would ...Hercofinacancel our contract":I said that the contract does give the client, all ofour maintenance clients throughout the UnitedStates, the right to cancel the contract within 30days notice, and they had that right for any reason,that we had to maintain a competitive posture onthis job as we do on other jobs, and if we were nolonger competitive, why they could cancel the con-tract.He further testified that there was no "discussionabout the reason why union work would not be competi-tive in this area," and that after he made such statements,the employees either "understood or let it drop at that."The General Counsel argues, I think correctly, thatBanks' version is itself violative under N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575, 618 (1969). That caseheld that an employer's prediction as to the precise effecthe believes unionization will have on his company "mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably probableconsequences beyond his control ...." While the ruleis normally invoked in cases in which the employer is ac-cused of implicitly threatening to "take action solely onhis own initiative," id. at 618, it has been held applicableto situations in which an employer has made predictionsabout actions which might be taken by customers or sup-pliers in the event of unionization of the employer's busi-ness. Patsy Bee, Inc., 249 NLRB 976, 977 (1980); Hertzkaand Knowles, 206 NLRB 191, 194 (1973); Blaser Tool &Mold Company, Inc., 196 NLRB 374 (1972) (then-Chair-man Miller dissenting on this point).Such a finding is appropriate here. When an employerundertakes to discuss with his employees the highlymeaningful subject of loss of jobs, he treads on delicateground. If an employee asks the question whether aclient, who provides the employer's entire income,would cancel a contract "if the Union came in," and istold that the client has a discretionary right to cancel"for any reason" and would likely exercise that right ifthe company was "no longer competitive," without ex-planation of the latter word, the equation between simplybeing represented by a union and no longer being "com-petitive" is inescapable.Banks did not bother to outline the long sequence ofhighly theoretical events which might be understood bya sophisticated listener as being subsumed in the word"competitive": that the Union, once elected, woulddemand, and actually win from Daniel, benefits so sub-stantial that Hercofina would choose, rather than pay theincreased cost, to cancel the longstanding relationshipbetween the two firms.'89The question-will Hercofinacancel "if the Union came in"-could have been an-swered simply, "I have no reason to believe that Herco-fina will do so." Instead, Banks, believing that rumorsabout cancellation were rampant, chose to give ananswer minatory in tone, ominously pointing to Herco-fina's right to cancel "for any reason," and saying that itprobably would do so if Daniel were not to remain"competitive," which term, left undiscussed, likely meantto the employees "if Daniel were to become union-ized."'90In Gissel, the Court adopted the Board's belief that"employees, who are particularly sensitive to rumors ofplant closing, take such hints as coercive threats ratherthan honest forecasts." Id. at 619-620. Here Banks en-gaged in the "brinkmanship" cautioned against by theCourt, and he failed to "avoid conscious overstatementshe [had] reason to believe [would] mislead his employ-ees." Ibid. In so doing, he uttered a threat "based on mis-representation and coercion," and thereby violated Sec-tion 8(a)(1). Id. at 618. Blaser Tool & Mold Company,Inc., supra, appears to control the issue here. 9IThe complaint further alleges that on March 17, Banks"[s]olicited ... employees' grievances to discouragetheir support for the Union." The evidence relevant tothis claim cited by the General Counsel on brief, and asto which there is no contradiction in the record, is thatBanks asked employees at the meetings what grievancesthey had, the grievances were written down by a man-agement representative, and Banks and Emerson John-son, another management representative, thereafter fur-ther investigated some of the personal grievances and setthem aright.In the situation faced by Respondent, I believe that itwas entitled to inquire about, and attempt to remedy, the"s9 Cf. "[P]etitioner had no support for its basic assumption that theunion, which had not yet even presented any demands, would have tostrike to be heard ...." 395 U.S. at 619. Wilmington Heating Service,Inc., 173 NLRB 68 (1968), cited by Respondent, is a good example ofhow an employer can present a rationalized prediction of the possibilityof losing a customer.190 In Marathon LeTourneau Company. Gulf Marine Division of Mara-thon Manufacturing Company, 208 NLRB 213, 222, where the employerattempted to explain the process of becoming "noncompetitive," theBoard, then-Chairman Miller dissenting, nonetheless found a violation"1I The complaint contains a separate allegation that, on March 17,Banks informed employees "that it would be futile for them to select theUnion as their collective-bargaining representative." I see no differencebetween this allegation and the evidence underlying the one just dis-cussed.I further find, however, that at the meeting attended by Sammy Woodon March 17, Banks stated, as well, that "we've got 207 jobs, he said ifwe lose this job we've still got 206 jobs" Woods, as indicated elsewhere,was a sterling witness, and I accept his precise recall of this detail. Bankstestified in passing that, as of the hearing, Respondent was operating"well over 200 projects."615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances of the employees.192The employees had justended a 3-day, almost unanimous, walkout, successfullyclosing down Respondent's operation. It seems whollynatural and reasonable that Respondent would inquireinto the causes of that disruption, and to remedy thosecauses if possible, in order to avoid a similar impairmentof operations in the future.The practical reason for proscribing promises andgrants of benefits to employees when a union campaignsurfaces is to prevent the interjection of an artificial im-balancing factor into the picture and to allow the em-ployees to compare the union's promises against theirproven experience with the employer (as well as to pro-hibit the display of the "fist inside the velvet glove" re-ferred to in N.L.R.B. v. Exchange Parts Company, 375U.S. 405, 409 (1964)). In the present circumstances, how-ever, Respondent had a very real and pressing reason forasking about grievances-to guard against anotherstrike-and the employees surely understood that clearimperative.'93Moreover, Banks apparently made it plainthat he was throwing no large bones; employee Capostotestified that at his meeting, Banks said, "We are here tolisten to your grievances but not to give you anything,not to give you any benefits we don't plan to give you,we can't afford to give you benefits."Thus, despite the facts that the Union suddenlyemerged as a factor on March 16 and that Banks wovethe Union into his presentation thereafter, I have noreason to believe that the same effort to mollify the strik-ers and resolve their problems would not have beenmade in the absence of the Union. In this respect, the sit-uation is much like that in American Spring Bed Manufac-turing Co., d/b/a American Chain Link Fence Co., 255NLRB 692, where the Board found no violation in likecircumstances. Accordingly, I recommend dismissal ofthis allegation. 1 94The complaint alleges that on March 18, Banks threat-ened employees "with loss of jobs if the employees se-lected the Union as their collective-bargaining repre-sentative." The General Counsel's brief cites here JerryCarter's testimony that Banks said at his employee meet-ing that the Union "wouldn't stick up for the workersbecause if they did get the Union in there that in thenear future they'd have every one of us out on the streetand have different people working in there." Banks testi-fied that this prediction was made at a meeting by an an-tiunion employee, who argued that the Union wouldextend preference to its own unemployed members. Ihave no reason to disbelieve Banks on this point, and Itherefore recommend dismissal of the allegation.192 The General Counsel predicates no argument on Banks' referencesto an "open door" policy. It would appear from the record that manyemployees were already aware of their right to speak to superiors abouttheir problems.193 As Banks stated at the hearing, "'w]hat we were concerned withwas why were all of our people standing out there in the middle of thestreet."194 I note also the uncontradicted testimony of Banks and Johnson thatRespondent routinely visits its sites to hear and remedy employee griev-ances.4. The allegation against Emerson JohnsonEmerson Johnson is a manager of employee relationsfor the parent corporation. Employee Carl Tedder testi-fied that at a meeting of 15-20 employees in "late Marchor early April," Johnson said, inter alia, that if the Unioncame in, "they'd be out the gate in 30 days because theyhad 107 more jobs, I believe it was 107, and he said thatone job wouldn't hurt them."Johnson testified that he did not attend any of the em-ployee meetings which began on March 17. He alsodenied ever threatening employees as outlined byTedder.I think it probable that Emerson Johnson did not ad-dress employees in "late March or early April"; no otheremployee said that he did. Tedder may have been think-ing of Ted Johnson, since he apparently spoke to em-ployees after the first series of meetings. However, sinceTed Johnson did not testify, I cannot conclude that therehas been considered and complete litigation of any claiminvolving him. I would, accordingly, dismiss this allega-tion. 9 5CONCLUSIONS OF LAW1. Daniel Construction Company, a Division of DanielInternational Corporation, is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. North Carolina State Building & ConstructionTrades Council, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By discharging James A. Piner, James Perdue,Ralph M. Wilson, Jacqueline M. Wilson, and Heber A.Norris, on March 20, 1980; by discharging Larry C.McDowell and Sammy R. Wood on April 18, 1980; bydischarging Jerry M. Carter and Donald H. Rouse onJune 27, 1980; by suspending James W. Stokes frommidday on March 17 to the morning of March 18, 1980;by refusing to hire Charles K. Boyd on July 21, 1980;and by issuing written reprimands to Larry C.McDowell and Jerry M. Carter on March 17, 1980, Re-spondent violated Section 8(a)(3) and (1) of the Act.4. By in March, April, May, and June 1980 expresslyand implicitly threatening employees with reprisal, clo-sure of its operations, and loss of jobs; coercively interro-gating employees; engaging in surveillance of employeeprotected concerted activity; coercively soliciting rescindunion authorization cards; promising benefits to employ-ees; and imposing a rule which restricted talking aboutthe Union, Respondent violated Section 8(a)(1) of theAct.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as set out above, Respondent has not violat-ed the Act in any other respect alleged in the consoli-dated complaints.L"I It may be that Foreman Clifford Webb actually made the remark,and that Tedder forgot the source. Employee Charles Holloman, a crew-mate of Tedder's, testified their foreman, Webb, made a very similarremark to him.616 DANIEL CONSTRUCTION COMPANYTHE REMEDYHaving found that Respondent unlawfully dischargedJames A. Piner,196James Perdue, Ralph M. Wilson,Jacqueline M. Wilson, Heber A. Norris, Larry C.McDowell, Sammy R. Wood, Jerry M. Carter, andDonald H. Rouse, and unlawfully failed and refused tohire Charles K. Boyd, I shall recommend that it be or-dered to offer them full and immediate reinstatement totheir former positions (or, in Boyd's case, employment inthe position for which he applied), without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings they may have suf-fered from the dates of their discharge (or, in Boyd'scase, from July 21. 1980) to the date of Respondent'soffer of reinstatement or, in Boyd's case, employment,with interest computed in accordance with F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).t97Similarly, I rec-ommend that Respondent shall be required to makeJames W. Stokes whole for loss of earnings he sufferedfrom midday of March 17 until the morning of March18, 1980. I shall further recommend that Respondent berequired to expunge from its files the written warnings itissued to Larry C. McDowell and Jerry M. Carter onMarch 17, 1980.Counsel for the General Counsel requests that Re-spondent be required to post at the four jobsites involvedin this case and at "all of its other construction siteswithin the continental United States" copies of a noticeto employees signed by its chief corporate officer, andthat it be further required to reproduce and mail to all ofits employees at each such site a facsimile of the signednotice. Similar relief was granted in Daniel ConstructionCompany, a Division of Daniel International Corporation,244 NLRB 704 (1979) but the extraordinary remedy wasthere thought necessary "to counter the effect of unfairlabor practices which had been ordered by high-level su-pervision." Id. The circumstances which were present inthat case do not appear to be present here. Accordingly,I shall simply recommend that Respondent be requiredto post the customary notices at its DuPont and Herco-fina jobsites.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 9iThe Respondent, Daniel Construction Company, a Di-vision of Daniel International Corporation, Wilmingtonand Leland, North Carolina, its officers, agents, succes-sors, and assigns, shall:196 The record shows that Piner returned to work for Respondent onMay 14, 1980 Since it is not clear whether Piner was afforded the sort offull reinstatement to which he was entitled, I shall include him in the re-instatement remedy as well as the backpay remedy.19? See, generally, Isis Plumbing d Heating Co., 138 NLRB 716.198 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Discharging, refusing to hire, or otherwise discrim-inating against employees because of any activities onbehalf of North Carolina State Building & ConstructionTrades Council, AFL-CIO, or any other labor organiza-tion.(b) Expressly or implicitly threatening employees withreprisal, closure of operations, or loss of jobs, for assist-ing, supporting, or selecting the Union, or any otherlabor organization; coercively interrogating employeesabout their union sentiments, interests, or activities; coer-cively soliciting employees to rescind union authorizationcards; engaging in surveillance of employee protectedconcerted activities; promising benefits to employees toinduce them to refuse to support the Union, or any otherlabor organization; and imposing rules which unlawfullyrestrict talking about the Union. or any other labor orga-nization.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist any labor or-ganization, to bargain collectively through representa-tives of their own choosing, or to engage in concertedactivities for the purposes of collective bargaining orother mutual aid and protection, or to refrain from anyand all such activities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) If it has not already done so, offer to James A.Piner, James Perdue, Ralph M. Wilson, Jacqueline M.Wilson, Heber A. Norris, Larry C. McDowell, SammyR. Wood, Jerry M. Carter, and Donald H. Rouse, imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges, and make them whole in themanner set forth in the section of this Decision entitled"The Remedy."(b) Offer to Charles K. Boyd, if it has not alreadydone so, an appropriate position at Respondent's DuPontproject and make him whole in the manner set forth inthe section of this Decision entitled "The Remedy."(c) Make Jame:; W. Stokes whole in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Rescind and expunge from its personnel files thewritten warnings given to Larry C. McDowell and JerryM. Carter on March 17, 1980.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary, or appropriate, to analyze the amount of backpaydue.(f) Post at its places of business at the Hercofina andDuPont projects in Wilmington, North Carolina, copiesof the attached notice marked "Appendix."'99 Copies of199 In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board."617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by Respondent'sauthorized representative, shall be posted by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(g) Notify the Regional Director for Region 11, inwriting, within 20 days from the date this Order, whatsteps the Respondent has taken to comply herewith.IT IS ALSO ORDERED that those portions of the com-plaints found to be without merit are hereby dismissed.618